ICJ_091_ApplicationGenocideConvention_BIH_SCG_2007-02-26_JUD_01_ME_11_FR.txt.                                                                               457




      OPINION INDIVIDUELLE DU JUGE AD HOC KREC
                                             uA

[Traduction]

                              TABLE DES MATIÈRES

                                                                       Paragraphes
PARTIE I. QUESTIONS DE COMPÉTENCE                                             1-78
  I. Considérations générales relatives à la règle de la res judicata          1-6
 II. Le principe de la res judicata en ce qui concerne les décisions sur
     la compétence                                                            7-19
III. Application de la règle de la res judicata à l’arrêt de 1996            20-78
     1. Conception de la règle de la res judicata                            21-26
     2. Appréciation erronée des conditions permettant l’application
        de la règle en la présente affaire                                   27-29
     3. Le jus standi en tant que condition processuelle autonome            30-31
        3.1. La force juridique de la règle du jus standi                    32-33
        3.2. Differentia specifica entre jus standi et compétence de la
             Cour ratione personae                                           34-36
     4. Appréciation, par la majorité, de la qualité pour agir du
        défendeur (jus standi)                                               37-47
     5. Les effets de l’arrêt de 2004                                        47-60
     6. La déclaration de 1992                                               61-74
     7. La question de la partie défenderesse                                75-78
PARTIE II. QUESTIONS DE FOND                                                79-153
 I. La convention sur le génocide en tant que droit applicable              79-105
     1. L’intention génocidaire est une condition sine qua non du
        crime de génocide                                                    79-82
     2. Degré de l’intention                                                    83
     3. La destruction                                                       84-98
        3.1. L’ampleur de la destruction                                        90
        3.2. L’objet de la destruction                                       91-98
     4. « Comme tel »                                                       99-100
     5. Le nettoyage ethnique au sens de la Convention                     101-105
II. L’application de la convention sur le génocide en la présente
    affaire                                                                106-137
     1. Observations générales sur les possibilités qui s’offraient à la
        Cour en la présente affaire                                        107-110
     2. L’interprétation des obligations des parties contractantes sur
        le fondement de la convention sur le génocide                      111-130
        2.1. L’obligation de prévention                                    113-119
        2.2. Le devoir corollaire d’agir                                   120-125

                                                                              418

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)            458

            2.2.1. L’application de l’obligation de prévention en
                   l’espèce                                          123-125
       2.3. L’obligation de ne pas commettre de génocide             126-129
       2.4. L’obligation de punir                                        130
    3. La question de la responsabilité                              131-137
       3.1. La Convention et la question de la responsabilité        131-137
III. La qualification juridique du massacre de Srebrenica            138-153
    1. Les éléments de l’intention génocidaire                       138-153
       1.1. Le degré d’intention                                     138-139
       1.2. Le type de destruction                                       140
       1.3. Le groupe visé                                               141
       1.4. En tout ou en partie                                     142-144
       1.5. Comment conclure à l’intention de détruire               145-150
       1.6. Le véritable sens juridique des décisions du TPIY dans
            les affaires Blagojević et Krstić                      151-153




                                                                        419

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)                459

                   PARTIE I. QUESTIONS DE COMPÉTENCE

    I. Considérations générales relatives à la règle de la res judicata

   1. L’expression res judicata revêt plus d’un sens. Elle est employée
au sens d’une question tranchée par une décision judiciaire, à savoir
une décision qui ne saurait être contestée par des moyens juridiques
ordinaires et, également, au sens d’une décision qui est immuable et
irrévocable.
   L’utilisation très large qui est faite de cette expression peut s’expliquer
par une certaine confusion quant à la nature même des décisions judi-
ciaires et de leurs effets tant subjectifs qu’objectifs. Parfois, et tout parti-
culièrement en ce qui concerne certains types de décisions, il n’est pas tenu
compte de la différence qui existe entre caractère irréfutable et caractère
irrévocable. Etant donné qu’il n’existe, dans le Statut et le Règlement de
la Cour, aucun moyen juridique ordinaire permettant à une partie non
satisfaite d’obtenir la réformation d’un arrêt, on peut dire que les arrêts
de la Cour sont en principe irréfutables. On ne saurait toutefois dire
qu’ils sont également irrévocables, en raison non seulement de la possi-
bilité de revision prévue à l’article 61 du Statut en tant que moyen juri-
dique extraordinaire, mais aussi de l’existence d’autres moyens judiciaires
figurant dans les règles qu’applique la Cour, tel le principe de la « com-
pétence de la compétence » en ce qui concerne les questions de compé-
tence, et les exceptions non préliminaires à la compétence de la Cour.
   2. On peut distinguer deux aspects de la res judicata, telle qu’énoncée
dans le Statut de la Cour :
 i) un aspect procédural qui veut que « [l]’arrêt est définitif et sans recours.
    En cas de contestation sur le sens et la portée de l’arrêt, il appartient
    à la Cour de l’interpréter, à la demande de toute partie » (art. 60) ;
    et
ii) un aspect substantiel qui veut que « [l]a décision de la Cour n’est obli-
    gatoire que pour les parties en litige et dans le cas qui a été décidé »
    (art. 59).
   3. L’effet principal de la règle de la res judicata, au sens procédural,
consiste à faire obstacle à toute contestation — c’est-à-dire qu’il est
impossible d’engager une nouvelle action judiciaire pour le même motif
(non bis in idem), tandis que son effet substantiel est principalement lié à
la validité juridique de la décision de la Cour en tant qu’application du
droit objectif à une question concrète particulière — pro veritate accipi-
tur — et, également, à l’impossibilité d’appliquer le principe stare decisis.
   4. Ces deux aspects de la res judicata — aspect procédural et aspect
substantiel — ne se retrouvent pas nécessairement ensemble dans une
affaire donnée. Bien que chaque décision de la Cour — qu’il s’agisse d’un
arrêt ou d’une ordonnance — soit obligatoire à l’égard des parties, même
si ce n’est pas de la même manière, il ne s’ensuit pas nécessairement que
chaque décision de la Cour revêt un caractère définitif.

                                                                            420

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                          uA)                   460

   La relation entre ces deux aspects de la res judicata n’est ni intangible
ni définie à priori, dans la mesure où elle est le reflet de l’équilibre entre
les considérations qui sous-tendent chacun de ces aspects.

   Les considérations qui sous-tendent l’aspect substantiel de la res judi-
cata servent essentiellement à protéger l’autorité de la Cour en tant
qu’organe judiciaire et la légitimité de ses décisions. Il est dès lors pos-
sible de dire que la force obligatoire des décisions de la Cour découle de
la nature même de sa fonction judiciaire, indépendamment du contenu
de ses décisions. Ainsi que la Cour l’a établi dans l’affaire du Cameroun
septentrional (C.I.J. Recueil 1963, p. 38), l’arrêt par lequel elle dit qu’il
est impossible de changer la situation juridique créée est également revêtu
de l’autorité de la chose jugée.
   Les considérations qui sous-tendent la res judicata au sens procédural
sont, en fait, des considérations de sécurité et de prévisibilité juridiques
conjuguées à une bonne administration de la justice.
   5. La distinction entre la nature d’une décision judiciaire et l’effet de
celle-ci découle de la différence existant entre la res judicata, au sens nor-
matif abstrait de l’expression, et sa mise en œuvre dans le cadre du droit
régissant l’activité judiciaire de la Cour, c’est-à-dire son sens juridique
dans le cas d’espèce.
   Bien que cette règle revête une importance fondamentale, puisqu’elle
fait partie du système juridique de toutes les nations civilisées, la res judi-
cata n’est certainement ni intangible ni considérée comme un deus ex
machina par les juridictions, y compris la Cour internationale de Justice.
   La règle de la res judicata est mise en œuvre dans le cadre du droit que
la Cour applique de pair avec d’autres règles de caractère objectif. Autre-
ment dit, la règle de la res judicata, à l’instar d’autres règles fondamen-
tales régissant l’activité judiciaire de la Cour, ne constitue qu’une partie
— aussi importante soit-elle — du cadre normatif dans lequel la Cour exerce
sa fonction et qui, dans son ensemble, détermine l’effet de ses décisions.
L’un des effets que les autres règles de caractère objectif peuvent avoir
sur celle de la res judicata peut se résumer comme suit : « le caractère défi-
nitif lui-même de la décision ... est plutôt une expression flexible qui
n’impose pas l’interdiction d’un réexamen » 1. Il semble clair que la revi-
sion faite dans les conditions énoncées à l’article 61 du Statut « constitue
une exception directe au principe de la res judicata, exception qui affecte
la validité de l’arrêt définitif » 2. Il semble également vrai que la mise
en œuvre du principe de « la compétence de la compétence » et la présen-
tation d’exceptions non préliminaires à l’égard d’un arrêt par lequel
la Cour se déclare compétente peuvent entraîner la réformation d’un
certain type d’arrêts de la Cour, à savoir ceux portant sur les exceptions
préliminaires.

  1 M. Reisman, Nullity and Revision, 1971, p. 341.
  2 B. Cheng, General Principles of Law as Applied by International Courts and Tribu-
nals, 1953, p. 372.

                                                                                421

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                          uA)                      461

   6. A cet égard, aucun des moyens juridiques conçus ou susceptibles
d’être utilisés pour contester une question d’ores et déjà tranchée ne porte
atteinte à l’existence de la res judicata en tant que telle, car ces moyens
sont fondés sur l’autorité du droit que la Cour applique dans son en-
semble et ce, par le biais d’une décision obligatoire pour les parties, par
laquelle la décision antérieure de la Cour est réformée — judicum poste-
rior derogat priori. Etant donné que les effets de la res judicata s’at-
tachent uniquement aux décisions rendues lege artis, conformément
aux règles de procédure et de fond du droit appliqué par la Cour, l’on
pourrait dire que les exceptions au caractère définitif d’un arrêt de
cette dernière font partie intégrante de la règle de la res judicata.
   En conséquence, dans le cadre du droit appliqué par la Cour, le carac-
tère définitif de ses arrêts peut être relatif ou absolu. Ce n’est que dans
cette dernière hypothèse que l’on peut considérer que le caractère définitif
est l’équivalent de la res judicata pour ce qui concerne l’irrévocabilité.
   L’arrêt (sententia) et la res judicata, au sens de décision définitive et
irrévocable de la Cour, ne sont manifestement pas des notions identiques.
L’arrêt en tant que tel est res judicans, alors que la res judicata est causa
sinae finem controversiae accepit.
   En tant qu’acte judiciaire, tout arrêt rendu par une juridiction peut
potentiellement être revêtu de l’autorité de la chose jugée, en ce sens qu’il
peut ou non devenir irrévocable, selon le résultat des procédures et
moyens conçus pour contester les décisions rendues par ladite juridiction.
Ainsi, le caractère intrinsèque de la res judicata constitue, en réalité,
l’aboutissement de l’autorité inhérente à toute décision de justice, le
moment où le « jugement passe en force de chose jugée » et devient exé-
cutoire.

II. Le principe de la res judicata en ce qui concerne les décisions sur la
                               compétence

   7. Le plein effet de la règle de la res judicata est, en principe, attaché à
« une décision définitive d’un tribunal international » (Cour permanente
d’arbitrage, affaire de la Fonderie de Trail, Recueil des sentences arbi-
trales (RSA), vol. 3, p. 1950-1951). Dans son opinion individuelle en
l’affaire de la Compétence en matière de pêcheries, le juge Waldock a
déclaré que, « [a]ux termes de l’article 60 du Statut, l’arrêt est « définitif et
sans recours ». Il tranche donc de façon définitive l’affaire portée devant
la Cour par la requête du 14 avril 1972 » (C.I.J. Recueil 1974, p. 125,
par. 46) 3.
   Il ne s’ensuit toutefois pas, a contrario, que les arrêts de la Cour
sur les exceptions préliminaires sont exclus du champ d’application

   3 A. V. Freeman, International Responsibility of States for Denial of Justice, 1938,

p. 975 ; B. Cheng, op. cit., 1953, p. 337 ; Schwarzenberger, International Law, I, 1949,
p. 454-455.

                                                                                   422

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                          uA)                    462

des articles 59 et 60 de son Statut. Pareille interprétation serait mani-
festement contraire à la solution générale retenue dans lesdits
articles.
   8. Il semble que les effets des arrêts sur les exceptions préliminaires ou,
tout au moins, de certains types d’arrêts sur lesdites exceptions revêtent
— tant en ce qui concerne la force obligatoire que le caractère définitif de
la décision — un caractère particulier qui, dans une certaine mesure, dif-
fère des effets des arrêts rendus au fond.
   Appliqué à un arrêt sur des exceptions préliminaires, le qualificatif
« définitif » signifie seulement que, une fois que cet arrêt est rendu, les
parties sont dans l’impossibilité de soulever des exceptions préliminaires
de quelque nature que ce soit qui conduiraient à la réactivation ou au
déclenchement de la procédure sur les exceptions préliminaires, telle que
visée à l’article 79 du Règlement de la Cour.
   Les exceptions préliminaires ne constituent cependant pas, en tant que
telles, le seul moyen juridique existant dans le droit qu’applique la Cour
pour contester ses décisions. Il est par conséquent difficile de dire que la
décision rendue sur les exceptions préliminaires soulevées par l’une des
parties à un différend devant la Cour met un point final à la question de
la compétence, de sorte que celle-ci ne pourrait plus être soulevée. Dans
la jurisprudence de la Cour, et sur la base du paragraphe 1 de l’article 79
du Règlement, s’est développée la notion d’exception non préliminaire à
la compétence de la Cour, ce qui prouve, en soi, que la notion d’excep-
tion à la compétence est plus large que celle d’exception préliminaire. Il
peut également être procédé au réexamen d’une décision sur la compé-
tence en vertu du principe fondamental de « la compétence de la
compétence ».
   Tant qu’elle n’est pas functus officio dans une affaire, la Cour, en
tant que juridiction, a le pouvoir inhérent de rouvrir et de réexaminer
toute question de droit ou de fait déjà tranchée. Or, ce pouvoir serait
privé de toute substance s’il ne s’accompagnait pas du pouvoir de
réformer, dans certaines conditions, une décision juridictionnelle
antérieure.
   9. Le fait d’attribuer, sans discernement, un caractère immuable à tout
arrêt relève de l’obsession et n’existe que dans certaines décisions ca-
duques de longue date et rendues du temps du droit langobarde 4. Depuis le
droit romain (en droit romain, le caractère de res judicata ne peut être
conféré qu’aux décisions définitives rendues au fond 5), la solution adop-
tée est que, en principe, seules les décisions rendues sur le fond d’une
affaire sont revêtues de l’autorité de la chose jugée. Par exemple, en droit
français, les décisions rendues sur des questions incidentes ne sauraient

   4 Le Capitula 370 Edictum Langobardorum disposait que les affaires jugées étaient

semper in eadem deliberatione debeant permanere, même si la décision pouvait être
réformée par une instance supérieure — Pugliese, Giudicato civile, Enciclopedia di
diritto XVI, 1969, p. 158.
   5 Pugliese, op. cit., 752 ; Kaser, Das römische Zivilprozessrecht, MCMLXVI, p. 504.



                                                                                 423

           APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                           uA)                        463

acquérir l’« autorité de la chose jugée », à moins que cela ne soit indispen-
sable pour l’interprétation du dispositif de la décision au fond ou qu’elles
constituent le « soutien nécessaire » 6. En Italie, le pouvoir judiciaire tend
également à concevoir la res judicata comme s’attachant à la solution du
différend que les parties ont porté devant la juridiction concernée 7. En
Allemagne, le paragraphe 322 du Zivilprocessrechnung (Materielle
Rechtskraft) dispose que seules peuvent produire effet les décisions por-
tant sur une demande (Auspruch) formulée dans l’accusation ou la
contre-accusation.
   En droit anglais également, la res judicata désigne la décision judiciaire
définitive rendue par la juridiction compétente en l’affaire, ou sur la ques-
tion en litige 8. En outre, le fait que la juridiction soit compétente est
considéré comme une condition de la validité de toute res judicata 9.
   Dès lors, dans le droit des nations civilisées, prédomine l’idée que
l’application du principe de la res judicata est objectivement limitée aux
questions tranchées par une décision judiciaire définitive.
   10. A cet égard, l’on peut considérer que les décisions sur les excep-
tions préliminaires sont de trois types :
— la décision par laquelle une exception préliminaire, indépendamment
  de sa nature, est retenue et le différend prend fin ipso facto ;
— la décision par laquelle une exception préliminaire est rejetée et la
  Cour se déclare compétente pour connaître du fond de l’affaire ; et
— la décision par laquelle une exception préliminaire est considérée
  comme n’ayant pas un caractère exclusivement préliminaire.

   Seules les décisions sur les exceptions préliminaires en vertu desquelles
une exception est retenue possèdent les effets de la res judicata qui carac-
térisent une décision rendue sur le fond d’une affaire. Par opposition aux
deux autres types de décisions juridictionnelles — qui sont l’une et l’autre
en partie constitutives de l’affaire qui nous occupe — ce type de décision
juridictionnelle met fin à une affaire, revêtant ainsi le plein effet de la
règle de la res judicata qui s’attache à la décision définitive rendue dans
une affaire donnée. Certaines différences existent en ce qui concerne les
effets de la res judicata entre les deux derniers types de décisions sur les
exceptions préliminaires, d’une part, et les décisions sur le fond, d’autre
part.
   11. La différence existant entre le caractère définitif des décisions juri-
dictionnelles, d’une part, et celui des décisions sur le fond, d’autre part,
est, en principe, de nature quantitative et non qualitative. Le caractère dé-

  6 Perrot, Chose jugée, Répertoire de procédure civile et commerciale, 1955, 1, nos 8, 45,

78-87 ; Vincent, Procédure civile, 1978, p. 98, no 76.
  7 Pugliese, op cit., p. 834.
  8 Bower, Turner et Handley, The Doctrine of Res Judicata, 1969, II, p. 1 ; Walker et

Walker, The English Legal System, 1885, vol. 6, p. 589.
  9 Bower, Turner et Handley, op. cit., p. 92.



                                                                                      424

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                          uA)                        464

finitif des décisions juridictionnelles est plus relatif en raison du nombre
plus important de moyens juridiques par lesquels celles-ci peuvent
être contestées. En effet, outre la revision prévue à l’article 61 du Statut,
une décision juridictionnelle peut également être contestée, en cours de
procédure, par le biais d’une exception non préliminaire, à savoir, par
une exception à la compétence 10 de la Cour soulevée après que la procé-
dure sur les exceptions préliminaires a pris fin par le prononcé d’un arrêt.
   Dans la pratique des instances internationales, en particulier celle de la
Cour internationale de Justice, cette différence revêt un aspect qualitatif.
La possibilité de réformer des décisions sur le fond, par opposition aux
décisions juridictionnelles, est inexistante dans la jurisprudence de la
Cour internationale de Justice, contrairement à celle des tribunaux arbi-
traux 11.
   12. La question de savoir si une juridiction se trouve liée de manière
irrévocable par la décision qu’elle a rendue sur des exceptions prélimi-
naires a été soulevée pour la première fois dans l’affaire Tiedemann
(1926) dont a connu le Tribunal arbitral mixte germano-polonais.
   Sedes materiae de la question, le tribunal a expliqué de manière suc-
cincte et convaincante que :
      « [l]e Tribunal estime que, dans l’intérêt de la sécurité du droit, il
      importe que ce qui a été jugé soit, en principe, tenu pour définitif.

        Mais la question se présente sous un aspect tout particulier
     lorsque le jugement préliminaire rendu est un jugement affirmant
     la compétence du Tribunal et que celui-ci constate dans la suite, mais
     avant le jugement au fond, qu’en réalité il est incompétent. En pareil
     cas, s’il était obligé de se regarder comme lié par sa première déci-
     sion, il serait amené à statuer sur une matière dont il reconnaît
     cependant qu’elle échappe à sa juridiction. Et lorsque — comme en
     l’espèce — il a entre-temps proclamé son incompétence dans des
     causes identiques, il se mettrait en contradiction irréductible avec
     lui-même en jugeant néanmoins au fond et il s’exposerait au risque
     de voir l’Etat défendeur s’autoriser de l’aveu d’incompétence éma-
     nant du Tribunal même pour refuser d’exécuter sa sentence.

       En d’autres termes, pour rester fidèle au principe du respect de
    la chose jugée, il devrait commettre un abus manifeste de pou-
    voir. » 12
  La Cour a également confirmé, dans sa jurisprudence, le principe sui-
vant lequel une juridiction qui connaît d’une affaire après qu’une décision

   10 Le terme « compétence » est employé au sens générique, c’est-à-dire qu’il désigne le

locus standi in judicio et la juridiction spéciale.
   11 J. L. Simpson et M. Fox, International Arbitration — Law and Practice, 1959, p. 250

et suiv.
   12 Von Tiedemann v. Polish State, Rec. TAM, t. VI, p. 997-1003 ; voir aussi CR 2006/44

(Varady).

                                                                                     425

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                          uA)           465

a été rendue sur des exceptions préliminaires n’est pas liée de façon irré-
vocable par ladite décision.
   13. Dans l’affaire Nottebohm (exception préliminaire), la Cour a rejeté
par son arrêt du 18 novembre 1953 l’exception préliminaire d’incompé-
tence soulevée par le Guatemala et a poursuivi la procédure sur le fond
(C.I.J. Recueil 1953, p. 124). Le Guatemala a cependant soulevé plu-
sieurs exceptions à la recevabilité, dans son contre-mémoire, puis dans sa
réplique et au cours de la procédure orale sur le fond, mais les a consi-
dérées comme étant subsidiaires à l’objet du différend. Dans son arrêt du
6 avril 1955, la Cour a retenu l’une de ces exceptions — laquelle avait
trait à la recevabilité de la demande du Liechtenstein — au motif que, au
moment de la naturalisation, aucun « lien effectif » n’existait entre Notte-
bohm et le Liechtenstein (C.I.J. Recueil 1955, p. 4-65).
   L’affaire Nottebohm peut être prise pour exemple de la réformation
d’un arrêt sur des exceptions préliminaires à la suite d’une exception non
préliminaire soulevée par le défendeur.
   14. Les affaires du Sud-Ouest africain (deuxième phase) illustrent,
quant à elles, la réformation d’un arrêt sur des exceptions préliminaires à
la suite d’une décision proprio motu de la Cour.
   Lors de la phase relative aux exceptions préliminaires (C.I.J.
Recueil 1962, p. 319), la Cour a rejeté quatre exceptions soulevées par
l’Afrique du Sud, parmi lesquelles l’exception concernant la qualité du
demandeur à ester devant elle (locus standi) et le fait qu’il ait un intérêt
juridique en cause. L’Afrique du Sud a notamment fait observer que,
    « [d]euxièmement, ni le Gouvernement de l’Ethiopie ni le Gouver-
    nement du Libéria ne sont « un autre Membre de la Société des
    Nations », ainsi que l’article 7 du Mandat pour le Sud-Ouest africain
    l’exige pour qu’il y ait locus standi ; [t]roisièmement, ... plus parti-
    culièrement en tant qu’aucun intérêt concret des Gouvernements de
    l’Ethiopie et/ou du Libéria ... n’est en cause ou n’est affecté en
    l’espèce » (ibid., p. 327).
Lors de la phase du fond, la Cour est revenue sur la décision prise dans
l’arrêt de 1962 et a indiqué que, en réalité, les demandeurs n’avaient pas
qualité pour agir (C.I.J. Recueil 1966, p. 36-38). Plus précisément, dans
son arrêt du 21 décembre 1962 sur les exceptions préliminaires, la Cour a
notamment dit que
    « [l]a portée et l’objet manifestes des dispositions de cet article
    indiquent en effet qu’on entendait par là que les Membres de la
    Société des Nations eussent un droit ou un intérêt juridique à ce que
    le mandataire observât ses obligations à la fois à l’égard des habi-
    tants du territoire sous Mandat et à l’égard de la Société des Nations
    et de ses Membres »,
et que,
    « [i]l va de soi que la protection des intérêts concrets des Membres ou
    de leurs ressortissants est comprise dans ce cadre, mais le bien-être et

                                                                        426

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)              466

    le développement des habitants du territoire sous Mandat ne sont pas
    moins importants » (Sud-Ouest africain, exceptions préliminaires,
    arrêt, C.I.J. Recueil 1962, p. 343-344 ; les italiques sont de moi).
La Cour a, pour l’essentiel, justifié être revenue sur sa conclusion anté-
rieure en rappelant la nature de la décision rendue sur les exceptions pré-
liminaires. Elle a notamment déclaré :
       « La Cour n’estime pas nécessaire de se prononcer sur les divers
    points qui ont été soulevés au sujet d’une telle forclusion, comme le
    point de savoir si une décision sur une exception préliminaire a force
    de chose jugée au sens propre du terme, si elle constitue une « déci-
    sion » aux fins de l’article 59 du Statut ou si elle est « définitive » au
    sens de l’article 60. L’essentiel est qu’en aucun cas une décision sur
    une exception préliminaire ne saurait empêcher l’examen d’une ques-
    tion relevant du fond, que celle-ci ait été en fait traitée ou non à pro-
    pos de l’exception préliminaire. » (C.I.J. Recueil 1966, p. 36-37,
    par. 59 ; les italiques sont de moi.)
Toutefois, raisonnant plus avant sur l’effet de forclusion de l’arrêt de 1962,
la Cour a défini — bien qu’indirectement — les décisions juridictionnelles
de la manière suivante :
       « Les décisions interlocutoires ne pouvant préjuger les questions de
    fond, il ne saurait y avoir d’opposition entre la décision admettant
    que les demandeurs avaient qualité pour invoquer la clause juridic-
    tionnelle ... et la décision d’après laquelle les demandeurs n’ont pas
    établi la base juridique de leur demande au fond . » (Ibid., p. 38,
    par. 61 ; les italiques sont de moi.)
   Lors de la phase du fond, la Cour est revenue sur la décision prise dans
l’arrêt de 1962 et a conclu que, en réalité, les demandeurs n’avaient pas
qualité pour agir (C.I.J. Recueil 1966, p. 36-38).
   15. Le fondement juridique permettant le réexamen d’une décision sur
des exceptions préliminaires et, éventuellement, la réformation d’une
déclaration de compétence, repose sur le pouvoir inhérent de la Cour
d’établir sa propre compétence (à savoir, le principe de la « compétence
de la compétence »), au sens étroit comme au sens large.
   Au sens étroit, tel que l’exprime le paragraphe 6 de l’article 36 du Sta-
tut, la Cour rend des décisions juridictionnelles en cas de désaccord entre
les parties sur sa compétence. Les décisions juridictionnelles qu’elle rend
en vertu du paragraphe 6 de l’article 36 sont de deux types : les arrêts sur
les exceptions préliminaires soulevées en vertu de l’article 79 du Règle-
ment ; et les décisions rendues sur des exceptions non préliminaires. Les
décisions sur des exceptions non préliminaires ont pour spécificité d’être
prises lors de phases de la procédure autres que celle consacrée aux excep-
tions préliminaires, généralement lors de la phase qui devrait porter sur le
fond et qui, dans la pratique de la Cour, donne lieu à un arrêt sur la com-
pétence (affaire Nottebohm) ou simplement à un arrêt sur la deuxième
phase (affaires du Sud-Ouest africain). Cette dernière expression désigne

                                                                          427

             APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                             uA)           467

en réalité la deuxième phase relative à la compétence, étant donné qu’un
arrêt sur les exceptions préliminaires a déjà été rendu.
   Toutefois, comme il est fréquemment fait observer, la Cour est tenue
de rester attentive à la question de sa compétence indépendamment de
l’attitude adoptée par les parties au litige. La Cour se conforme à cette
obligation en appliquant le principe de la « compétence de la compé-
tence » sous sa forme la plus large (affaire Nottebohm, C.I.J. Recueil 1953,
p. 120), en tant que fondement de toute action proprio motu de sa part.
   Pour la Cour, « rester attentive » sans agir n’a aucun effet concret sur la
question fondamentale qui est de savoir si elle est compétente dans le cas
d’espèce. Compte tenu de sa compétence ex officio à partir du moment
où la procédure est introduite jusqu’à ce qu’elle prenne fin, la Cour prend
diverses décisions à cet égard. Plus précisément, pour elle, la « compé-
tence de la compétence » :
       « n’est pas limitée au fait de vérifier dans chaque affaire si elle peut
       connaître du fond... En étendant la portée de ce pouvoir [celui de la
       « compétence de la compétence »] à toutes les questions relevant de
       sa compétence incidente, la Cour a fait de celui-ci sa fonction la plus
       nettement pré-préliminaire. » 13
La saisine de la Cour, en tant que premier acte de nature procédurale,
implique la mise en œuvre du principe de la « compétence de la compé-
tence » par une action proprio motu de la Cour. La nécessité de recourir
au principe de la « compétence » découle directement de ce que la saisine
de la Cour n’est pas la conséquence automatique de mesures dûment
prises par les parties à un différend, et que la saisine de la Cour n’est pas
un pur fait, mais un acte judiciaire lié à la compétence de celle-ci (voir
Nottebohm, exception préliminaire, arrêt, C.I.J. Recueil 1953, p. 122 ;
Délimitation maritime et questions territoriales entre Qatar et Bahreïn
(Qatar c. Bahreïn), compétence et recevabilité, arrêt, C.I.J. Recueil
1995, p. 23, par. 43).
   Sans la mise en œuvre du principe de la « compétence de la compé-
tence » en tant que principe du droit international général, il serait juri-
diquement impossible d’établir la compétence de la Cour pour indiquer
des mesures conservatoires, dès lors que, conformément à l’article 79 du
Règlement, les exceptions à sa compétence peuvent être soulevées dans le
délai fixé pour le dépôt du contre-mémoire, pour ce qui est du défendeur,
et dans le délai fixé pour le dépôt de la première pièce de procédure, pour
une partie autre que le défendeur. La mise en œuvre du principe aboutit
alors à une présomption judiciaire en faveur de la compétence de la Cour,
sous forme d’une « compétence prima facie » (voir Licéité de l’emploi de
la force, exceptions préliminaires, arrêt, C.I.J. Recueil 2004, opinion
individuelle du juge Kreća, par. 12).
   16. Il apparaît que la particularité d’un arrêt rendu sur une exception

  13   Shihata, op. cit., p. 41-42 ; les italiques sont de moi.

                                                                           428

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                          uA)                    468

préliminaire existe relativement aux deux aspects de la règle de la res judi-
cata, à savoir les caractères obligatoire et définitif de celle-ci.
   Une impression de relativité particulière des décisions juridictionnelles
de la Cour se dégage de l’ensemble du droit régissant l’activité de celle-ci.
Les règles relatives aux exceptions préliminaires sont regroupées dans la
sous-section 2 de la section D du Règlement de la Cour, intitulée « Pro-
cédures incidentes ». Le fait que les règles sur les exceptions préliminaires
soient ainsi placées dans le Règlement donne à penser, comme la Cour l’a
dit dans les affaires du Sud-Ouest africain (deuxième phase)
(C.I.J. Recueil 1966, p. 38, par. 61), que l’arrêt rendu sur une exception
préliminaire est « de caractère interlocutoire », ce qui implique qu’il est
provisoire et non définitif. De plus, le paragraphe 1 de l’article 79 du
Règlement qui prévoit que « [t]oute exception à la compétence de la Cour
ou à la recevabilité de la requête ou toute exception sur laquelle le défen-
deur demande une décision avant que la procédure sur le fond se pour-
suive » (les italiques sont de moi) exprime per se le caractère définitif
relatif de l’arrêt rendu sur des exceptions préliminaires. Cependant, les
exceptions préliminaires n’épuisent pas, en tant que telles, les exceptions
à la compétence de la Cour. Dès les années quatre-vingt, la jurisprudence
de la Cour, étayée par la pratique des Etats, s’est développée à l’effet que
la procédure formelle portant sur une exception préliminaire n’épuise pas
la question 14, et que les exceptions non préliminaires à la compétence
puissent elles aussi entraîner la réformation d’un arrêt rendu sur des
exceptions préliminaires, comme l’a démontré l’affaire Nottebohm. Les
exceptions non préliminaires à la compétence de la Cour donnent lieu à
l’application du principe de la « compétence de la compétence » compris,
comme je l’ai indiqué plus haut (Licéité de l’emploi de la force (Yougo-
slavie c. Belgique), exceptions préliminaires, arrêt, C.I.J. Recueil 2004,
par. 43-50), dans son sens étroit.
   Enfin, le principe de la « compétence de la compétence » compris au
sens large de l’expression apparaît dans la disposition de la résolution
visant la pratique interne de la Cour en matière judiciaire selon laquelle
« la Cour peut procéder à l’examen de l’affaire au fond ou, au cas où ce
stade est déjà atteint, sur la question globale de savoir si en définitive la
Cour est compétente ou la demande recevable » (art. 8, al. ii), point b) ;
les italiques sont de moi). Il apparaît clairement que la « question glo-
bale » est « une question qui se serait normalement posée après que toutes
les questions qui la précèdent et le fond ont été débattus (c’est-à-dire que
chaque phase a donné lieu à une décision) » 15.
   17. S’agissant de la force obligatoire d’un arrêt sur des exceptions pré-
liminaires, il apparaît clairement que pareille décision ne crée pas d’obli-


  14 Voir Shabtai Rosenne, « The Reconceptualization of Objections in the ICJ », Com-

municazioni e studi, vol. 14, 1975, p. 735-761.
  15 Shabtai Rosenne, Procedure in the International Court. A Commentary on the 1978

Rules of the International Court of Justice, 1983, p. 232 ; les italiques sont de moi.

                                                                                 429

             APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                             uA)                         469

gations juridiques stricto sensu, obligations que les parties à l’instance
seraient tenues de respecter. La partie qui a soulevé une exception préli-
minaire rejetée par la Cour ne subit aucune conséquence juridique si, par
exemple, elle décide de ne pas prendre part à la procédure pour laquelle
la Cour s’est déclarée compétente. Un arrêt affirmatif rendu lors de la
phase des exceptions préliminaires crée pour la partie en question une
charge processuelle et non une obligation juridique stricto sensu. Par
ailleurs, le demandeur n’a pas non plus d’obligation juridique de conti-
nuer à plaider sa cause. Alors qu’une décision juridictionnelle affirmative
crée une charge processuelle pour le défendeur, elle ne crée, à l’égard du
demandeur, qu’un pur droit processuel qu’il utilise en toute discrétion
(discretio legalis) sans subir de sanction quelconque dans le cas où il ne
se conformerait pas à la lettre de ladite décision.
   De fait, un arrêt affirmatif rendu dans la phase des exceptions prélimi-
naires crée un devoir pour la Cour de poursuivre la procédure au fond,
mais son action judiciaire à cet égard dépend des propres actions des
parties à l’affaire.
   Contrairement à un arrêt sur la compétence, un arrêt sur le fond a un
effet obligatoire en ce sens qu’il crée des obligations juridiques à l’égard
des parties, de sorte qu’« aucune des Parties ne saurait s’affranchir
unilatéralement de l’obligation qui lui incombe en vertu du droit inter-
national d’exécuter l’arrêt de bonne foi » 16.
   18. Plusieurs raisons justifient le caractère plus relatif des décisions
juridictionnelles de la Cour par rapport au caractère définitif des arrêts
rendus au fond.
   Les questions de compétence ne sont pas, en principe, des questions
fondamentales des affaires dont la Cour est saisie, ni la raison d’être du
recours à celle-ci par les parties à un différend. La seule exception est
constituée par des affaires telles que celle de l’Appel concernant la com-
pétence du Conseil de l’OACI (C.I.J. Recueil 1972), dans lesquelles la
Cour agit en tant que juridiction d’appel.
   Les parties à un différend saisissent la Cour pour protéger un droit ou
un intérêt subjectifs au sens du droit positif, et non en raison de la ques-
tion de compétence en tant que telle. Un arrêt affirmatif sur les questions
de compétence n’est qu’une condition préalable nécessaire pour le règle-
ment de la question principale et il se rapporte au droit positif, en ce sens
qu’il confère ou impose aux parties un droit ou une obligation juridique
de nature positive ou négative. En ce sens, un arrêt sur les questions juri-
dictionnelles est
       « de nature purement déclaratoire, sans pouvoir jamais revêtir le
       caractère constitutif et attribuer à la Cour elle-même une juridiction
       qui ne trouverait pas d’appui dans les règles juridiques, soit géné-
       rales, soit particulières, applicables » (Certains intérêts allemands en

  16   Société commerciale de Belgique, arrêt, 1939, C.P.J.I. série A/B no 78, p. 176.


                                                                                         430

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)               470

     Haute-Silésie polonaise, compétence, arrêt no 6, 1925, C.P.J.I. série A
     no 6, opinion dissidente du juge Rostworowski, p. 32).

   Autrement dit, un arrêt rendu sur des questions juridictionnelles a, par
nature, un caractère procédural et non substantiel et, partant, ses effets
sont de même nature. Une décision de cette nature ne crée pas de situa-
tion juridique nouvelle au sens du droit positif et ne prescrit pas non plus
d’agir d’une certaine manière puisqu’elle n’énonce pas la façon dont le
droit en litige entre les parties doit être appliqué. (Pour une classification
des décisions internationales, voir l’Encyclopedia of Public International
Law, vol. III, 1997, p. 33-34.)
   Comme l’a indiqué la majorité de la Cour (arrêt, par. 116), la réforma-
tion par une juridiction, dans le cadre des prérogatives judiciaires dont
elle est investie, d’un arrêt portant sur sa compétence dans une affaire
pendante n’affecte pas de manière substantielle — si tant est qu’elle
puisse les affecter — la stabilité et la prévisibilité, en tant que principes
sur lesquels se fonde le caractère définitif de l’arrêt. Il en est ainsi parce
que l’objet de l’arrêt en question n’est pas constitué par les droits et obli-
gations de fond des parties. Etant donné qu’une décision juridictionnelle
affirmative habilite simplement à voir une demande examinée et tranchée
par la Cour, l’on peut difficilement dire que sa réformation peut avoir
pour conséquence de perturber les relations juridiques du droit positif. La
seule perturbation dont on pourrait parler en cas de réformation d’une
décision juridictionnelle affirmative est celle qui pourrait affecter la rela-
tion processuelle établie par la décision juridictionnelle. Une telle pertur-
bation concerne les attentes subjectives des parties à un différend et n’est
pas une question d’ordre public sous-tendant l’effet définitif de la déci-
sion rendue par la Cour.
   Au contraire, si la Cour conclut, après avoir rendu une décision juri-
dictionnelle et avant de rendre sa décision sur le fond, que sa décision
était erronée pour quelque motif que ce soit, elle commettrait, en respec-
tant la règle de la res judicata, un excès de pouvoir manifeste. Ainsi, plu-
tôt que de renforcer la règle de la res judicata, insister sur le caractère
définitif des décisions juridictionnelles dans tous les cas porterait préju-
dice à cette règle, une telle insistance paralysant, voire frappant de nullité,
l’activité de la Cour en tant que juridiction qui dit le droit et en tant que
tribunal. En effet, outre les éléments intrinsèques de la règle de la res judi-
cata, il existe une condition extrinsèque fondamentale qui est que la déci-
sion de la Cour doit être valide du point de vue du droit substantiel et du
droit procédural.
   Enfin, le caractère plus relatif des décisions juridictionnelles, du point
de vue de leur caractère définitif, résulte ou peut résulter de la mise en
œuvre du principe de la « compétence de la compétence ». Plus précisé-
ment, le principe de la « compétence de la compétence » joue exclusive-
ment pour les questions juridictionnelles.
   19. Concrètement, le caractère relatif des décisions juridictionnelles,
notamment des arrêts sur les exceptions préliminaires conçus comme un

                                                                           431

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)                 471

type formel de décision juridictionnelle, pourrait résulter du rapport
entre deux considérations de nature distincte :
 i) des circonstances spéciales qui représentent un élément objectif tenant
    à la justification légale imposant la réformation de la décision juridic-
    tionnelle ; et
ii) un élément subjectif qui implique que la juridiction est disposée à
    connaître de la question.
   En ce qui concerne ce dernier élément, bien que quelque peu excessive,
la conception selon laquelle « l’avenir du règlement judiciaire internatio-
nal, si ce n’est la paix dans le monde, peut paradoxalement dépendre de
la capacité de notre organe judiciaire suprême de dire qu’il s’est trompé » 17
est juste.

     III. Application de la règle de la res judicata à l’arrêt de 1996
  20. La position adoptée par la majorité quant à l’application de la res
judicata à l’arrêt rendu par la Cour en 1996 souffre de deux faiblesses
fondamentales :
a) une conception étroite et obsessionnelle de la règle de la res judicata ;
b) une appréciation erronée des conditions permettant l’application de
   la règle en la présente espèce.
  Il est donc possible de dire que la conception de la règle de la res judi-
cata ainsi que son application à l’arrêt de 1996 sont totalement erronées.

1. Conception de la règle de la res judicata
   21. La majorité a réduit à un seul élément, à savoir sa force obliga-
toire, la structure binaire, dont les deux éléments sont intrinsèquement
liés, de la règle de la res judicata telle qu’elle est conçue dans les ar-
ticles 59 et 60 du Statut, alors même que la question cruciale en l’espèce
porte sur le caractère définitif de l’arrêt de 1996. A cet égard, il a été dit
que le « Statut ... énonce à son article 60 le principe de l’autorité de la
chose jugée sans l’assortir d’aucune exception » (arrêt, par. 119).
   Pour l’essentiel, cette conception peut s’énoncer comme suit :
        « L’article 59 du Statut, en dépit de sa formulation négative, a
     pour élément central la proposition positive selon laquelle la décision
     de la Cour est obligatoire pour les parties dans l’affaire qui a été
     tranchée. L’article 60 du Statut dispose que l’arrêt est définitif et
     sans recours ; l’article 61 assortit la faculté des parties de demander
     la revision de l’arrêt de strictes conditions de fond et de délais. »
     (Arrêt, par. 115 ; les italiques sont de moi.)

  17 W. M. Reisman, « Revision of West South Africa Cases — An Analysis of the

Grounds of Nullity in the Decision of 18 July 1966 and Methods of Revision », The
Virginia Journal of International Law, 1966, vol. 7, no 1, p. 4.

                                                                             432

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                          uA)                   472

Il y a, semble-t-il, dans ce raisonnement, confusion entre les caracté-
ristiques et les effets de la règle de la res judicata.
   La force obligatoire de la décision de la Cour constitue incontestable-
ment son aspect de fond. Mais cette caractéristique de la décision de la
Cour n’implique pas nécessairement qu’elle est définitive, puisque cela
relève des effets procéduraux de la décision de la Cour.
   En réalité, toute décision de la Cour, dès lors qu’elle exprime valable-
ment le pouvoir judiciaire, a force obligatoire. Dans la formule auctoritas
res judicata ou « autorité de la chose jugée », le terme « autorité » ne signi-
fie pas en soi « caractère définitif », mais désigne plutôt le poids ou crédit
particulier d’une décision judiciaire qui fonde le caractère définitif de
celle-ci. Le caractère définitif n’est jamais un attribut de l’autorité
elle-même. Il peut devenir l’attribut de l’autorité de l’arrêt une fois épui-
sées les voies juridiques, ordinaires ou extraordinaires, par lesquelles
il est possible de contester l’arrêt.
   22. D’après la majorité, l’arrêt de 1996 aurait un caractère définitif car

     « [l]e Statut prévoit, à cette fin, une seule procédure : celle de l’ar-
     ticle 61, qui ouvre la possibilité de la revision d’un arrêt » (arrêt,
     par. 120),
et, en outre,
     « [s]ous la seule réserve de cette possibilité de revision, le principe
     applicable est celui de la res judicata pro veritate habetur, ce qui
     signifie que les conclusions d’un arrêt doivent, aux fins de l’affaire et
     entre les parties, être considérées comme exactes, et ne sauraient être
     remises en question au motif que des événements postérieurs feraient
     planer sur elles des doutes » (arrêt, par. 120 ; les italiques sont de
     moi).
   Cette conception du caractère définitif des arrêts semble par trop res-
trictive, car elle ne prend, à l’évidence, pas en considération toutes les
voies juridiques dont disposent les parties et la Cour elle-même en vue du
réexamen de la question de la compétence. Dans le droit qu’applique la
Cour, il existe, outre la revision envisagée à l’article 61 du Statut, deux
moyens juridiques pertinents. Comme indiqué ci-dessus, il s’agit du prin-
cipe de la « compétence de la compétence » — tel que prévu au para-
graphe 5 de l’article 36 du Statut et en droit international général (Notte-
bohm, exception préliminaire, arrêt, C.I.J. Recueil 1953, p. 119-120) — et
des exceptions non préliminaires à la compétence de la Cour.
   23. Le principe de la « compétence de la compétence » est « absolument
indispensable à l’exécution des obligations »18 de toute autorité judiciaire.
Bien que, contrairement aux exceptions d’incompétence soulevées par les

  18 Commissaire Gore des Etats-Unis dans l’affaire Betsey (1797), J. B. Moore (dir.

publ.), International Adjudications, Ancient and Modern History and Documents, Modern
Series, vol. IV, p. 183.

                                                                                433

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)              473

parties, ce principe ne vise pas précisément à contester la compétence
de la Cour, son application, proprio motu ou à la suite d’une exception
soulevée par une partie, a toujours une incidence positive ou négative
sur la compétence de la Cour.
  La faculté qu’a la Cour d’établir si elle est compétente, faculté qui
découle de ce principe de la « compétence de la compétence », est un droit
et une obligation inhérents qui ne connaît pas de limite (Compagnie
d’électricité de Sofia et de Bulgarie, arrêt, 1939, C.P.J.I. série A/B no 77,
opinion dissidente du juge Urrutia, p. 102-103). La Cour exerce ce pou-
voir du début à la fin de la procédure de sorte à établir si elle est compé-
tente ou non dans l’affaire en cause. En réalité, la Cour exerce ce pouvoir
de deux façons :
a) en prenant de manière informelle, et sans en faire état, une décision
   prima facie sur la question de savoir s’il est satisfait aux conditions
   processuelles de compétence, ce qui revient au fond à une présomp-
   tion judiciaire de compétence ;
b) en prenant une décision formelle sur la question de la compétence.
   En ce sens, la faculté qu’a la Cour d’établir si elle a compétence dans
une affaire donnée équivaut semble-t-il à un pouvoir absolu, dans la
mesure où, même si elle déclare qu’elle n’est pas compétente en l’affaire
en cause, elle exerce ce pouvoir inhérent.
   24. En conséquence, l’exercice de ce pouvoir ne saurait être limité
ratione temporis tant que la Cour n’est pas functus officio dans une
affaire. Le droit de rouvrir et de réexaminer la question de la compétence,
que ce soit proprio motu ou à la suite d’une exception d’incompétence
soulevée par une partie au différend, est inhérent à la faculté qu’a la Cour
d’établir si elle est compétente ad casum, comme cela a été clairement
démontré en l’affaire Nottebohm (par. 13 ci-dessus) et dans les affaires du
Sud-Ouest africain (par. 14 ci-dessus).
   Cela ne signifie naturellement pas, comme il est à juste titre indiqué
dans l’arrêt, que « les décisions portant sur la compétence peuvent être
indéfiniment réexaminées » (arrêt, par. 118).
   Il existe des limites claires, tant sur le plan temporel que quant au fond,
dans lesquelles les décisions sur la compétence peuvent être réexaminées.
Pour ce qui est des limites temporelles, une décision juridictionnelle peut
être réexaminée jusqu’à ce que la Cour devienne functus officio dans une
affaire donnée, tandis que les limites de fond ont trait à la nature des cir-
constances qui justifient le réexamen. Celles-ci doivent revêtir un carac-
tère spécial ayant une incidence sur la légalité, laquelle est l’intérêt prin-
cipal et l’objectif ultime des décisions judiciaires de toute juridiction, car
    « [j]usqu’à ce que ses travaux prennent fin, la Commission est un tri-
    bunal siégeant de manière ininterrompue, doté de tous les attributs
    et fonctions d’une juridiction permanente. Quand la Commission a
    mal interprété les éléments de preuve ou a fait une erreur dans ses
    calculs, ou quand sa décision n’est pas compatible avec les résultats

                                                                          434

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)             474

    de ses recherches ou encore quand la décision comporte une erreur
    de droit importante, la Commission a non seulement le pouvoir mais
    a l’obligation, aux fins d’accomplir correctement sa mission, de rou-
    vrir et de réformer la décision en cause pour la faire correspondre
    aux faits et aux règles juridiques applicables. » (Commission de récla-
    mations mixtes — Etats-Unis d’Amérique et Allemagne, AJIL, 1940,
    vol. 34, no 1, p. 154.)
Pareil pouvoir inhérent, voire obligation, découle de la nature même de la
fonction judiciaire, car, comme l’a dit le commissaire Owen Roberts, « [i]l
n’y a pas de tribunal digne de ce nom ou d’un quelconque respect qui
puisse permettre que sa décision demeure si de telles allégations sont fon-
dées » (ibid., p. 164).
  25. Une interprétation abusivement restrictive de la règle de la res judi-
cata aboutit inévitablement à la conclusion surprenante selon laquelle :
    « [s]ous la seule réserve de cette possibilité de revision, le principe
    applicable est celui de la res judicata pro veritate habetur, ce qui
    signifie que les conclusions d’un arrêt doivent, aux fins de l’affaire et
    entre les parties, être considérées comme exactes, et ne sauraient être
    remises en question au motif que des événements postérieurs feraient
    planer sur elles des doutes » (arrêt, par. 120 ; les italiques sont de
    moi).
En considérant que les conclusions de la Cour sont immuables même
quand des événements postérieurs font planer des doutes sur leur véra-
cité, la majorité ne tient aucun compte de l’aspect de légalité inhérent à la
règle de la res judicata.
   Les événements postérieurs ne pouvant guère être considérés comme
un « fait nouveau » au sens de l’article 61 du Statut, il apparaît que la
Cour prend, en règle générale, des décisions ex jure proprio, sans tenir
compte du droit international, de sorte que la situation juridique établie
par elle est, ex definitione, la véritable situation en droit international.
   Une telle conception ne peut que représenter un jusqu’au-boutisme
judiciaire qui ne saurait qu’aboutir à des résultats absurdes, ce qu’illustre
d’ailleurs bien la présente affaire.
   Si les conclusions de la Cour doivent être considérées comme exactes,
indépendamment des doutes que des événements postérieurs peuvent
faire planer sur elles, la conclusion qui s’impose est que l’Etat défendeur
en la présente espèce est la République fédérale de Yougoslavie, puisque
la Cour en a décidé ainsi dans son arrêt de 1996, lequel est, d’après les
conclusions de la majorité, res judicata.
   26. Une exception non préliminaire, en tant que moyen permettant de
contester un arrêt rendu sur des exceptions préliminaires, met en jeu le
principe de la « compétence de la compétence », conformément au para-
graphe 6 de l’article 36 du Statut.
   Tel est précisément ce qui s’est passé en l’espèce.
   En mai 2001, la République fédérale de Yougoslavie a communiqué un

                                                                         435

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)              475

document intitulé « Initiative présentée à la Cour aux fins d’un réexamen
d’office de sa compétence » à l’égard de la Yougoslavie, dans lequel elle
priait la Cour de dire et juger qu’elle n’était pas compétente ratione per-
sonae à son égard. L’argument sur lequel reposait cette demande était
que la République fédérale de Yougoslavie n’était pas partie au Statut de
la Cour avant son admission à l’Organisation des Nations Unies le
1er novembre 2000 et qu’elle n’avait pas été partie à la convention sur le
génocide (arrêt, par. 26). En outre, la Yougoslavie demandait à la Cour
de surseoir à statuer sur le fond tant qu’elle ne se serait pas prononcée sur
l’initiative (ibid.).
   Dans une lettre en date du 3 décembre 2001, la Bosnie-Herzégovine
priait la Cour, notamment, de « répond[re] par la négative à la demande
formulée par le biais de cette « Initiative » » (arrêt, par. 28).
   Prenant position sur cette question, la Cour a décidé, comme le montre
une lettre du greffier en date du 12 juin 2003, qu’elle ne pouvait sus-
pendre la procédure.
   En ce qui concerne la question du réexamen de sa compétence en
l’affaire, il a notamment été indiqué que :
    « comme l’a en fait relevé la Serbie-et-Monténégro dans l’« Initia-
    tive » et comme elle l’a elle-même souligné dans le passé, la Cour est
    autorisée à examiner des questions de compétence proprio motu, et
    doit « toujours s’assurer de sa compétence » (Appel concernant la
    compétence du Conseil de l’OACI, C.I.J. Recueil 1972, p. 52). Il va
    donc sans dire que la Cour ne se prononcera sur le fond de la présente
    affaire qu’à condition d’avoir pu établir qu’elle a compétence ; si la
    Serbie-et-Monténégro souhaite présenter à la Cour des arguments
    supplémentaires sur les questions de compétence lors de la procédure
    orale au fond, elle est libre de le faire. » (Lettre du 12 juin 2003 ; les
    italiques sont de moi.)
  En résumé, la thèse de la majorité selon laquelle, « sous [la] seule
réserve de la possibilité de révision, le principe applicable est celui de la
res judicata pro veritate habetur » (arrêt, par. 120) apparaît contra factum
proprium.

2. Appréciation erronée des conditions permettant l’application de la
   règle en la présente espèce

   27. Les conditions dans lesquelles s’applique la règle de la res judicata
pourraient se diviser en condition intrinsèque et condition extrinsèque.
S’agissant de la condition intrinsèque, suivant la formule classique, la res
judicata s’applique uniquement lorsqu’il y a identité des parties (eadem
personae) et identité de la question en cause (eadem res). Ce dernier élé-
ment est parfois subdivisé en deux, l’objet (petitum) et les motifs invo-
qués (causa petendi). Voir, par exemple, Interprétation des arrêts nos 7
et 8 (Usine de Chorzów), arrêt no 11, 1927, C.P.J.I. série A no 13, opi-

                                                                          436

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)             476

nion dissidente du juge Anzilotti, p. 23 ; Service postal polonais à Dant-
zig, avis consultatif, 1925, C.P.J.I. série B no 11, p. 30.
   La condition extrinsèque pour l’application de la règle de la res judi-
cata, à supposer que les éléments intrinsèques soient réunis, est constituée
par la validité de l’arrêt. Dans l’affaire de l’Effet de jugements du Tribu-
nal administratif des Nations Unies accordant indemnité, la Cour a clai-
rement énoncé la condition de la validité en interprétant la question que
lui avait posée l’Assemblée générale comme se rapportant « uniquement à
des jugements accordant indemnité rendus par le tribunal administratif
régulièrement constitué et agissant dans les limites de sa compétence sta-
tutaire » (C.I.J. Recueil 1954, p. 55).
   28. La « longue marche » que la majorité de la Cour s’est imposée pour
régler la question du jus standi du défendeur a pris fin, après près de qua-
torze ans, lorsque la Cour a adopté, pour la troisième fois, une nouvelle
position, tout aussi incomplète que les deux précédentes. Autrement dit,
la majorité n’a pas répondu à la question qui constitue le sedes materiae
du complexe problème de compétence en l’espèce, celle de savoir si, en
vertu de l’article 35 du Statut de la Cour, le défendeur a ou non le droit
d’ester devant elle.
   La première position adoptée par la Cour, laquelle est énoncée dans
l’arrêt de 1996, pourrait être qualifiée d’attitude tendant manifestement à
éluder la question. La majorité a tout simplement fermé les yeux sur la
question pertinente, comme si elle n’existait pas. La deuxième position
adoptée par la Cour, laquelle est énoncée dans l’arrêt rendu en l’affaire
de la Demande en revision de l’arrêt du 11 juillet 1996 en l’affaire relative
à l’Application de la convention pour la prévention et la répression du
crime de génocide (Bosnie-Herzégovine c. Yougoslavie), exceptions
préliminaires (Yougoslavie c. Bosnie-Herzégovine) (arrêt, C.I.J. Recueil
2003, p. 7), est une tentative d’élaboration d’une situation sui generis du
défendeur vis-à-vis de l’Organisation des Nations Unies pour la
période allant de 1992 à 2000. Il s’agit là d’une manière d’explication du
fait que le défendeur ait été tacitement considéré comme un Etat ayant
qualité pour ester devant la Cour. Dans le présent arrêt, la majorité a
formulé une troisième position, laquelle peut être qualifiée, quant au
fond, de retour à une nouvelle solution visant à éluder le problème. Plus
précisément, cette troisième position revient à accepter le fait incontes-
table que le défendeur a été admis sur décision des organes politiques
compétents de l’Organisation des Nations Unies en tant que Membre de
l’Organisation mondiale le 1er novembre 2000 (arrêt, par. 99), en qualité
de nouveau Membre, sans en reconnaître les conséquences qui s’imposent
quant au jus standi du défendeur et ce, sur le fondement d’une interpréta-
tion erronée de la règle de la res judicata.
   Cela étant, dans un autre différend auquel a pris part la Serbie-et-
Monténégro, à savoir les affaires relatives à la Licéité de l’emploi de la
force, la Cour a jugé que l’admission de la Serbie-et-Monténégro comme
Membre de l’Organisation des Nations Unies était décisive quant à la
question du jus standi.

                                                                         437

           APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                           uA)                          477

   Une aussi nette contradiction en ce qui concerne les conséquences juri-
diques de l’admission aux Nations Unies de la Serbie-et-Monténégro
quant à sa qualité à ester devant la Cour justifie peut-être le cynisme
d’Honoré de Balzac lorsqu’il fit observer que « [l]es lois sont des toiles
d’araignée à travers lesquelles passent les grosses mouches et où restent
les petites » 19.
   29. La question du jus standi mérite d’être examinée de manière plus
détaillée, dans la mesure où elle revêt une importance cruciale en la pré-
sente affaire.

3. Le jus standi 20 en tant que condition processuelle autonome
   30. Le jus standi, dans sa relation à la compétence comprise dans son
sens classique en tant que pouvoir de la Cour de résoudre des différends
concrets, est une condition processuelle autonome et distincte. Dans son
sens qui se rapporte au fond, il représente un droit potentiel d’ordre géné-
ral que possède un Etat et en vertu duquel celui-ci, sous la réserve sup-
plémentaire de l’existence d’un instrument juridictionnel pertinent, peut
prendre part, en tant que partie, à une affaire soumise à la Cour, soit en
qualité de demandeur ou de défendeur, soit en tant que partie interve-
nante. En tant que tel, le jus standi est une condition processuelle géné-
rale et positive. Il est matérialisé lorsqu’un Etat qui a qualité pour agir
introduit une action en justice ou qu’une action est introduite contre lui
ou lorsque, conformément aux règles pertinentes de la Cour, ledit Etat
intervient à une instance pendante. Etant autonome, le jus standi est
propre à l’Etat, même si celui-ci n’est pas partie au différend ou à l’ins-
tance pendante devant la Cour.
   Il n’existe aucun lien organique direct entre le jus standi devant la Cour
et la compétence de celle-ci. Ainsi que la Cour l’a indiqué dans les affaires
du Sud-Ouest africain (deuxième phase) :
       « C’est un principe universel, nécessaire et cependant presque élé-
     mentaire du droit de la procédure qu’il faut distinguer entre ... le droit
     de saisir un tribunal et le droit du tribunal de connaître du fond de la
     demande. » (Sud-Ouest africain, deuxième phase, arrêt, C.I.J. Recueil
     1966, p. 39, par. 64 ; Compétence en matière de pêcheries (République
     fédérale d’Allemagne c. Islande), compétence de la Cour, arrêt,
     C.I.J. Recueil 1973, p. 53, par. 11 ; les italiques sont de moi.)
   En conséquence, la Cour n’acquiert pas eo ipso compétence dans un
différend donné simplement parce que les parties au différend ont qualité
pour ester devant elle ; de même que, inversement, l’existence d’un instru-

  19 Honoré de Balzac, La Maison Nucingen (http ://www.citationspolitiques.com/

recherche.php3 ?rechercheLes+lois+sont+des+toiles+d92araignE9es).
  20 L’expression « locus standi » ou « locus standi in judicio » est généralement utilisée.

L’expression « jus standi » semble néanmoins plus appropriée puisqu’elle porte directe-
ment sur le droit énoncé à l’article 35 du Statut. L’expression « locus standi » est utilisée
quand elle est, en tant que telle, employée dans la jurisprudence de la Cour.

                                                                                        438

           APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                           uA)                         478

ment juridictionnel pertinent en vigueur entre les parties au différend ne
signifie pas que lesdites parties ont qualité pour ester devant la Cour.
   31. Par rapport à la question de la compétence, celle du jus standi est
par nature antérieure puisque c’est une condition préalable à l’établisse-
ment de la compétence de la Cour dans le cas d’espèce. Si un Etat (ou
plusieurs Etats) partie au différend n’a pas qualité pour agir, la Cour ne
peut juridiquement établir sa compétence, car « seuls les Etats auxquels la
Cour est ouverte peuvent lui conférer compétence » (Licéité de l’emploi de
la force (Serbie-et-Monténégro c. Pays-Bas), exceptions préliminaires,
arrêt, C.I.J. Recueil 2004, p. 1030, par. 45). En outre, dans une telle
hypothèse, la Cour ne serait pas autorisée à examiner la question de sa
compétence ni à entreprendre un quelconque acte relatif au fond.
   Non seulement un Etat dépourvu de jus standi ne peut être partie à une
procédure devant la Cour, mais encore celle-ci ne saurait stricti juris exer-
cer une quelconque action judiciaire — par opposition aux actions admi-
nistratives — à l’égard de cet Etat. La Cour ne saurait exercer, vis-à-vis
dudit Etat, le pouvoir qu’elle a d’établir si elle a compétence (« compé-
tence de la compétence »), ni indiquer des mesures conservatoires, ni exer-
cer l’un quelconque des pouvoirs inhérents à sa fonction judiciaire.
   Dès lors, les actes qu’accomplirait la Cour, à l’exception de ceux qui
visent à établir le jus standi d’un Etat à un différend, seraient non fondés
au regard du droit qu’elle applique. L’on ne saurait même pas dire de
pareils actes qu’ils ont été accomplis ultra vires, parce que l’effet d’un
acte ultra vires implique une appréciation du pouvoir judiciaire à l’égard
duquel la Cour commet un excès dans un cas concret ; il s’agit plutôt d’un
sine vires puisqu’il s’agit d’actes factuels inexistants au regard du droit.
   En conséquence, l’absence du jus standi entraînerait la nullité absolue
des décisions de la Cour censées revêtir une nature judiciaire.

  3.1. La force juridique de la règle du jus standi
   32. Le paragraphe 1 de l’article 35 du Statut est de caractère constitu-
tionnel et fait partie intégrante de l’ordre public établi par la Charte des
Nations Unies. En tant que telle, et considérée avec d’autres dispositions
du Statut de même nature, cette disposition représente un jus cogens 21,
qui n’est susceptible d’aucune modification, fût-ce par la Cour elle-même.
Par conséquent,
     « la Cour se doit ... d’examiner la question pour tirer ses propres
     conclusions indépendamment du consentement des parties, ce qui
     n’est en aucun cas incompatible avec le principe selon lequel la
     compétence de la Cour est subordonnée [au] consentement »
     (Licéité de l’emploi de la force (Serbie-et-Monténégro c. Pays-

  21 G. Schwarzenberger, « International Law as Applied by International Courts and

Tribunals », vol. IV, International Judicial Law, 1986, p. 434-435 ; R. Kolb, Théorie du jus
cogens international, Essai de relecture du concept, 2001, p. 344-348 ; Fachiri, The Per-
manent Court of International Justice, 1932, p. 63.

                                                                                       439

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)              479

    Bas), exceptions préliminaires, arrêt, C.I.J. Recueil 2004, p. 1027,
    par. 35).
  L’article 35 du Statut dispose :
       « 1) La Cour est ouverte aux Etats parties au présent Statut.

        2) Les conditions auxquelles elle est ouverte aux autres Etats
    sont, sous réserve des dispositions particulières des traités en vigueur,
    réglées par le Conseil de sécurité, et, dans tous les cas, sans qu’il
    puisse en résulter pour les parties aucune inégalité devant la Cour. »
    (Les italiques sont de moi.)
  La forme impérative des paragraphes 1 et 2 de l’article 35 du Statut
revêt un double sens, permissif et prohibitif.

   D’une part, ces dispositions autorisent une partie au Statut, et un Etat
non partie au Statut — à condition que celui-ci accepte la juridiction
générale de la Cour conformément à la résolution 9 (1946) du Conseil de
sécurité —, à avoir accès à la Cour. Et, d’autre part, elles interdisent
l’accès à la Cour à un Etat non partie au Statut qui n’a pas accepté la
juridiction générale de la Cour conformément à la résolution 9 (1946) du
Conseil de sécurité.
   Les effets combinés des paragraphes 1 et 2 de l’article 35 du Statut, lus
conjointement avec le paragraphe 1 de l’article 34 du Statut, traduisent le
caractère limité du droit à la protection judiciaire devant la Cour inter-
nationale de Justice.
   Ce droit limité fait partie de l’ordre public de l’Organisation des
Nations Unies dont la Cour est le principal organe judiciaire. Aux para-
graphes 1 et 2 de l’article 93, la Charte des Nations Unies dispose :

      « 1. Tous les Membres des Nations Unies sont ipso facto parties
    au Statut de la Cour internationale de Justice.
      2. Les conditions dans lesquelles les Etats qui ne sont pas
    Membres de l’Organisation peuvent devenir parties au Statut de la
    Cour internationale de Justice sont déterminées, dans chaque cas,
    par l’Assemblée générale sur recommandation du Conseil de sécurité. »
Cet article doit être lu avec le paragraphe 1 de l’article 34 et les para-
graphes 1 et 2 de l’article 35 du Statut de la Cour, lequel est annexé « à
la présente Charte dont il fait partie intégrante » (article 92 de la Charte).
   En tant que telles, les dispositions énoncées aux paragraphes 1 et 2 de
l’article 35 du Statut sont de nature obligatoire et la Cour est tenue de les
appliquer ex officio. En ce qui concerne l’élément temporel de l’applica-
tion de ces règles, compte tenu du caractère préalable de la question du
jus standi, la Cour est tenue d’établir la qualité pour agir des parties au
différend avant d’effectuer le moindre acte de procédure et d’en tenir
compte tout au long de l’instance. Il peut, par exemple, arriver qu’une

                                                                          440

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)             480

partie à l’affaire dont connaît la Cour cesse d’exister en tant qu’Etat au
cours de la procédure.
   33. Le raisonnement ex lege de la Cour, dans la jurisprudence plutôt
modeste de celle-ci en matière de jus standi, apparaît dans l’arrêt qu’elle a
rendu dans l’affaire de la Compétence en matière de pêcheries (Répu-
blique fédérale d’Allemagne c. Islande) :

    « [p]ar cette mention, le ministre des Affaires étrangères d’Islande
    paraît laisser entendre que le moment auquel a été faite la déclara-
    tion de la République fédérale d’Allemagne du 29 octobre 1971,
    déposée au Greffe le 22 novembre 1971, n’est peut-être pas sans effet
    sur la force obligatoire de l’accord constitué par l’échange de notes
    du 19 juillet 1961 ou sur le droit de la République fédérale d’Alle-
    magne d’ester devant la Cour. En ce qui concerne le premier point, il
    est clair que la force obligatoire de l’accord conclu entre les deux
    gouvernements, qui sera examinée dans le présent arrêt, n’a aucun
    rapport avec la date à laquelle la déclaration requise par la résolution
    du Conseil de sécurité du 15 octobre 1946 a été déposée au Greffe :
    l’accord a pour but d’établir la compétence de la Cour à l’égard d’une
    catégorie particulière de différends ; la déclaration concerne l’accès à
    la Cour d’Etats qui ne sont pas parties au Statut. Pour ce qui est du
    second point, à savoir la question du droit de la République fédérale
    d’ester devant la Cour, on doit noter qu’en application de la résolu-
    tion du Conseil de sécurité tout Etat qui n’est pas partie au Statut
    doit déposer une déclaration, laquelle peut avoir soit un caractère
    particulier soit un caractère général, avant d’ester devant la Cour.
    Cela a été fait. » (Compétence de la Cour, arrêt, C.I.J. Recueil 1973,
    p. 53, par. 11 ; les italiques sont de moi.)

Le même raisonnement a été suivi par la Cour dans les affaires relatives
à la Licéité de l’emploi de la force :

    « [l]a question de savoir si la Serbie-et-Monténégro était ou non par-
    tie au Statut de la Cour à l’époque de l’introduction des présentes
    instances est une question fondamentale ; en effet, si elle n’avait pas
    été partie au Statut, la Cour ne lui aurait pas été ouverte en vertu du
    paragraphe 1 de l’article 35 du Statut. En pareille situation, et sous
    réserve d’une possible application du paragraphe 2 dudit article, la
    Serbie-et-Monténégro n’aurait pu saisir la Cour de manière valable,
    quel que soit le titre de compétence qu’elle puisse invoquer, pour la
    simple raison qu’elle n’avait pas le droit d’ester devant la Cour.
       La Cour ne peut exercer sa fonction judiciaire qu’à l’égard des
    seuls Etats auxquels elle est ouverte en vertu de l’article 35 du Statut.
    Et seuls les Etats auxquels la Cour est ouverte peuvent lui conférer
    compétence. » (Licéité de l’emploi de la force (Serbie-et-Monténégro
    c. Belgique), exceptions préliminaires, arrêt, C.I.J. Recueil 2004,
    p. 299, par. 46 ; les italiques sont de moi.)

                                                                         441

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)              481

  3.2. Differentia specifica entre jus standi et compétence de la Cour
       ratione personae

   34. Les deux notions, celle de jus standi et celle de compétence ratione
personae, ont pour caractéristique commune d’appartenir au corpus des
conditions requises aux fins de la validité d’une procédure — qu’elle soit
incidente ou sur le fond — devant la Cour, et de la possibilité de sou-
mettre un différend à la Cour pour qu’elle le tranche. Elles ont également
en commun d’être des conditions processuelles absolues qui doivent exis-
ter dans chaque cas particulier et d’être des conditions positives, en ce
sens que, s’il n’y est pas satisfait, la Cour ne peut connaître de demandes
formulées.
   35. Les différences qui existent entre elles sont, toutefois, beaucoup
plus importantes et ce sont ces différences qui font d’elles des conditions
processuelles distinctes. Premièrement, elles reflètent les différents aspects
de la nature juridique de la Cour. Alors que la compétence ratione per-
sonae, qui est l’un des aspects pertinents de la compétence, exprime la
nature consensuelle de la juridiction de la Cour, le jus standi découle du
fait que la Cour internationale de Justice, contrairement aux tribunaux
arbitraux, n’est pas une juridiction totalement ouverte. L’accès à la Cour
est limité à deux égards sur le fondement du paragraphe 1 de l’article 34
et des paragraphes 1 et 2 de l’article 35 de son Statut. Troisièmement,
bien que la compétence ratione personae et le jus standi soient régis par
les règles du Statut ayant un caractère objectif et constitutionnel, il existe
une différence fondamentale dans l’application desdites règles. Les règles
du Statut qui ont trait au jus standi sont appliquées par la Cour ex lege,
alors que les règles correspondantes qui ont trait à la compétence ratione
personae sont appliquées sur la base du consentement des Etats parties au
différend. Dans l’arrêt qu’elle a rendu en les affaires relatives à la Licéité
de l’emploi de la force, la Cour a notamment indiqué que
    « une question de compétence [est] liée au consentement d’une partie
    et [que] celle du droit d’une partie à ester devant la Cour conformé-
    ment aux prescriptions du Statut ... n’implique pas un tel consente-
    ment » (Licéité de l’emploi de la force (Serbie-et-Monténégro c.
    Pays-Bas), exceptions préliminaires, arrêt, C.I.J. Recueil 2004,
    p. 1026, par. 35).
   Dès lors, l’on peut dire, en substance, que la compétence de la Cour est
régie par le droit en vigueur entre les parties, tandis que le jus standi est
régi par les règles objectives du Statut en tant que tel.
   Quatrièmement, la différence de nature existant entre le jus standi,
d’une part, et la compétence ratione personae, de l’autre, s’exprime, en
cours de procédure, dans les conséquences juridiques correspondant à
chacune de ces notions. Le défaut de jus standi produit un effet automa-
tique étant donné qu’il ne saurait, en principe, être surmonté au cours
d’une procédure devant la Cour, alors que le défaut de compétence
ratione personae peut, quant à lui, l’être puisque les parties peuvent

                                                                          442

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)             482

conférer compétence à la Cour lors de la procédure ou parfaire celle-ci
(par exemple par un accord exprès ou par forum prorogatum).
  Dès lors, le défaut de compétence ratione personae, contrairement au
défaut de jus standi, ne fait pas obstacle à la validité de la saisine de la
Cour.
  Cinquièmement, la compétence ou compétence spéciale en une affaire
donnée de la Cour internationale de Justice, en tant que juridiction semi-
ouverte dotée d’une compétence fondée sur le consentement des parties à
un différend, implique un consentement double de la part des Etats.
Ceux-ci
a) consentent à reconnaître la Cour en tant qu’« organe institué pour
   « dire le droit » » (affaire du Détroit de Corfou, exception préliminaire,
   arrêt, 1948, C.I.J. Recueil 1947-1948, opinion dissidente du juge
   Daxner, p. 39). Ce consentement est exprimé de manière indirecte,
   par l’adhésion aux Nations Unies en tant qu’Etat Membre, ou directe,
   pour ce qui concerne les Etats non membres des Nations Unies, soit
   par l’adhésion au Statut de la Cour, soit par l’acceptation de la juri-
   diction générale de la Cour conformément à la résolution 9 (1946) du
   Conseil de sécurité, comme condition préalable ; et
b) consentent à reconnaître que la Cour est compétente pour connaître
   d’un différend particulier ou d’un type de différend donné et ce, sur le
   fondement des bases de compétence pertinentes de l’article 36 du Sta-
   tut, comme condition de fond éventuellement assortie de réserves.
   Comme la Cour l’a dit dans l’affaire Nottebohm : « la saisine de la Cour
par voie de requête, dans le système du Statut, n’est pas ouverte de plein
droit à tout Etat partie au Statut, elle n’est ouverte que dans la mesure
définie par les déclarations applicables » (Nottebohm (Liechtenstein
c. Guatemala), exception préliminaire, arrêt, C.I.J. Recueil 1953, p. 122).
Elle a ensuite développé ce principe dans les affaires relatives à la Licéité
de l’emploi de la force comme suit :
       « Considérant qu’en vertu de son Statut la Cour n’a pas automa-
    tiquement compétence pour connaître des différends juridiques entre
    les Etats parties audit Statut ou entre les autres Etats qui ont été
    admis à ester devant elle ... que la Cour ne peut donc exercer sa com-
    pétence à l’égard d’Etats parties à un différend que si ces derniers ont
    non seulement accès à la Cour mais ont en outre accepté sa compé-
    tence, soit d’une manière générale, soit pour le différend particulier
    dont il s’agit. » (Mesures conservatoires, ordonnance du 2 juin 1999,
    C.I.J. Recueil 1999 (I), p. 549-550, par. 20 ; les italiques sont de
    moi.)
   36. Dans l’application des deux règles autonomes que sont la compé-
tence ratione personae et le jus standi — chacune ayant son objet et ses
effets propres —, la seconde a une priorité logique et normative. Le jus
standi, parce qu’il exprime le droit à la protection judiciaire, revêt un
caractère préalable et constitue une question préliminaire qui doit être

                                                                         443

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)               483

« examinée préalablement à toute question de compétence » (affaire du
Cameroun septentrional (Cameroun c. Royaume-Uni), exceptions préli-
minaires, arrêt, C.I.J. Recueil 1963, opinion individuelle de sir G. Fitz-
maurice, p. 105 ; les italiques sont dans l’original), étant donné que
     « [l]a Cour ne peut exercer sa fonction judiciaire qu’à l’égard des
     seuls Etats auxquels elle est ouverte en vertu de l’article 35 du Statut.
     Et seuls les Etats auxquels la Cour est ouverte peuvent lui conférer
     compétence. » (Licéité de l’emploi de la force (Serbie-et-Monténégro
     c. Pays-Bas), exceptions préliminaires, arrêt, C.I.J. Recueil 2004,
     p. 1030, par. 45.)

4. Appréciation, par la majorité, de la qualité pour agir du défendeur
   (jus standi)
   37. La manière dont la majorité analyse la qualité pour agir du défen-
deur est assez confuse et nettement contradictoire, principalement parce
qu’elle cherche à concilier l’inconciliable.
   En ce qui concerne la nature du jus standi, c’est-à-dire la question de
savoir si celui-ci est ou non une obligation processuelle autonome, la
majorité a adopté pour position que ce pouvait être « une question préa-
lable à celle de la compétence ratione personae, ou ... un élément consti-
tutif de la compétence ratione personae » (arrêt, par. 102).
   Cette conclusion pourrait être considérée comme exacte si elle était en
rapport avec la terminologie utilisée pour les deux notions en question,
mais non dans le contexte dont il s’agit.
   Si, comme nous l’avons indiqué, pour ce qui concerne le jus standi,
contrairement aux questions juridictionnelles, « ce n’est pas du consente-
ment des parties qu’il s’agit » (ibid.), alors il est manifeste que le second
élément ne joue pas. Comme toute autre obligation processuelle, le jus
standi ne peut pas reposer à la fois sur le consentement des parties et sur
les dispositions du Statut, qui ne relèvent pas du consentement, comme
cela a été précisé dans l’arrêt susmentionné rendu dans les affaires rela-
tives à la Licéité de l’emploi de la force (Serbie-et-Monténégro c. Bel-
gique) (C.I.J. Recueil 2004, arrêt, p. 295, par. 36).
   Après tout, poursuivant le raisonnement, l’arrêt définit le jus standi de
manière négative, comme une condition distincte, en disant que « la capa-
cité de se présenter devant la Cour ... constitue un élément du raisonne-
ment suivi dans l’arrêt de 1996, qui peut — et même doit — en toute
logique être sous-entendu dans celui-ci » (arrêt, par. 135 ; les italiques sont
de moi). Si le jus standi est effectivement un élément de la compétence
ratione personae, il n’est alors probablement pas nécessaire de chercher la
moindre « construction logique » permettant de constater dans l’arrêt sa
présence, bien qu’il ne soit pas expressément mentionné. Il semble toute-
fois que la situation juridique soit différente. Comme la Cour l’a dit dans
les affaires du Sud-Ouest africain :
       « C’est un principe universel, nécessaire et cependant presque élé-

                                                                           444

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)              484

    mentaire du droit de la procédure qu’il faut distinguer entre ... le
    droit de saisir un tribunal et le droit du tribunal de connaître du
    fond de la demande. » (Sud-Ouest africain, deuxième phase, arrêt,
    C.I.J. Recueil 1966, p. 39, par. 64 ; Compétence en matière de pêche-
    ries (Royaume-Uni c. Islande), compétence de la Cour, arrêt,
    C.I.J. Recueil 1973, p. 53, par. 11.)

   Le jus standi ne peut être conçu comme un élément de la compétence
ratione personae qu’au sens descriptif ou si la compétence ratione perso-
nae est considérée lato sensu comme englobant différentes notions juri-
diques énoncées aux articles 35 et 36 du Statut.
   38. En la présente espèce, le problème pertinent n’est pas celui de la
compétence ratione personae, mais celui du droit de la Serbie à ester
devant la Cour. L’exception non préliminaire soulevée par la Serbie a
trait à son jus standi et non à la compétence ratione personae, et la causa
petendi est l’article 35 du Statut et non son article 36. En ce sens, la
conclusion énoncée par la Cour dans l’affaire du Droit d’asile semble
devoir s’appliquer. Dans ladite affaire, la Cour a notamment dit ceci :

    « l’arrêt du 20 novembre n’a pas statué sur la question de la remise
    du réfugié. Cette question est nouvelle... Par conséquent, il n’y a pas
    chose jugée en ce qui concerne la question de la remise. »
    (C.I.J. Recueil 1951, p. 80.)

Il est exact que le défendeur, alors même qu’il invoque son défaut de jus
standi, utilise également l’expression « compétence ratione personae ».
Mais cela peut difficilement servir d’excuse à la Cour, car se pose ici une
questio juris qui relève de la règle jura novit curia.
   39. L’arrêt reconnaît très justement que la capacité de la République
fédérale de Yougoslavie à ester devant la Cour en vertu du Statut n’avait
« donn[é] lieu à aucune observation » dans l’arrêt de 1996 et que « [r]ien
n’était dit dans l’arrêt de 1996 sur ... la question de [l]a capacité de [la
République fédérale de Yougoslavie] à participer à une procédure devant
la Cour... » (arrêt, par. 122). La question est manifestement évidente.
   Et elle n’est pas seulement évidente en ce qui concerne le dispositif de
l’arrêt. Les motifs de droit sur lesquels le dispositif repose sont essentiel-
lement limités à la question de savoir si les parties au différend auraient
pu être considérées comme des parties à la convention sur le génocide
(arrêt de 1996, par. 17-20). Ils sont également limités à quelques ques-
tions connexes comme la succession automatique à l’égard de certains
types de traités et conventions internationaux (ibid., par. 21 et 23), à la
nature de la convention sur le génocide (ibid., par. 22) et à la non-
reconnaissance du nexus contractuel entre les parties à un traité multi-
latéral (ibid., par. 25-26).
   Par conséquent, les éléments de preuve paraissent irréfutables : l’arrêt
de la Cour du 11 juillet 1996 n’a évoqué ni dans le dispositif ni dans
les principes sur lesquels il se fonde — et a encore moins tranché — la

                                                                          445

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)            485

question de la qualité de la République fédérale de Yougoslavie à ester
devant la Cour.
   En outre, rien dans les autres composantes de l’arrêt de 1996 — le som-
maire exposant les principales questions examinées, le résumé de la pro-
cédure, y compris les conclusions des parties — n’indique que la Cour ait
ne serait-ce qu’examiné la question.
   Quoi qu’il en soit, la majorité n’a pas tiré les conséquences qui s’impo-
sent du factum proprium. Indépendamment des différences qui peuvent
exister quant à la conception de la règle de la res judicata en ce qui
concerne sa nature et ses effets, il faut encore compter avec les conditions
intrinsèques classiques permettant l’application de la règle en la présente
espèce. Et il est manifeste, d’après ce qu’estime la majorité elle-même, que
l’un des éléments — l’identité de la question posée eadem res — fait
défaut, ce qui empêche automatiquement la règle de s’appliquer à l’arrêt
de 1996.
   40. L’arrêt a été élaboré par déduction, ce qui, outre une conception
curieuse de la règle de la res judicata, est supposé éviter les conséquences
qui découlent nécessairement du défaut de jus standi du défendeur en
l’espèce.
   Les principaux éléments du raisonnement sont les suivants :
   Revêtant l’autorité de la chose jugée, le dispositif de l’arrêt de 1996,
aux termes duquel « [la Cour] a compétence, sur la base de l’article IX de
la convention pour la prévention et la répression du crime de génocide,
pour statuer sur le différend », a établi la compétence de la Cour en
l’espèce.
       « Cette compétence est donc établie avec toute l’autorité juridic-
    tionnelle de la Cour. Qu’une partie affirme aujourd’hui que, à
    l’époque où l’arrêt a été rendu, la Cour n’avait pas compétence
    pour statuer au motif qu’il apparaîtrait à présent que l’une des
    parties n’avait pas qualité pour se présenter devant elle revient ... à
    remettre en cause la force de chose jugée du dispositif de l’arrêt. »
    (Arrêt, par. 123.)
Le fait que la Cour n’ait pas examiné, et encore moins tranché, la ques-
tion du jus standi du défendeur est sans importance, parce qu’il faut

    « nécessairement [l]’interpréter comme signifiant en toute logique que
    la Cour estimait à l’époque que le défendeur avait qualité pour par-
    ticiper à des affaires portées devant elle. Sur cette base, la Cour a
    alors formulé une conclusion sur sa compétence avec l’autorité de la
    chose jugée. » (Arrêt, par. 132.)
  Le raisonnement découlant de cette « interprétation » se poursuit, de
sorte que
    « la conclusion expresse énoncée dans l’arrêt de 1996 selon laquelle
    [la Cour] avait compétence ratione materiae en l’espèce ... n’est

                                                                        446

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)              486

    conciliable, en droit et en toute logique, qu’avec l’idée que, à
    l’égard des deux Parties, elle avait compétence ratione personae
    au sens large — c’est-à-dire que la situation de l’une et de l’autre
    était de nature à satisfaire aux conditions du Statut concernant
    la capacité des Etats à se présenter devant la Cour » (arrêt,
    par. 133).
   Cette « interprétation » qui sous-tend le raisonnement exposé ci-dessus
constitue en réalité une tentative visant à faire entrer une décision de logi-
que, ou une décision obtenue par déduction, dans le domaine du raison-
nement judiciaire.
   Vu la notion même d’arrêt, que « [r]ien n’était dit dans l’arrêt de 1996
sur ... la question de [l]a capacité de [la République fédérale de Yougo-
slavie] à participer à une procédure devant la Cour... » (arrêt, par. 122), et
compte tenu des dispositions relatives au contenu et à la structure des
arrêts, qui sont énoncées au paragraphe 1 de l’article 56 du Statut et au
paragraphe 1 de l’article 95 du Règlement, les considérations juridiques
sous-jacentes, voire le simple bon sens, l’interprétation de l’arrêt par la
seule logique est, à tout le moins, contradictio in adiecto. Cela vaut en
particulier pour ce qui concerne la question du jus standi dont on ne
peut en aucun cas dire qu’elle est tributaire de la question de la com-
pétence ratione personae — laquelle a été formellement tranchée —
ou bien qu’elle en est un simple aspect. Ce n’est pas seulement
une question distincte et autonome, c’est aussi une question qui
détermine les limites objectives du pouvoir judiciaire de la Cour,
c’est-à-dire la légalité de ses actes sur le plan du droit international
objectif.
   41. Le libellé de l’arrêt donne à penser que la raison pour laquelle la
Cour n’a pas examiné et n’a pas tranché la question du jus standi du
défendeur tenait à la position adoptée à ce sujet par les parties au diffé-
rend, et tout particulièrement le défendeur.
       « Rien n’était dit dans l’arrêt de 1996 sur ... la question de la capa-
    cité [de la RFY] à participer à une procédure devant la Cour ; ... les
    deux Parties s’étaient abstenues de solliciter une décision sur ces
    questions. » (Arrêt, par. 122.)
Le défendeur a soulevé sept exceptions préliminaires, mais « aucune de
ces exceptions ne reposait sur la thèse selon laquelle la RFY n’aurait pas
été partie au Statut au moment du dépôt de la requête ; il ne s’agissait pas
là d’une thèse formulée expressément au stade des exceptions prélimi-
naires » (arrêt, par. 106).
   Etant donné la nature de la question de la compétence, la raison invo-
quée n’est pas une excuse valable et n’a pas d’effet juridique à l’égard de
la question dont il s’agit.
   42. Etant donné qu’« établir ou ne pas établir sa compétence n’est pas
une question qui relève des parties ; elle est du ressort de la Cour elle-
même » (Compétence en matière de pêcheries (Espagne c. Canada), com-

                                                                          447

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)                  487

pétence de la Cour, arrêt, C.I.J. Recueil 1998, p. 450, par. 37 ; voir
également l’opinion individuelle de sir Arnold McNair dans la phase juri-
dictionnelle de l’affaire relative à l’Anglo-Iranian Oil Co., dans laquelle il
a déclaré qu’« [u]n tribunal international ne saurait considérer une
question de compétence comme une simple question inter partes »
(exception préliminaire, arrêt, C.I.J. Recueil 1952, p. 116)), l’existence
d’un désaccord entre les parties quant à la compétence au stade des
exceptions préliminaires n’est pas une condition nécessaire pour que
la Cour examine la question de sa compétence et, à fortiori, celle du
jus standi.
   Les exceptions préliminaires soulevées par une partie ne sont qu’un
outil, un moyen conçu sur le plan procédural pour l’établissement de la
compétence de la Cour suo nomine et suo vigore, car la Cour a l’obli-
gation d’établir cette compétence ex officio. Le rôle juridique des pro-
cédures sur les exceptions préliminaires a été définie par la Cour dans
l’affaire relative aux Droits de minorités en Haute-Silésie (écoles minori-
taires) (ci-après dénommée « Ecoles minoritaires ») :
      « l’exception de la Partie ne fait qu’attirer l’attention du tribunal sur
      une objection à la compétence qu’il doit examiner d’office » (Droits de
      minorités en Haute-Silésie (écoles minoritaires), arrêt no 12, 1928,
      C.P.J.I. série A no 15, p. 23 ; les italiques sont de moi).

   Ou bien, comme la Cour l’a dit dans l’affaire de la Convention sur le
génocide :
     « [l]a Cour doit, dans chaque instance introduite devant elle, vérifier
     si elle a compétence pour connaître de l’affaire et ... [les] exceptions
     éventuellement soulevées par la partie défenderesse peuvent être
     utiles pour clarifier la situation juridique » (exceptions préliminaires,
     arrêt, C.I.J. Recueil 1996 (II), p. 622, par. 46 ; les italiques sont de
     moi).
   Par conséquent, le fait que la Cour établisse sa compétence en l’espèce
n’est pas nécessairement lié au désaccord quant à sa compétence. Si la
Cour a l’obligation de vérifier qu’elle est bien compétente dans chaque
affaire dont elle connaît, qu’une exception préliminaire soit ou non sou-
levée à cet égard, les exposés des parties lors de la procédure n’ont pas, à
fortiori, une importance déterminante relativement à cette question. Si,
comme le précise Shabtai Rosenne dans un commentaire sur l’affaire de
l’Or monétaire pris à Rome en 1943 (ci-après dénommée « affaire de l’Or
monétaire »)
     « le fait qu’une exception soit soulevée ne veut pas dire — aux
     yeux de la Cour — qu’elle est priée de s’abstenir de statuer sur
     le fond de la demande quelles que soient les circonstances » 22,

   22 Shabtai Rosenne, The Law and Practice of the International Court, 1920-1996,

3e éd., vol. II, Jurisdiction, 1997, p. 863.

                                                                              448

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                          uA)                         488

dans ce cas, le contraire est également vrai, c’est-à-dire que la Cour est
priée de ne pas statuer sur le fond de la demande si aucune exception à
l’exception préliminaire n’est soulevée. La pratique de la Cour est abon-
dante à cet égard.
   Le prononcé de la Cour en l’affaire relative à l’Appel concernant la
compétence du Conseil de l’OACI (ci-après dénommée « affaire du Conseil
de l’OACI ») peut être considéré comme une synthèse de cette pratique :
« [l]a Cour n’en doit pas moins toujours s’assurer de sa compétence et elle
doit, s’il y a lieu, l’examiner d’office » (arrêt, C.I.J. Recueil 1972, p. 52,
par. 13).
   Les opinions des juges confortent également cette pratique. Dans
l’affaire relative aux Concessions Mavrommatis en Palestine, le juge
Moore a, dans son opinion dissidente, déclaré que, « même dans le silence
des Parties, le tribunal est tenu de se dessaisir d’office s’il estime qu’il y a
défaut de compétence » (arrêt no 2, 1924, C.P.J.I. série A no 2, p. 58) ;
dans l’affaire des Ecoles minoritaires, le juge Huber a, dans son opinion
dissidente, dit que la Cour « recherchera d’office quelle sera sa base juri-
dique pour se prononcer sur les demandes des Parties » (arrêt no 12, 1928,
C.P.J.I. série A no 15, p. 54) ; et dans l’affaire relative aux Zones franches
de la Haute-Savoie et du Pays de Gex, le juge Kellogg a indiqué, dans les
observations qu’il a jointes à l’ordonnance du 6 décembre 1930, qu’il
n’était pas indispensable que la question de la compétence soit
soulevée par l’une des parties, car « [e]lle peut et devrait être soulevée
par la Cour de sa propre initiative, ainsi qu’elle l’a fait dans l’affaire
de la Carélie orientale » (ordonnance du 6 décembre 1930, C.P.J.I.
série A no 24, p. 43).
   43. En tant que questio juris 23, la compétence de la Cour s’inscrit dans
le cadre du principe jura novit curia. Dans l’affaire de la Juridiction ter-
ritoriale de la Commission internationale de l’Oder (ci-après dénommée
« affaire de l’Oder »), ce ne fut que lors de la procédure orale que le Gou-
vernement polonais prit pour thèse que la convention de Barcelone
n’avait pas été ratifiée par la Pologne. Les six défendeurs ont prié la
Cour d’écarter in limine la thèse polonaise, au motif qu’elle avait été
présentée à un stade très avancé de la procédure. La Cour a rejeté
l’exception qu’elle a jugée non valable parce que « [l]e fait que la
Pologne n’a pas ratifié la Convention de Barcelone n’étant pas contesté,


  23 « L’existence de la compétence de la Cour dans un cas particulier n’est... pas une

question de fait, mais une question de droit qui doit être tranchée à la lumière des faits
pertinents. » (Actions armées frontalières et transfrontalières (Nicaragua c. Honduras),
compétence et recevabilité, arrêt, C.I.J. Recueil 1988, p. 76, par. 16.) La question de la
compétence de la Cour est
    « une question nécessairement préalable et indépendante, c’est-à-dire une question de
    droit objective, qui ne saurait être régie par des considérations de forclusion pouvant
    être formulées de façon à jouer contre l’une des Parties ou contre les deux » (Appel
    concernant la compétence du Conseil de l’OACI, arrêt, C.I.J. Recueil 1972, p. 54,
    par. 16 c)).

                                                                                      449

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)               489

il est évident qu’il s’agit d’une pure question de droit que la Cour
pourrait et devrait examiner même d’office » (arrêt no 16, 1929,
C.P.J.I. série A no 23, p. 19).
   La Cour est liée par le droit, mais elle ne l’est pas par les arguments
des parties. Cela résulte clairement du principe jura novit curia qu’elle a
rappelé dans les arrêts qu’elle a rendus dans les affaires relatives à la
Compétence en matière de pêcheries (Royaume-Uni c. Islande) et à la
Compétence en matière de pêcheries (République fédérale d’Allemagne
c. Islande) :
        « La Cour, en tant qu’organe judiciaire international, n’en est
     pas moins censée constater le droit international et, dans une affaire
     relevant de l’article 53 du Statut comme dans toute autre, est
     donc tenue de prendre en considération de sa propre initiative
     toutes les règles de droit international qui seraient pertinentes
     pour le règlement du différend ... car le droit ressortit au domaine
     de la connaissance judiciaire de la Cour. » (Fond, arrêt, C.I.J.
     Recueil 1974, p. 9, par. 17 ; ibid., p. 181, par. 18 ; les italiques
     sont de moi.)
Le principe a également été confirmé dans l’affaire du Nicaragua par le
prononcé suivant :
     « [l]e principe jura novit curia signifie que, pour décider que les
     conclusions sont fondées en droit, la Cour ne doit pas s’appuyer
     uniquement sur les exposés des parties relativement au droit appli-
     cable » (fond, arrêt, C.I.J. Recueil 1986, p. 24, par. 29 ; voir l’affaire
     du Lotus, arrêt no 9, 1927, C.P.J.I. série A no 10, p. 31).

   Par conséquent, la règle selon laquelle c’est à la partie qui cherche à
affirmer un fait qu’incombe la charge de la preuve « est sans pertinence
aux fins d’établir la compétence de la Cour » (Compétence en matière de
pêcheries (Espagne c. Canada), compétence de la Cour, arrêt, C.I.J
Recueil 1998, p. 450, par. 37).
   44. Dans son arrêt de 1996, la Cour est partie du « postulat » que la
RFY avait la capacité de se présenter devant elle en vertu du Statut
(arrêt, par. 135).

  Ce postulat « était un élément du raisonnement suivi dans l’arrêt de 1996,
qui peut — et même doit — en toute logique être sous-entendu dans
celui-ci » (ibid.). Mais cet « élément ne saurait à tout moment être remis
en question et réexaminé » (ibid.).

   Ce raisonnement semble omettre de prendre en considération la
distinction qui existe entre présomption juridique (praesumptio
juris) et présomption judiciaire (praesumptio facti vel homine),
catégorie dans laquelle entre en réalité le « postulat » relatif au jus
standi de la République fédérale de Yougoslavie devant la
Cour.
                                                                           450

           APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                           uA)                             490

   La présomption judiciaire, tout comme la présomption juridique 24, est
l’un des principaux types de présomptions en droit international.
   Elle signifie qu’un fait donné ou un état de fait, alors même qu’il
n’a pas été prouvé, est considéré comme véridique par une instance
internationale. En tant que tel, il ne coïncide pas nécessairement au
fait réel ou à la situation de fait ou n’en est pas nécessairement
l’équivalent.
   Des considérations d’ordre pratique président au recours à la présomp-
tion judiciaire.
   En effet, cette dernière permet de ne pas attendre trop longtemps
l’entier établissement des faits et de la situation précise dont dépendent
l’existence, le contenu ou la cessation d’un droit, lorsque l’écoulement
d’un laps de temps trop important aurait des conséquences négatives
pour les parties concernées ou ferait obstacle au bon déroulement de la
procédure.
   45. En tant que type de présomption, la présomption judiciaire présente
certaines caractéristiques particulières qui la différencient de la
présomption juridique (praesumptio juris).
   Il convient de mentionner à cet égard deux caractéristiques principales
de la présomption judiciaire :
  En premier lieu, la présomption judiciaire est, en principe, une pré-
somption naturelle et factuelle (praesumptio facti vel homine) qui
n’est pas fondée sur les règles particulières qui constituent le droit de la
juridiction internationale saisie ni le droit qu’elle applique. C’est
un élément inhérent au raisonnement juridique qu’applique la
juridiction internationale pour interpréter et appliquer les règles de
droit.


   24 Mieux connues que les présomptions judiciaires, les présomptions juridiques (prae-

sumptio juris) sont abondamment appliquées en droit international. Les juridictions inter-
nationales ont l’habitude de recourir à la preuve par déduction de fait (présomption de
fait) ou aux preuves indirectes (Détroit de Corfou (Royaume-Uni c. Albanie), fond, arrêt,
C.I.J. Recueil 1949, p. 18). En ce qui concerne la présomption juridique dans la pratique
de la Cour inter-américaine des droits de l’homme, voir T. Buergenthal, R. Norris
et D. Shelton, Protecting Human Rights in the Americas, Selected Problems, 2e éd.,
1986, p. 130-132 et p. 139-144.
   La pratique des juridictions internationales abonde en présomptions fondées sur les
principes généraux du droit international, qui peuvent être des présomptions de bonne foi
(voir, par exemple, l’affaire des Concessions Mavrommatis à Jérusalem, arrêt no 5, 1925,
C.P.J.I. série A no 5, p. 43) ou des présomptions négatives telles des présomptions d’abus
de droit (Certains intérêts allemands en Haute-Silésie polonaise, fond, arrêt no 7, 1926,
C.P.J.I. série A no 7, p. 30 ; Zones franches de la Haute-Savoie et du Pays de Gex, ordon-
nance du 6 décembre 1930, C.P.J.I. série A no 24, p. 12 ; Détroit de Corfou, fond, arrêt,
C.I.J. Recueil 1949, p. 119 : opinion dissidente du juge Ečer). Ces présomptions possèdent
un poids spécial dans l’interprétation des traités puisque celle-ci a pour rôle de découvrir
« ce qui fut l’intention ou ce que l’on peut raisonnablement présumer avoir été l’intention
des parties à un traité quand elles l’ont conclu » (Harvard Law School, Research in
International Law, partie III, « Le droit des traités », art. 19, p. 940 ; les italiques sont de
moi).

                                                                                           451

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)              491

   En second lieu, contrairement aux présomptions juridiques qui
peuvent être irréfutables (praesumptio juris et de jure), les pré-
somptions judiciaires, qui sont naturelles ou factuelles, sont par
définition réfutables. Leur caractère réfutable est toutefois d’une nature
particulière.
   Etant donné qu’elle fait partie du raisonnement de la juridiction inter-
nationale, la présomption judiciaire ne saurait être réfutable de la même
façon qu’une présomption juridique. Une présomption judiciaire est, en
tant que telle, en réalité susceptible d’être abandonnée ou remplacée par
la juridiction internationale.
   Dans son raisonnement juridique, l’instance internationale aban-
donne la présomption ou la remplace par une autre présomption ou
par un fait établi. Stricto sensu, seules les conclusions ou décisions
de la juridiction internationale qui sont fondées sur des présomptions
juridiques sont réfutables. Toutefois, les présomptions judiciaires
perdent le fondement de leur existence lorsque la juridiction
internationale identifie le point en litige qui constitue l’objet de
ladite présomption. Ces présomptions s’excluent d’elles-mêmes
parce qu’elles sont privées de leur objet. Mais alors toutefois, il
incombe à la juridiction internationale de réformer, suivant la
procédure voulue, sa propre conclusion ou décision fondée sur ladite
présomption.
   En outre, par opposition à une présomption juridique, une présomp-
tion judiciaire n’est pas une conclusion judiciaire de la Cour — et
ne saurait en être l’équivalent par ses effets — car elle est
son substitut factuel. Par suite, on ne peut pas considérer que,
en se fondant sur cette présomption particulière, la Cour
a pris une décision quant à la question du jus standi du défendeur.
La Cour l’a fait de facto, en formulant un élément de son
raisonnement.
   46. La raison d’être des présomptions judiciaires est de remplacer
provisoirement des faits ou des circonstances prouvés afin d’éviter
de différer l’identification de faits et de situations exacts quand une
telle attente risque d’avoir des conséquences néfastes pour les par-
ties à un différend ou d’empêcher le bon déroulement de la procé-
dure.
   Néanmoins, une fois les faits et les circonstances réels établis, il faut
renoncer aux présomptions judiciaires et les remplacer par des faits prou-
vés. A contrario, si une juridiction s’en tient à des présomptions juri-
diques de préférence à des faits dûment prouvés, elle entretient une
fiction judiciaire, sa propre vérité, face à des faits et des situations rele-
vant du droit.
   C’est exactement ce que fait la Cour en conservant son postulat
relatif au jus standi du défendeur et à la question qui lui est inextri-
cablement liée, à savoir celle de la qualité d’Etat Membre des
Nations Unies du défendeur pendant la période allant de 1992 à
2000.

                                                                          452

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)                492

5. Les effets de l’arrêt de 2004

   47. La question de savoir si le défendeur était un Etat Membre de
l’Organisation des Nations Unies, laquelle est déterminante en ce qui
concerne sa qualité à ester devant la Cour dans les circonstances de la
question à résoudre — étant donné que cette question porte sur un statut
—, semble avoir été tranchée par la Cour dans l’arrêt qu’elle a rendu en
2004 dans les affaires relatives à la Licéité de l’emploi de la force. Par
ailleurs, la majorité estime que la RFY a été admise à l’Organisation des
Nations Unies en tant que « nouveau Membre en 2000 » (arrêt, par. 109).
Mais la Cour n’a pas tiré de ce fait, qui revêt une importance juridiction-
nelle déterminante en la présente espèce, les conséquences qui s’imposent
en ce qui concerne le jus standi du défendeur. Cela tient au fait que
les Parties reconnaissent que ces arrêts « n’ont pas force de chose
jugée aux fins de la présente instance » (arrêt, par. 84). Il y a lieu de
formuler deux observations en ce qui concerne cette interprétation
des effets des arrêts de 2004. En premier lieu, la question des effets
des arrêts de la Cour est une questio juris et, en tant que telle, entre
dans le champ du principe jura novit curia, ce qui signifie que la
Cour n’est pas tributaire de l’accord des parties en ce qui concerne
le droit applicable. En second lieu, les effets d’un arrêt ne sont
pas pleinement épuisés par la règle de la res judicata.
   48. Point n’est réellement besoin de dire que l’arrêt rendu par la Cour
le 15 décembre 2004 dans les affaires relatives à la Licéité de l’emploi de
la force ne produit pas les effets de la res judicata en la présente instance,
car l’un des éléments intrinsèques de cette règle — eadem personae — fait
défaut. La Bosnie-Herzégovine n’était pas partie aux affaires relatives à
la Licéité de l’emploi de la force, de sorte qu’elle n’est pas liée par la déci-
sion de la Cour dans lesdites affaires.
   49. Voilà pour un premier point. Les effets substantiels de l’arrêt de
2004 sur la présente espèce en constituent un autre. Il est clairement éta-
bli dans la jurisprudence de la Cour que les effets substantiels de ses déci-
sions ne sont pas nécessairement limités à l’espèce tranchée et peuvent
par conséquent, selon les circonstances, avoir à l’occasion une portée plus
large.
   Dans l’affaire de la Mer Egée, la Cour a notamment dit :
        « Bien qu’en vertu de l’article 59 du Statut « la décision de la Cour
     [ne soit] obligatoire que pour les parties en litige et dans le cas qui a
     été décidé », il est évident que tout prononcé sur la situation de l’Acte
     de 1928 [Acte général pour le règlement pacifique des différends
     internationaux], par lequel la Cour déclarerait que celui-ci est ou
     n’est plus une convention en vigueur pourrait influencer les relations
     d’Etats autres que la Grèce et la Turquie [les Parties à la présente
     instance]. » (Plateau continental de la mer Egée (Grèce c. Turquie),
     arrêt, C.I.J. Recueil 1978, p. 17-18, par. 39 ; les italiques sont de
     moi.)

                                                                            453

            APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                            uA)                               493

Une interprétation restrictive de l’article 59 du Statut n’a tout simple-
ment pas sa place dans la jurisprudence de la Cour25.
   50. En conséquence, la vraie question qui se pose concrètement n’est
pas de savoir si l’arrêt de 2004 a des effets concrets en la présente affaire,
mais de savoir « si, dans la présente espèce, il existe pour la Cour des rai-
sons de s’écarter des motifs et des conclusions adoptés dans ces précé-
dents » (Frontière terrestre et maritime entre le Cameroun et le Nigéria
(Cameroun c. Nigéria), exceptions préliminaires, arrêt, C.I.J. Recueil
1998, par. 28), ou bien s’il faut considérer l’arrêt de 2004 « comme un
énoncé de ce que la Cour a jugé être la situation juridique exacte »
(Temple de Préah Vihéar (Cambodge c. Thaïlande), exceptions prélimi-
naires, arrêt, C.I.J. Recueil 1961, p. 27).
   51. On constate non seulement qu’il n’y a aucune raison de le faire,
mais encore qu’il existe plusieurs raisons pour lesquelles la Cour doit
suivre le raisonnement adopté précédemment, ce qui la conduit
inévitablement aux conclusions qu’elle a adoptées dans son arrêt
de 2004.
   Tout d’abord, la question pertinente — le défendeur était-il un Etat
Membre de l’Organisation des Nations Unies à l’époque pertinente et, en
tant que tel, partie au Statut de la Cour — se pose dans les deux affaires
de manière identique et produit des conséquences juridiques identiques.
Le locus standi de la Serbie-et-Monténégro en la présente instance est,
exactement comme dans les affaires relatives à la Licéité de l’emploi de
la force, inextricablement lié à sa qualité de Membre de l’Organisation
des Nations Unies, étant donné que la Serbie-et-Monténégro ne
pouvait être considérée comme partie au Statut sur un autre fonde-
ment que celui d’Etat Membre de l’Organisation, dès lors que son
locus standi ne pouvait être fondé sur le paragraphe 2 de l’article 35 du
Statut. En règle générale, quand un même état de fait et un même


  25 « S’il était vrai qu’un arrêt de la Cour n’est revêtu de l’autorité de la chose jugée que
     dans le seul cas qui a été décidé, cela signifierait que, si le « cas » concerne l’interpréta-
     tion d’une clause de traité, l’interprétation donnée pourrait être remise en discussion
     dans des « cas » futurs ayant trait à la même clause de traité. Un tel résultat ne serait
     pas seulement absurde, mais mettrait l’article 59 en contradiction inconciliable avec
     la phrase finale de l’article 63 du même Statut déclarant que, lorsqu’un Etat tiers
     intervient à un procès dans lequel il s’agit de l’interprétation d’une convention mul-
     tilatérale à laquelle il est partie ensemble avec les Etats litigants, l’interprétation
     contenue dans la sentence est également obligatoire à son égard. La res judicata
     s’étend, par conséquent, hors des limites strictes du cas décidé. Y a-t-il vraiment
     dans l’arrêt de 1937 des éléments qui soient également décisifs pour la réclamation
     actuelle ? Le Tribunal ne le croit pas. » (Arbitrage entre la France et la Grèce,
     Cour permanente d’arbitrage, 23 ILR 81 p. 86 (1956).)
  Voir également le juge Oda dans son opinion individuelle dans l’affaire du Plateau
continental (Tunisie/Jamahiriya arabe libyenne), requête à fin d’intervention, arrêt,
C.I.J. Recueil 1981, p. 30, par. 14 ; Plateau continental (Jamahiriya arabe libyenne/
Malte), requête à fin d’intervention, arrêt, C.I.J. Recueil 1984, opinion dissidente du juge
Jennings, p. 157-160 ; ibid., opinion dissidente du vice-président Sette-Camara, p. 87,
par. 81 ; ibid., opinion dissidente du juge Schwebel, p. 134, par. 9-10).

                                                                                              454

             APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                             uA)                         494

statut juridique se présentent dans deux affaires différentes, il faut leur
accorder le même traitement en vertu des principes de la cohérence du
raisonnement judiciaire et de l’égalité devant la Cour.
   En outre, la Cour, en constatant que, « au moment où il a déposé sa
requête pour introduire la présente instance devant [elle], le 29 avril 1999,
le demandeur en l’espèce, la Serbie-et-Monténégro, n’était pas membre de
l’Organisation des Nations Unies » (Licéité de l’emploi de la force (Ser-
bie-et-Monténégro c. Portugal), exceptions préliminaires, arrêt, C.I.J.
Recueil 2004, p. 1195, par. 90), a essentiellement pris acte, sur le plan
judiciaire, d’un fait établi objectivement par les organes compétents de
l’Organisation des Nations Unies, fait qui, dans le contexte de l’affaire, a
été un fait juridictionnel déterminant. De par sa résolution 55/12, l’Assem-
blée générale des Nations Unies a créé un statut juridique objectif erga
omnes. Même en laissant de côté la force obligatoire de la résolution 55/
12, la partie de l’arrêt de la Cour relative à l’établissement du statut de la
Serbie-et-Monténégro vis-à-vis de l’Organisation des Nations Unies pen-
dant la période pertinente n’en demeure pas moins, par sa nature même,
un jugement déclaratoire in rem produisant des effets déterminants, tout
au moins en ce qui concerne les Etats parties au Statut de la Cour. En
tant que tel, l’arrêt ne saurait, pour ce qui concerne ce point, être traité
comme un arrêt in personam n’ayant des effets déterminants que pour les
parties à l’affaire, dès lors qu’il traite du statut de la Serbie-et-Monténé-
gro à la fois vis-à-vis de l’Organisation des Nations Unies elle-même et
vis-à-vis des Etats Membres de celle-ci.
   52. La résolution 55/12 relève du type de résolutions de l’Assemblée
générale des Nations Unies qui ont un effet définitif et obligatoire pour
l’ensemble de la structure de l’Organisation.
          « L’article 18 [de la Charte] traite des « décisions » de l’Assemblée
        générale « sur les questions importantes ». Ces « décisions » com-
        prennent en effet certaines recommandations, mais d’autres ont
        une valeur et un effet de caractère impératif. Parmi ces dernières
        décisions l’article 18 26 comprend la suspension des droits et
        privilèges des Membres dans le cadre des articles 5 et 6, c’est le
        Conseil de Sécurité dont le pouvoir se borne à faire des recom-
        mandations et c’est l’Assemblée générale qui décide et dont la
        décision fixe le statut des Etats en question. » (Certaines dépenses
        des Nations Unies (article 17, paragraphe 2, de la Charte),
        avis consultatif, C.I.J. Recueil 1962, p. 163-164 ; les italiques sont
        de moi.)


  26   L’article 18 de la Charte se lit comme suit :
          « 2. Les décisions de l’Assemblée générale sur les questions importantes sont prises
       à la majorité des deux tiers des membres présents et votants. Sont considérées comme
       questions importantes ... l’admission de nouveaux Membres dans l’Organisation, la
       suspension des droits et privilèges de Membres, l’exclusion de Membres... »

                                                                                         455

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                          uA)                    495

   Conformément au paragraphe 2 de l’article 4 de la Charte, « [l]’admis-
sion comme Membre des Nations Unies de tout Etat ... se fait par déci-
sion de l’Assemblée générale sur recommandation du Conseil de sécurité »
(les italiques sont de moi).
   53. Relevant de la compétence exclusive de deux des principaux
organes politiques des Nations Unies — le Conseil de sécurité et l’Assem-
blée générale —, les décisions relatives à l’admission d’un Etat comme
Membre des Nations Unies font partie intégrante du droit international
que « [la Cour] ... est tenue de respecter » (Questions d’interprétation et d’ap-
plication de la convention de Montréal de 1971 résultant de l’incident
aérien de Lockerbie (Jamahiriya arabe libyenne c. Royaume-Uni), mesures
conservatoires, ordonnance du 14 avril 1992, C.I.J. Recueil 1992, opinion
individuelle du juge Lachs, p. 26). Dans un système de parallélisme fonc-
tionnel, il faut considérer comme un principe régissant les rapports entre
les organes principaux des Nations Unies que « la Cour doit collaborer à la
réalisation des buts de l’Organisation et s’attacher à donner effet aux déci-
sions des autres organes principaux en évitant tout résultat qui les priverait
d’effet » 27.
   La conclusion selon laquelle le défendeur jouissait du statut d’Etat
Membre à compter du 1er novembre 2004 fait désormais partie de la
réalité objective établie par les organes des Nations Unies dans leur en-
semble. Dans une lettre datée du 27 décembre 2001, adressée au Président
de l’Assemblée générale des Nations Unies par le Secrétaire général
Kofi Annan, ce dernier a déclaré :
        « J’ai l’honneur de me référer à la résolution 55/12 de l’Assemblée
     générale en date du 1er novembre 2000, par laquelle l’Assemblée a
     décidé d’admettre la République fédérale de Yougoslavie à l’Orga-
     nisation des Nations Unies. Cette décision a mis fin ipso facto à la
     qualité de Membre de l’Organisation de l’ex-Yougoslavie, qui avait
     été admise en 1945. » 28
   Sous l’intitulé « Information historique sur les traités multilatéraux
déposés auprès du Secrétaire général » 29, il est expressément indiqué que
la « Yougoslavie », à laquelle le conseiller juridique se réfère dans sa lettre
du 29 septembre 1992, comme étant l’Etat dont la résolution « ne me[t]
pas fin à l’appartenance ... à l’Organisation, et ... ne la suspen[d] pas », est
l’ex-Yougoslavie, c’est-à-dire la République fédérative socialiste de You-
goslavie, et non la République fédérale de Yougoslavie : « Le Conseiller
juridique, toutefois, a été d’avis que la résolution de l’Assemblée générale
ne mettait pas fin à l’appartenance de l’ex-Yougoslavie à l’Organisation,
et qu’elle ne la suspendait pas. »


   27 Shabtai Rosenne, The Law and Practice of the International Court, 1920-2005,

3e éd., vol. I, The Court and the United Nations, 1997, p. 69-70.
   28 Nations Unies, doc. A/56/767 ; les italiques sont de moi.
   29 Voir « Renseignements historiques », http://untreaty.un.org/FRENCH/bible/french-

internetbible/historicalinfo.asp sous la rubrique « ex-Yougoslavie ».

                                                                                 456

           APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                           uA)                   496

   Il est également pertinent de constater qu’aucun Etat n’a fait objection
à l’avis juridique susmentionné, alors que certains Etats Membres de
l’Organisation ont formulé des objections lorsque la République fédérale
de Yougoslavie d’Etat a été qualifiée de d’Etat prédécesseur dans le « Pré-
cis de la pratique du Secrétaire général en tant que dépositaire des traités
multilatéraux » 30 ; en réponse aux objections soulevées, le conseiller juri-
dique a d’ailleurs fait publier des « errata » 31, supprimant notamment la
mention d’« Etat prédécesseur » pour la République fédérale de Yougo-
slavie.
   54. Ce fait témoigne en soi de l’acceptation universelle, tant par les
Etats Membres de l’Organisation des Nations Unies que par les organes
de l’Organisation elle-même, des conséquences juridiques de l’admission
de la République fédérale de Yougoslavie en tant que Membre des
Nations Unies. La Cour a résumé la situation comme suit :
          « Le demandeur [la Serbie-et-Monténégro] a ainsi le statut de
       Membre de l’Organisation des Nations Unies depuis le 1er no-
       vembre 2000. Toutefois, son admission au sein de l’Organisation
       des Nations Unies n’a pas remonté et n’a pu remonter à l’époque
       de l’éclatement et de la disparition de la République fédérative
       socialiste de Yougoslavie ; il n’était pas question en 2000 de réta-
       blir les droits de la République fédérative socialiste de Yougoslavie
       en tant que Membre de l’Organisation au bénéfice de la Répu-
       blique fédérale de Yougoslavie. » (Licéité de l’emploi de la force
       (Serbie-et-Monténégro c. Belgique), exceptions préliminaires,
       arrêt, C.I.J. Recueil 2004, p. 310, par. 78.)
   55. Cette interprétation de la résolution 47/1 n’est pas nouvelle. Il faut
savoir que la doctrine la préconisait également. Dans un article intitulé
« La nouvelle Organisation des Nations Unies et l’ancienne Yougo-
slavie », le professeur Rosalyn Higgins écrivait ceci :
          « L’Assemblée a bien recommandé que la nouvelle République
       fédérale (la Serbie-et-Monténégro) présente une demande d’admis-
       sion à l’Organisation des Nations Unies. Mais la résolution n’a ni
       suspendu ni mis fin à l’appartenance de la Yougoslavie aux
       Nations Unies. Le résultat est absolument anormal. Le siège et
       la plaque portant le nom du pays demeurent inchangés. L’ancien
       drapeau yougoslave flotte toujours sur la 42e Rue. « La Yougo-
       slavie demeure un Membre des Nations Unies, c’est-à-dire non
       pas la Serbie-et-Monténégro, mais la Yougoslavie dans son
       intégralité. » » 32
  56. Bien que s’étant bornée dans le dispositif de l’arrêt de 2004 à la
question de sa compétence pour connaître de l’affaire, la Cour s’est prin-

  30 ST/LEG.8, p. 89, par. 297.
  31 Document des Nations Unies LA41TR/220.
  32 International Affairs, vol. 69, 1993, p. 479 ; les italiques sont de moi.



                                                                                 457

           APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                           uA)                              497

cipalement intéressée, dans l’exposé des motifs, à la question de savoir si
la République fédérale de Yougoslavie était Membre de l’Organisation
des Nations Unies durant la période pertinente. Sa conclusion selon
laquelle la République fédérale de Yougoslavie n’était pas Membre de
l’Organisation des Nations Unies avant d’y être admise en novembre 2000
a été déterminante eu égard à sa compétence en l’espèce.

   57. Le dispositif de l’arrêt de 2004 ne découle pas du raisonnement de
la Cour consistant à choisir parmi les différentes solutions possibles ou
l’une des diverses interprétations auxquelles le fait juridictionnel perti-
nent fournirait un motif ; c’est le résultat inévitable du fait que la Répu-
blique fédérale de Yougoslavie n’était pas Membre de l’Organisation des
Nations Unies ou bien, en d’autres termes, une manière de constat judi-
ciaire du fait établi par les organes politiques principaux dans l’exercice
de leur compétence exclusive en vertu de la Charte des Nations Unies qui,
dans les circonstances de l’espèce, constitue un fait juridictionnel déter-
minant.
   Les résolutions de l’Assemblée générale des Nations Unies, telle la
résolution 55/12, créent une situation juridique objective, une situation
produisant des effets erga omnes. Cela se manifeste dans les effets des
arrêts de la Cour en vertu desquels un tel statut est créé ad casum.
   58. Les arrêts que la Cour rend sur des questions de statut ne
sauraient, dans leur effet ratione personae — à la différence d’autres
arrêts —, être limités aux parties à un différend. Leurs effets substantiels
vont au-delà des effets des arrêts énoncés à l’article 60 du Statut. En rai-
son de la nature même de leur objet, les arrêts portant sur des questions
de statut, qui ne tolèrent ni l’incertitude ni l’insécurité, ont un effet intra
partes. L’effet d’un arrêt portant sur une question de statut, c’est-à-dire
la création d’une situation légale objective 33, est intégré au droit
interne des nations civilisées 34.
   Toutefois, il ne s’agit pas de savoir quel est l’effet intra partes en vertu
de l’article 59 du Statut des arrêts portant sur des questions de statut. La
question est de savoir quel effet matériel ont, par répercussion, ces arrêts
sur des Etats tiers. De tels arrêts sont obligatoires erga omnes non pas en
tant qu’actes judiciaires au sens formel, mais en raison de leur force
intrinsèque associée à la force obligatoire de l’arrêt au sens technique,
fondée sur la présomption de vérité — pro veritate accipitur — qui doit,
s’agissant des questions de statut, en tant que droit absolu, avoir un effet
universel. Cela vaut tout particulièrement pour les arrêts de la Cour


  33 Dugguit, Traité de droit constitutionnel, vol. II, 1923.
  34 Voir, par exemple, le nouvel article 311 du code civil (loi de 1972), Vincent, op. cit.,
p. 108, no 79 ; en droit italien, il est traditionnellement considéré que les décisions relatives
à des questions de statut ont un effet erga omnes — pour des exemples de décisions ren-
dues par des juridictions italiennes, voir Pugliese, op. cit., p. 888 ; en anglais existe, en ce
sens, la notion de « judgments in rem » (voir Bower, Turner et Handley, The Doctrine of
Res Judicata, 1965, p. 213 et suiv.).

                                                                                            458

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)             498

comme celui rendu dans les affaires relatives à la Licéité de l’emploi de la
force, qui, en substance, ne font que confirmer sur le plan judiciaire le
statut déterminé de façon déterminante par les organes compétents des
Nations Unies (voir l’arrêt, par. 88 et suiv.).
   59. Il semble parfaitement clair que le jus standi du défendeur en
la présente espèce est, comme dans les affaires relatives à la Licéité
de l’emploi de la force, intrinsèquement lié à son statut d’Etat
Membre des Nations Unies étant donné que le défendeur ne pouvait
être considéré comme partie au Statut sur aucun autre fondement
que celui de Membre des Nations Unies et que son jus standi ne
saurait être fondé sur le paragraphe 2 de l’article 35 du Statut de la
Cour.
   La manière dont la majorité aborde cette double question est vérita-
blement étonnante.
   D’une part, il est admis que, « s’il lui a paru clair en 2004 que le
défendeur n’était pas membre de l’Organisation des Nations Unies...,
la situation n’était absolument pas aussi claire en 1999 —
et encore moins en 1996 » (arrêt, par. 131 ; les italiques sont de
moi).
   D’autre part, il est précisé que :
    « [i]l est donc impossible, juridiquement, que la Cour puisse « rendre
    une décision finale envers une partie à l’égard de laquelle elle ne peut
    pas exercer sa fonction judiciaire », parce que la question de savoir
    si un Etat est ou non une partie à l’égard de laquelle la Cour a
    compétence est de celles que seule la Cour a le pouvoir
    de trancher ... l’application « des prescriptions impératives du
    Statut » relève de la décision de la Cour dans chaque affaire qui
    lui est soumise et, lorsque la Cour s’est déclarée compétente avec
    l’autorité de la chose jugée, il ne peut y avoir excès de pouvoir
    aux fins de cette affaire, la Cour étant seule compétente pour se
    prononcer sur de telles questions en vertu de son Statut » (arrêt,
    par. 138 et 139).
   Ce raisonnement donne à penser que quidquid judicii placuit, habet
legis vigorem. Il exprime l’idée anachronique et totalement inacceptable
que la Cour n’est pas le gardien, mais le créateur de la légalité et que, en
réalité, elle rend des décisions indépendamment du droit objectif établi
par son Statut.
   Cela conduit, nolens volens, à la création d’une réalité judiciaire propre
à la Cour et contraire à la réalité juridique objective, ce qui donne nais-
sance à un véritable judicium illusorum.
   La conception erronée de la règle de la res judicata consacrée dans
cet arrêt donne naissance à une ambivalence absurde en ce qui
concerne le statut du défendeur vis-à-vis de l’Organisation des Nations
Unies.
   Contrairement aux effets erga omnes de la résolution 55/12 de l’Assem-
blée générale, l’arrêt de la Cour, comme le prévoit l’article 59 du Statut,

                                                                         459

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)            499

n’est obligatoire que pour les parties en litige. Logiquement cela veut dire
que, dans le cadre du différend porté devant la Cour, le défendeur est
considéré, tacitement du moins, comme ayant été Membre des Nations
Unies pendant la période allant de 1992 à 2000 pour ce qui concerne la
Cour et le demandeur, tandis que, pour l’Organisation elle-même, le
défendeur n’était pas un Etat Membre ; et pour la Bosnie-Herzégovine, le
défendeur n’était pas non plus un Etat Membre pour toute question autre
que l’instance elle-même. En outre, la Cour considère le défendeur comme
un Etat Membre des Nations Unies en la présente affaire et comme un
Etat non membre dans les affaires relatives à la Licéité de l’emploi de la
force.
   60. Le prononcé établissant que, « s’il lui a paru clair en 2004 que le
défendeur n’était pas membre de l’Organisation des Nations Unies..., la
situation n’était absolument pas aussi claire en 1999 — et encore moins
en 1996 », pose une question tout à fait déplaisante sur le rôle de la Cour
en l’espèce compte tenu du principe de bonne foi qui, en tant que principe
obligatoire, est tout au moins aussi valable pour la Cour que pour les
Etats.
   Si, pendant plus d’une décennie, il a paru si clairement à la Cour
que le défendeur n’était pas membre des Nations Unies — alors
même que la qualité de Membre des Nations Unies est le seul
fondement sur lequel le défendeur aurait pu être considéré partie au
Statut de la Cour —, alors la Cour a délibérément évité de reconnaître
un fait juridictionnel ayant une incidence sur la légalité même de
la totalité de ses actes en la présente espèce. Un tel comportement de
la Cour pourrait être qualifié d’arbitraire judiciaire confinant à l’excès
de pouvoir, sinon d’excès de pouvoir, et non de pouvoir discrétionnaire
ayant entraîné une indécision judiciaire.

6. La déclaration de 1992

   61. Dans son arrêt de 1996, la Cour a jugé qu’elle avait compétence
ratione personae sur le fondement de la déclaration formelle du 27 avril
1992 adoptée par les participants à la session commune de l’Assemblée de
la RFSY, de l’Assemblée nationale de la République de Serbie et
de l’Assemblée de la République du Monténégro. La Cour a considéré
cette déclaration comme un acte unilatéral ayant des conséquences
juridiques pertinentes quant à sa compétence ratione personae. Ce
point de vue paraît douteux et mérite, selon moi, d’être réexaminé
à la lumière des règles pertinentes du droit international et de la
jurisprudence de la Cour, respectivement. Il s’agit de le réexaminer non
seulement en ce qui concerne la présomption d’identité et de continuité
juridiques entre le défendeur et la RFSY, thèse jugée inacceptable par
la communauté internationale et qui a servi de fondement à la conclu-
sion de la Cour, mais aussi en ce qui concerne la qualification de la
nature et des effets de la déclaration.

                                                                        460

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                          uA)                        500

   62. La déclaration adoptée le 27 avril 1992 répondait-elle aux condi-
tions requises pour être considérée comme un acte unilatéral produisant
des conséquences juridiques ?
   63. Il semble évident que le fait, pour un Etat unique, d’effectuer un
acte ne saurait, en soi, constituer un acte unilatéral à même de produire
des effets juridiques in foro externo. Le caractère unilatéral d’un acte ne
constitue qu’un élément extrinsèque qui, lorsqu’il est associé à d’autres
éléments tant extrinsèques qu’intrinsèques, donne naissance à un acte
juridique unilatéral au sens du droit international.
   64. Dans les circonstances de la présente espèce, un certain nombre
d’éléments revêtent une pertinence particulière. Le tout premier élément
extrinsèque à considérer porte sur la capacité des participants à la session
commune de l’Assemblée de la RFSY, de l’Assemblée nationale de la
République de Serbie et de l’Assemblée de la République du Monténégro
à produire des actes unilatéraux au sens du droit international. La session
commune de l’Assemblée de la RFSY, de l’Assemblée nationale de la
République de Serbie et de l’Assemblée de la République du Monténégro
n’a pas été constituée en tant que Parlement de la République fédérale de
Yougoslavie ; il s’agissait plutôt d’un ensemble de représentants in
statu nascendi. Même à supposer, arguendo, qu’il s’agissait d’une
représentation du Parlement, ce n’était manifestement pas un organe
étatique doté de la capacité d’accomplir des actes unilatéraux pour le
compte de l’Etat. Les représentants d’un Etat ayant la faculté d’accom-
plir des actes juridiques unilatéraux sont le chef de l’Etat, le chef du
gouvernement et le ministre des affaires étrangères 35. Cette règle a
d’ailleurs été confirmée dans la jurisprudence de la Cour (Statut juridique
du Groënland oriental, arrêt, 1933, C.P.J.I. série A/B no 53, p. 22).
Par conséquent, il semble que la déclaration, si elle était conçue comme
un acte juridique unilatéral in foro externo, n’émanait pas d’un organe
compétent au sens du droit international et, en tant que telle, ne
produisait aucun effet juridique 36.
   65. Certes, la déclaration a été, comme la Cour l’a indiqué, « confirmée
dans une note officielle du 27 avril 1992 adressée au Secrétaire général
par la mission permanente de la Yougoslavie auprès des Nations Unies »
(C.I.J. Recueil 1996 (II), p. 610, par. 17). Dans le présent contexte, le
terme « confirmée » peut avoir deux sens : un sens descriptif qui est que la
lettre du représentant permanent reproduisait le texte de la déclaration et
un sens « technique » qui est qu’elle confirmait un acte unilatéral émanant
d’un organe étatique non autorisé. Aucun de ces deux sens du terme
« confirmée » ne peut être retenu in concreto. S’agissant du sens descriptif


   35 Art. 4, Rapport sur les actes unilatéraux des Etats, Annuaire de la Commission du

droit international, 1998, II, première partie, doc. A/CN.4/486 ; Nations Unies, doc.
A/CN.4/500 et Add. 1.
   36 Voir art. 4 (confirmation ultérieure d’un acte émanant d’une personne n’ayant pas

l’autorité voulue à cette fin) dans le troisième rapport du Rapporteur spécial, Commission
du droit international, 2000, I, p. 96.

                                                                                     461

             APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                             uA)                       501

du terme, il est évident que la lettre du représentant permanent 37 ne
reproduit qu’une partie du texte de la déclaration, en ce sens qu’elle ne
cite qu’un bref passage dudit texte portant exclusivement sur l’identité et
la continuité juridiques.
   Par définition, en raison des pouvoirs limités qu’ont les chefs de mis-
sion permanente auprès des organisations internationales, y compris les
missions permanentes auprès des Nations Unies, la note officielle de la
mission permanente de la Yougoslavie du 27 avril 1992 ne saurait être
comprise comme étant la « confirmation » d’un acte émanant d’un organe
— si c’était un organe à l’époque pertinente —, organe n’ayant pas com-
pétence au sens du droit international pour accomplir des actes juridiques
au nom de l’Etat.
   66. C’est pourquoi il faut voir dans la note de la mission permanente
de Yougoslavie du 27 avril 1992 la transmission de la déclaration, sui-
vie de la reproduction correspondante d’une partie de cette déclaration
ayant directement trait à la thèse de la République fédérale de Yougoslavie
selon laquelle elle assurait l’identité et la continuité juridiques de l’ex-
RFSY vis-à-vis de l’Organisation des Nations Unies.
   67. Cette analyse de la note de la mission permanente de la Yougo-
slavie donne à penser que la déclaration du 27 avril 1992 et la note de la
mission permanente sont deux actes distincts, bien que n’étant pas tota-
lement indépendants l’un de l’autre, tant par leur nature que par leurs
effets. La déclaration est essentiellement une déclaration de politique
générale portant sur des questions se rattachant directement ou non à la
thèse de l’identité et de la continuité juridiques de la République fédérale
de Yougoslavie, alors que la note semble principalement être une notifi-
cation, dans le sens classique du mot. En atteste le fait que la note était
destinée au Secrétaire général, qui était prié de bien vouloir faire distri-
buer la déclaration et la note comme document officiel de l’Assemblée
générale 38, alors que la déclaration était, en tant que telle, adressée urbi et
orbi.


  37   Le texte de ladite lettre se lit comme suit :
        « L’Assemblée de la République fédérative socialiste de Yougoslavie, à la session
     qu’elle a tenue le 27 avril 1992, a promulgué la Constitution de la République fédé-
     rale de Yougoslavie. Aux termes de la Constitution, et compte tenu de la continuité
     de la personnalité de la Yougoslavie et des décisions légitimes qu’ont prises la Serbie
     et le Monténégro de continuer à vivre ensemble en Yougoslavie, la République
     fédérative socialiste de Yougoslavie devient la République fédérale de Yougoslavie,
     composée de la République de Serbie et de la République du Monténégro. Dans le
     strict respect de la continuité de la personnalité internationale de la Yougoslavie, la
     République fédérale de Yougoslavie continuera à exercer tous les droits conférés à la
     République fédérative socialiste de Yougoslavie et à s’acquitter de toutes les obliga-
     tions assumées par cette dernière dans les relations internationales, y compris en ce
     qui concerne son appartenance à toutes les organisations internationales et sa par-
     ticipation à tous les traités internationaux que la Yougoslavie a ratifiés ou auxquels
     elle a adhéré. » (Nations Unies, doc. A/46/915, annexe I.)
  38 Nations Unies, doc. A/46/915.



                                                                                       462

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)             502

   68. Plusieurs éléments intrinsèques de la déclaration méritent qu’on s’y
intéresse dans ce contexte particulier : sa portée ratione materiae, l’inten-
tion de son auteur et ses effets éventuels.
   69. S’agissant de sa portée ratione materiae, la déclaration a trait à
diverses questions.
   Elle se lit comme suit :
       « Les représentants du peuple de la République de Serbie et de la
    République du Monténégro,
       Exprimant la volonté des citoyens de leurs républiques respectives
    de demeurer au sein de l’Etat commun de Yougoslavie,
       Acceptant tous les principes fondamentaux de la Charte des
    Nations Unies et de l’acte final d’Helsinki adopté par la Conférence
    sur la sécurité et la coopération en Europe (CSCE) ainsi que de la
    Charte de Paris pour une nouvelle Europe, et en particulier les prin-
    cipes de la démocratie parlementaire, de l’économie de marché et du
    respect des droits de l’homme et des droits des minorités nationales,
       Restant profondément déterminés à parvenir à un règlement paci-
    fique de la crise yougoslave,
       Souhaitent exprimer leurs vues sur les objectifs fondamentaux,
    immédiats et à long terme de la politique de leur Etat commun, ainsi
    que sur ses relations avec les anciennes républiques yougoslaves.
       A cette fin, les représeultants de peuple de la République de Serbie
    et de la République des Monténégro font la déclaration suivante :
    1. La République fédérale de Yougoslavie, assurant la continuité de
        l’Etat et de la personnalité juridique et politique internationale de
        la République fédérative socialiste de Yougoslavie, respectera
        strictement tous les engagements que la République fédérative
        socialiste de Yougoslavie a pris à l’échelon international.
           Simultanément, elle est disposée à respecter pleinement les
        droits et les intérêts des républiques yougoslaves qui ont déclaré
        leur indépendance. La reconnaissance des Etats nouvellement
        constitués interviendra une fois qu’auront été réglées les ques-
        tions en suspens actuellement en cours de négociation dans le
        cadre de la conférence sur la Yougoslavie.
           Restant liée par toutes ses obligations vis-à-vis des organisa-
        tions et institutions internationales auxquelles elle appartient, la
        République fédérale de Yougoslavie ne fera rien pour empêcher
        les Etats nouvellement constitués d’adhérer à ces organisations et
        institutions, notamment à l’Organisation des Nations Unies et à
        ses institutions spécialisées. La République fédérale de Yougo-
        slavie respectera et honorera les droits et obligations que la
        République fédérative socialiste de Yougoslavie a contractés vis-
        à-vis des territoires de Krajina qui ont été placés, dans le cadre de
        l’opération de maintien de la paix de l’Organisation des Nations
        Unies, sous la protection de l’organisation mondiale.

                                                                         463

    APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                    uA)              503

      La République fédérale de Yougoslavie demeure également
   prête à négocier, dans le cadre de la conférence sur la Yougosla-
   vie, tous les problèmes liés à la répartition des actifs acquis et des
   dettes contractées conjointement. En cas de litige sur ces ques-
   tions, la République fédérale de Yougoslavie est disposée à accep-
   ter l’arbitrage de la Cour permanente d’arbitrage de La Haye.
2. Les missions diplomatiques et consulaires qui représentent la
   République fédérale de Yougoslavie à l’étranger continueront,
   sans interruption, à s’acquitter de leurs fonctions qui consistent à
   représenter et à protéger les intérêts de la Yougoslavie. Jusqu’à
   nouvel ordre, elles continueront à se charger de la gestion de tous
   les avoirs de la Yougoslavie à l’étranger. De plus, elles offriront
   une protection consulaire à tous les ressortissants de la Répu-
   blique fédérative socialiste de Yougoslavie qui la solliciteront, en
   attendant que leur statut national soit définitivement arrêté. La
   République fédérale de Yougoslavie reconnaît, simultanément, la
   pleine continuité de la représentation des Etats étrangers assurée
   par les missions diplomatiques et consulaires de ces Etats sur son
   territoire.
3. La République fédérale de Yougoslavie souhaite le rétablisse-
   ment de tous les liens qui existaient sur le territoire de la Répu-
   blique fédérative socialiste de Yougoslavie, notamment dans les
   domaines de l’économie, des transports et de l’énergie. Elle est
   disposée à coopérer pleinement à la réalisation de cet objectif.
4. La République fédérale de Yougoslavie n’a aucune ambition sur
   les territoires de ses voisins, quels qu’ils soient. Fidèle aux objec-
   tifs et principes de la Charte des Nations Unies et aux documents
   de la CSCE, elle reste profondément attachée aux principes du
   non-recours à la force dans le règlement des différends.
5. La République fédérale de Yougoslavie garantira le plus haut
   niveau de protection des droits de l’homme et des droits des
   minorités nationales prévue dans les instruments juridiques inter-
   nationaux et ceux de la CSCE. La République fédérale de You-
   goslavie se déclare en outre disposée à accorder aux minorités
   nationales qui résident sur son territoire tous les droits reconnus
   aux minorités nationales qui résident dans les autres Etats
   Membres de la CSCE.
6. Dans ses relations avec l’étranger, la République fédérale de
   Yougoslavie se laissera guider par les principes de la Charte des
   Nations Unies ainsi que par ceux qui sont consacrés dans les
   documents de la CSCE, notamment la Charte de Paris pour une
   nouvelle Europe. En sa qualité de membre fondateur du Mouve-
   ment des pays non alignés, elle demeurera fidèle aux principes et
   objectifs de la politique du non-alignement.
     Elle établira des relations de confiance et de compréhension
   avec ses voisins, sur la base du principe du bon voisinage. En

                                                                     464

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                          uA)                     504

         qualité d’Etat de citoyens libres, la République fédérale de You-
         goslavie se laissera guider, dans son développement démocra-
         tique, par les normes et les décisions du Conseil de l’Europe, de la
         Communauté européenne et des autres institutions européennes,
         auxquelles elle envisage d’adhérer prochainement. » (Nations
         Unies, doc. A/46/915, annexe II ; les italiques sont de moi.)
   Il semble que, si on considère ce texte isolément, seule une partie de la
déclaration — l’extension de la « protection consulaire à tous les ressor-
tissants de la République fédérative socialiste de Yougoslavie » — est à
même de produire per se certains effets sous certaines conditions. Bien
qu’elle ne soit pas adressée à des Etats tiers, cette déclaration peut, dans
un contexte plus large, être rangée dans la catégorie des actes relevant du
« pouvoir d’autolimitation que le droit international conf[ère] aux Etats :
en d’autres termes, la possibilité que ceux-ci [ont] de se soumettre à des
obligations juridiques internationales » 39.
   Dans la partie de la déclaration portant sur « les engagements que la
République fédérative socialiste de Yougoslavie a pris à l’échelon inter-
national », laquelle est pertinente aux fins de déterminer si la République
fédérale de Yougoslavie pouvait être considérée comme liée par la conven-
tion sur le génocide, la situation est toutefois fondamentalement diffé-
rente.
   70. La formule « respectera strictement tous les engagements » peut-
elle être comprise comme signifiant que la République fédérale de You-
goslavie consent à être liée par la convention sur le génocide ? Cette inter-
prétation semble, à la lumière de la règle de l’interprétation des actes
juridiques unilatéraux reconnue dans la jurisprudence de la Cour, totale-
ment erronée. Quand il faut interpréter des actes unilatéraux d’Etats, « les
déclarations ... doivent être considérées comme un tout » et « interpré-
tées » comme formant un tout (Compétence en matière de pêcheries
(Espagne c. Canada), compétence de la Cour, arrêt, C.I.J. Recueil 1998,
p. 452-454, par. 47 et 44). En outre, les actes unilatéraux « doi[ven]t être
interprété[s] tel[s] qu’[ils] se présente[nt], en tenant compte des mots effec-
tivement employés » (Anglo-Iranian Oil Co., exception préliminaire, arrêt,
C.I.J. Recueil 1952, p. 105).
   L’intention de l’auteur de la déclaration présente un intérêt primordial,
car « [q]uand l’Etat auteur de la déclaration entend être lié conformément
à ces termes, cette intention confère à sa prise de position le caractère
d’un engagement juridique » (Essais nucléaires (Australie c. France),
arrêt, C.I.J. Recueil 1974, p. 267, par. 43 ; Essais nucléaires (Nouvelle-
Zélande c. France), arrêt, C.I.J. Recueil 1974, p. 472, par. 46 ; Différend
frontalier, arrêt, C.I.J. Recueil 1986, p. 573-574, par. 39-40 ; les italiques
sont de moi). Lorsque des Etats « font des déclarations qui limitent leur
liberté d’action future, une interprétation restrictive s’impose » (Essais

   39 V. Rodrigues Cedeno, Rapporteur spécial, Commission du droit international, 1998,

II, deuxième partie, p. 51, par. 140.

                                                                                  465

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)              505

nucléaires (Australie c. France), arrêt, C.I.J. Recueil 1974, p. 267,
par. 44 ; Essais nucléaires (Nouvelle-Zélande c. France), arrêt, C.I.J.
Recueil 1974, p. 472-473, par. 47 ; les italiques sont de moi).
   71. Compte tenu des règles propres à l’interprétation des actes juri-
diques unilatéraux, la question se pose naturellement de savoir si la Ré-
publique fédérale de Yougoslavie avait, par cette déclaration, l’intention
d’assumer des obligations ex foro externo.
   72. Si la déclaration est lue comme un tout et interprétée comme for-
mant un tout, la réponse doit, semble-t-il, être négative. Il est souligné
dans l’introduction que les participants à la session commune de l’Assem-
blée de la RFSY, de l’Assemblée nationale de la République de Serbie et
de l’Assemblée de la République du Monténégro « [s]ouhaitent exprimer
leurs vues sur les objectifs fondamentaux, immédiats et à long terme de
la politique de leur Etat commun, ainsi que sur ses relations avec les an-
ciennes républiques yougoslaves » (les italiques sont de moi). On trouve
rarement dans le domaine du droit international des déclarations de
politique générale. Dans l’affaire du Nicaragua, examinant la ques-
tion de savoir si l’on pouvait déduire un quelconque engagement juri-
dique des communications adressées par la junte du gouvernement de
reconstruction nationale du Nicaragua au Secrétaire général de l’Orga-
nisation des Etats américains avec le « plan pour la paix », la Cour a
notamment constaté ceci :
       « Il s’était agi d’une promesse essentiellement politique, faite non
    seulement à l’Organisation mais aussi au peuple du Nicaragua qui
    devait en être le premier bénéficiaire... Cette partie de la résolution
    n’est qu’une simple déclaration ne comportant pas d’offre formelle
    pouvant constituer, par son acceptation, une promesse en droit et
    donc une obligation juridique. » (Activités militaires et paramilitaires
    au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amé-
    rique), fond, arrêt, C.I.J. Recueil 1986, p. 132, par. 261 ; les italiques
    sont de moi.)
En outre, si, par hypothèse, les participants avaient souhaité que la décla-
ration produise des effets juridiques, ces effets auraient été exprimés
comme étant la confirmation ou la sauvegarde de droits et obligations
existants et non comme la prise en charge d’obligations pro futuro.
L’interprétation de la déclaration « en tenant compte des mots effective-
ment employés », « telle qu’elle se présente », porte inévitablement à la
conclusion, comme la Cour elle-même l’a dit, que l’intention était de
« demeurer liée par les traités internationaux auxquels était partie l’ex-
Yougoslavie » (C.I.J. Recueil 1996, p. 610, par. 17 ; les italiques sont de
moi). Dès lors, en vertu tant de considérations juridiques que de la décla-
ration elle-même, cela signifie qu’il y a identité et continuité juridiques
entre l’ex-RFSY et la République fédérale de Yougoslavie. Si, en re-
vanche, l’identité et la continuité juridiques étaient une condition dont dé-
pendait le statut de la République fédérale de Yougoslavie en tant que
partie à des conventions multilatérales, y compris la convention sur le

                                                                          466

            APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                            uA)           506

génocide, il se pose alors une autre question éminemment pertinente : la
déclaration est-elle à même de produire des effets juridiques sans avoir
été acceptée, expressément ou tacitement, par d’autres sujets de droit
international, y compris l’Organisation des Nations Unies ?
   A l’évidence non, car les déclarations, comme les autres actes
unilatéraux établis aux fins d’assumer des obligations conventionnelles,
sont régies par le droit des traités, tel qu’il s’applique à la convention
particulière dont il s’agit. En règle générale, les actes juridiques unilaté-
raux étant, en tant que tels, autonomes, ils ne sont pas de même nature
que les obligations synallagmatiques qui constituent l’essence des traités.
   73. La Convention pour la prévention et la répression du crime de
génocide (1948) dispose, en son article XI :

          « La présente Convention sera ouverte jusqu’au 31 décembre 1949
       à la signature au nom de tout Membre de l’Organisation des Nations
       Unies et de tout Etat non membre à qui l’Assemblée générale aura
       adressé une invitation à cet effet.
          La présente Convention sera ratifiée et les instruments de ratifica-
       tion seront déposés auprès du Secrétaire général de l’Organisation
       des Nations Unies.
          A partir du 1er janvier 1950, il pourra être adhéré à la présente
       Convention au nom de tout Membre de l’Organisation des Nations
       Unies et de tout Etat non membre qui aura reçu l’invitation susmen-
       tionnée.
          Les instruments d’adhésion seront déposés auprès du Secrétaire
       général de l’Organisation des Nations Unies. »

  Il apparaît que la ratification et l’adhésion sont les seuls moyens
d’exprimer le consentement à être lié par la Convention. L’article XI
exprime l’intention des auteurs de la Convention :

          « Le projet du secrétariat ne proposait comme alternative que
       l’adhésion, adoptant pour théorie que l’approbation de la Conven-
       tion par les représentants des gouvernements présents à l’Assemblée
       générale pouvait pallier la nécessité de signature. Le comité ad hoc,
       toutefois, a préféré adopter la procédure habituelle de signature sui-
       vie de la ratification pour les Membres fondateurs. » 40

   74. Il semble que la Cour s’appuyait en outre fermement sur la conclu-
sion selon laquelle « il n’a pas été contesté que la Yougoslavie soit
partie à la convention sur le génocide » (C.I.J. Recueil 1996, p. 610,
par. 17). Toutefois, cette conclusion ne paraît guère convaincante
compte tenu de la nature juridique de la question de la compétence (voir
par. 41-44 ci-dessus).

  40   N. Robinson, The Genocide Convention, 1949, p. 47.

                                                                          467

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)              507

7. La question de la partie défenderesse
  La Serbie a été désignée comme la partie défenderesse à partir de deux
hypothèses :
 i) son statut d’Etat continuateur de la communauté étatique de Serbie-
    et-Monténégro ; et
ii) l’idée que la République du Monténégro, en tant qu’Etat successeur,
    était ipso facto privée de toute forme de responsabilité délictuelle.
Toutefois, aucune de ces deux hypothèses n’a été appliquée de façon
cohérente.
   En ce qui concerne la première, il paraît clair que la Serbie est le conti-
nuateur juridique de la communauté étatique de Serbie-et-Monténégro.
La question délicate qui se pose, et qui n’a pas même été abordée dans
l’arrêt, est celle du statut juridique de la Serbie-et-Monténégro à partir de
l’an 2000.
   75. A la fin de l’an 2000, la RFY a, dans le contexte pertinent, fait
deux choses :
 i) elle a renoncé à sa prétention de continuité et a accepté le statut
    d’Etat successeur de l’ex-RFSY ; et
ii) agissant sur le fondement de cette nouvelle capacité — celle d’Etat
    successeur —, elle a présenté une demande d’admission à l’Organisa-
    tion des Nations Unies.
  76. L’Etat, en tant que notion de droit international, est composé de
deux éléments, c’est-à-dire qu’il a deux facettes :
 i) le statut d’Etat, entendu au sens des attributs pertinents comme un
    territoire défini, une population stable, un pouvoir souverain ;
ii) la personnalité juridique, c’est-à-dire que c’est un sujet de droit inter-
    national ayant des droits et des obligations. Dans les circonstances de
    l’espèce, la personnalité juridique de la République fédérale de You-
    goslavie peut être établie par déduction et de manière dérivée — étant
    fondée sur l’identité juridique et la continuation de la République
    fédérative socialiste de Yougoslavie — ou bien être inhérente et ini-
    tiale — étant fondée sur la qualité d’Etat nouveau.
   77. En présentant une demande d’admission à l’Organisation des
Nations Unies, la Yougoslavie n’a pas seulement renoncé à sa thèse de
l’identité et de la continuité juridiques ; elle a voulu en même temps être
reconnue comme un Etat nouveau, un Etat doté d’une personnalité juri-
dique différente — un Etat successeur et non un Etat assurant la conti-
nuité partielle de l’ex-République fédérative socialiste de Yougoslavie —
de celle revendiquée jusqu’en 2000. En fait, elle a accepté ladite thèse
comme étant celle de la communauté internationale au moment où la
République fédérale de Yougoslavie a été proclamée officiellement en
avril 1992, une thèse que les organisations internationales compétentes et
les Etats, agissant individuellement ou in corpore en tant que membres
d’organisations, n’ont toutefois pas mise en œuvre ni formellement ni

                                                                          468

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)           508

substantiellement. Ils ont opté pour des solutions fondées sur des consi-
dérations politiques pragmatiques et non sur le droit international. S’est
alors posé un problème de droit à la « Rashomon » quant au statut juri-
dique de la Yougoslavie — était-ce un Etat nouveau ou bien l’ancien
Etat ? Et le problème se posait quant à son statut au sein des Nations
Unies — était-ce ou non un Etat Membre des Nations Unies ?
   78. L’admission de la Yougoslavie aux Nations Unies à compter du
1er novembre 2000 signifiait aussi que sa demande visant à être reconnue
en qualité d’Etat nouveau était acceptée, en ce sens qu’elle avait désor-
mais une personnalité internationale nouvelle, différente de sa personna-
lité controversée et hybride de la période allant de 1992 à 2000. Cette
thèse a été acceptée par des accords accessoires en forme simplifiée, ou un
accord accessoire général en forme simplifiée, conclus entre la Répu-
blique fédérale de Yougoslavie, d’une part, et les Etats Membres des
Nations Unies et l’Organisation mondiale elle-même, de l’autre, accords
consacrés tacitement dans la lettre et l’esprit de la résolution 55/12 de
l’Assemblée générale et la pratique cohérente ultérieure de l’Organisation
(voir par exemple la lettre du Secrétaire général adjoint, conseiller juri-
dique de l’Organisation des Nations Unies, en date du 8 décembre 2000 et
la liste des Etats Membres dans laquelle figure la date de leur admission
aux Nations Unies (communiqué de presse des Nations Unies ORG/
1317, mise à jour du 18 décembre 2000). Ces accords accessoires ou
l’accord accessoire général ont en réalité pour objet la reconnaissance de
la République fédérale de Yougoslavie en tant que personnalité juridique
nouvelle, en tant qu’Etat successeur de l’ex-RFSY, et son admission en
cette qualité à l’Organisation mondiale dont elle devient Membre. Dès
lors, la Yougoslavie, tout en étant l’« ancien Etat » au sens du statut
d’Etat, a été universellement reconnue comme un « Etat nouveau » au
sens de sa personnalité juridique internationale. Etant donné que la
reconnaissance d’un Etat a ex definitione un effet rétroactif, il s’ensuit
nécessairement que tous les prononcés et décisions adoptés se rapportent
à la RFY qui prétendait assurer la continuité de la RFSY. Et, en tant
que République fédérale de Yougoslavie après l’an 2000, son existence
juridique en tant que nouvelle entité juridique internationale a com-
mencé en novembre 2000 avec son admission à l’Organisation des
Nations Unies.
   La seconde hypothèse n’a, en revanche, pas été suivie de façon cohé-
rente en ce qui concerne la République du Monténégro. Elle a été appli-
quée dans certaines parties de l’arrêt, mais pas dans son ensemble. Dès
lors, la République du Monténégro doit prendre immédiatement des
mesures efficaces pour garantir le plein respect de l’obligation qui lui
incombe en vertu des articles I et VI de la convention pour la prévention
et la répression du crime de génocide de punir les actes de génocide défi-
nis à l’article II de la Convention ou tout autre acte prohibé par l’ar-
ticle III et de transférer au Tribunal pénal pour l’ex-Yougoslavie les per-
sonnes accusées de génocide ou d’autres actes et de coopérer pleinement
avec ledit Tribunal. Cela pourrait d’ailleurs être considéré comme attes-

                                                                       469

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                          uA)                       509

tant une hypersensibilité à l’aspect factuel et politique du problème dans
son ensemble.


                         PARTIE II. QUESTIONS DE FOND

       I. La convention sur le génocide en tant que droit applicable

1. L’intention génocidaire est une condition sine qua non du crime de
   génocide
   79. L’existence d’un acte de génocide en tant que tel ne peut être éta-
blie qu’au regard des conditions prévues par les dispositions de la conven-
tion. Les actes énumérés aux litt. a) à e) de l’article II ne sont pas en
eux-mêmes des actes de génocide mais seulement l’expression physique
ou matérielle d’une intention génocidaire spécifique. A défaut de pouvoir
être directement rattachés à l’intention génocidaire, les actes énumérés à
l’article II de la Convention sont simplement des actes punissables qui
relèvent d’autres crimes, les crimes de guerre ou crimes contre l’humanité,
par exemple.
   80. Le génocide en tant que crime distinct se caractérise par son élé-
ment subjectif — l’intention de détruire un groupe national, ethnique,
racial ou religieux, comme tel —, élément qui constitue la differentia spe-
cifica distinguant le génocide d’autres crimes internationaux avec lesquels
il partage, en grande partie, l’élément objectif 41. En l’absence de cette
intention, un acte, quels que soient son degré d’atrocité et sa similitude
avec les actes visés par la Convention, ne peut pas être qualifié de géno-
cidaire 42.
   81. L’intention génocidaire recouvre, semble-t-il, quatre composantes
distinctes : a) le degré d’intention ; b) la destruction ; c) le groupe natio-
nal, ethnique, racial ou religieux ; d) en tout ou en partie.
   Bien que distinctes, les quatre composantes forment un tout juridique ;
ensemble, elles constituent l’intention génocidaire, élément subjectif du
crime de génocide. L’absence de l’une quelconque de ces composantes
interdit de considérer l’intention comme une intention génocidaire. En
tant qu’ensemble juridique, ces composantes, prises in corpore, sont la
preuve que l’intention génocidaire n’est pas un élément qui viendrait sim-
plement s’ajouter à des actes physiques à même de détruire un groupe
d’individus. L’intention est une qualité intrinsèque, omniprésente, de ces

  41 N. Robinson, The Genocide Convention, 1949, p. 15 ; Drost, Genocide, II, 1959,

p. 82 ; « Etude sur la question de la prévention et la répression du crime de génocide »
établie par N. Ruhashyankiko, rapporteur spécial, E/CN.4/Sub.2/416, 4 juillet 1978,
par. 96 ; version revisée et mise à jour de l’« Etude sur la question de la prévention et
la répression du crime de génocide » établie par M. B. Whitaker, Nations Unies,
doc. E/CN.4/Sub.2/1985/6, 2 juillet 1985, par. 38-39.
  42 Nations Unies, Documents officiels de l’Assemblée générale, troisième session,

première partie, Sixième Commission, 69e séance.

                                                                                    470

           APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                           uA)                        510

actes pris individuellement, qui transforme de simples actes punissables
en actes de génocide. Autrement dit, cette intention est une composante
qualitative du génocide, qui le distingue de tous les autres crimes — c’est,
à la vérité, son élément constitutif stricto sensu.
   82. L’intention génocidaire existe comme telle. Elle ne caractérise pas
seulement un esprit coupable, mais un esprit coupable de la destruction
d’un groupe national, ethnique, racial ou religieux comme tel. Elle ne se
résume pas à l’élément discriminatoire, qui n’en constitue que la caracté-
ristique la plus générale — qu’elle partage, par exemple, avec les crimes
contre l’humanité. Mais alors que, dans le cas de la persécution, acte rele-
vant du crime contre l’humanité, l’intention discriminatoire peut revêtir
diverses formes inhumaines et s’exprimer par le biais d’une multitude
d’actes, dont l’assassinat, l’intention requise pour le génocide, étant donné
que le génocide est une forme extrême de persécution — la plus inhu-
maine des formes qu’elle puisse revêtir —, doit s’accompagner de celle de
détruire, en tout ou en partie, le groupe auquel les victimes appar-
tiennent 43. La mens rea revêt, en ce qui concerne le crime de génocide,
une nature complexe et ne se réduit pas à la forme classique de la mens
rea du droit pénal. Deux niveaux sont à prendre en compte — la mens
rea en tant que complément de l’actus reus, à savoir les actes constitutifs
de génocide au sens de l’article II (litt. a), b), c), d) et e)) et « l’intention
de détruire » des groupes protégés comme tels, en tant qu’intention par-
ticulière inhérente au génocide. C’est donc à juste titre qu’il a été souligné
que, « pour garantir la primauté du droit et le respect du principe nullum
crimen sine lege, il convient de distinguer rigoureusement les « deux inten-
tions » lorsqu’il s’agit d’établir les faits requis pour décider de l’innocence
ou de la culpabilité d’un accusé » 44. En outre, les deux aspects de la mens
rea se caractérisent par la présence de deux composantes — la conscience
(conscience ; Wissen) et la volonté (will ; Wollen). Dans leur manifesta-
tion cumulative, ils se déclinent — par ordre décroissant de gravité — en
dolus specialis, dolus directus, dolus indirectus (intention indirecte) et
dolus eventualis (intention conditionnelle), qui correspondent globale-
ment à l’intention, l’imprudence (recklessness) et la négligence criminelle
(criminal negligence) en droit anglo-saxon. La mens rea comme complé-
ment des actes constitutifs de l’élément matériel — actus reus — du crime
doit être présente sous forme de dolus directus. Autrement dit, l’auteur
du crime doit être conscient de l’effet de l’acte (élément psychologique) et
avoir la volonté de commettre l’acte (élément d’intention ou élément
émotionnel).

2. Le degré de l’intention
  83. Pour ce qui est de son degré, l’intention de détruire le groupe, en

  43 TPIY, Le procureur c. Kupreškić, chambre de première instance, jugement, par. 636.
  44 Triffterer, « Genocide, Its Particular Intent to Destroy in Whole or in Part the Group
as Such », Leiden Journal of International Law, vol. 14, no 2, 2001, p. 400.

                                                                                      471

           APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                           uA)                         511

tant qu’intention précise (dolus specialis), se situe au sommet de la
hiérarchie des états mentaux de la culpabilité. En tant que telle, elle
exclut la culpa, le dolus eventualis (imprudence) ou la négligence 45.
Le crime de génocide est « unique en raison de l’élément de dolus
specialis (intention précise) » 46, qui est de fait l’élément constitutif
de ce crime. Le degré de dolus specialis requis implique qu’il ne suffit
pas que l’accusé « sache que ses actes auront pour conséquence
certaine, voire ... vraisemblable, la destruction du groupe en ques-
tion » ; il doit « rechercher la destruction de tout ou partie du
groupe » 47.
   En d’autre termes, l’intention précise se caractérise par l’élément de
volonté — volonté délibérée et active de détruire le groupe protégé. Le
fait de savoir quelles seront les conséquences naturelles et prévisibles des
actes accomplis n’est pas, par lui-même, constitutif de l’intention
de détruire. Il doit s’y ajouter le fait de chercher à détruire le groupe,
critère supplémentaire au sens structurel, et prépondérant au sens
normatif. Pour être réputés prohibés par l’article II de la Convention,
les actes doivent être commis dans « l’intention de détruire, ou tout
ou en partie, un groupe national, ethnique, racial ou religieux, comme
tel ».

3. La destruction

   84. Le terme « détruire », au sens de l’article II de la convention,
désigne le génocide de type matériel (physique et biologique). Le génocide
physique est visé aux litt. a), b) et c), le génocide biologique
au litt. d).
   S’agissant des litt. a) et c), la question semble évidente. Si le meurtre
est à n’en pas douter un modus operandi du génocide physique 48, l’expres-
sion « destruction physique » employée au litt. c) exclut la possibilité de
considérer que la soumission du groupe à des conditions d’existence qui
ne conduiraient pas à cette destruction pourrait constituer un acte de
génocide. L’adjectif « intentionnelle » a été introduit pour marquer une
intention précise de destruction, en d’autres termes la préméditation liée à
la création de certaines conditions d’existence 49. Au vu des travaux pré-
paratoires de la convention, pourraient, par exemple, constituer de tels
actes « la soumission d’un groupe ... à un régime alimentaire de subsis-

   45 Cassese, Genocide in the Rome Statute of the International Criminal Court, 2002, I,

p. 338.
   46 TPIR, Le procureur c. Kambanda, affaire no ICTR-97-23-S, 4 septembre 1998,

par. 16.
   47 TPIY, Le procureur c. Jelisić, par. 85-86.
   48 Les critères requis pour qu’il y ait meurtre de membres du groupe, en tant qu’élément

matériel de la composante visée à l’alinéa a), seraient remplis si la victime était morte et
que sa mort était résultée d’un acte illégal ou d’une omission illégale (TPIR, Le procureur
c. Akayesu, affaire no ICTR-96-4-T, 1998, par. 589).
   49 A/C.6/SR.82, p. 3 ; N. Robinson, op. cit., p. 16.



                                                                                       472

           APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                           uA)                        512

tance, la réduction des services médicaux prescrits au-dessous d’un mini-
mum, le fait de ne pas fournir de logements suffisants, etc. » 50 — impli-
quant une mort lente, par opposition à la mort immédiate visée au litt. a)
de l’article II. La differentia specifica entre le meurtre et la soumission à
des conditions d’existence devant entraîner la destruction s’exprime donc
essentiellement en termes de modalités de destruction — dans le second
cas, le caractère d’immédiateté du meurtre en tant que moyen d’extermi-
nation (modus operandi) est absent ; il s’agit d’une extermination à terme.
   Il ressort également de la genèse du litt. b) que les auteurs de la
convention interprétaient l’« atteinte grave à l’intégrité physique ou men-
tale » comme une forme de génocide physique. Les souffrances physiques
ou atteintes à l’intégrité physique n’entraînant pas la mort tombent dans
la catégorie des crimes contre l’humanité et de la torture51. L’expression
« atteinte à l’intégrité mentale », en revanche, a un sens spécifique dans le
libellé du litt. b). Elle a été insérée à la demande insistante de la Chine.
Expliquant sa proposition en évoquant les actes commis au moyen de
stupéfiants par les forces d’occupation japonaises contre la nation chi-
noise, la Chine relevait que, si ces actes ne revêtaient pas le caractère
spectaculaire des massacres et des chambres à gaz de l’Allemagne nazie,
leurs conséquences n’en avaient pas été moins fatales 52. Toute atteinte à
l’intégrité physique ou mentale ne suffit donc pas pour constituer l’élé-
ment matériel du génocide : comme l’a affirmé la Commission du droit
international, elle « doit être d’une gravité telle qu’elle menace de
détruire ... [l]e groupe » 53, étant entendu par destructions celles définies
par la convention — à savoir la destruction physique ou biologique.
   Des actes tels que la stérilisation des femmes, la castration, l’interdic-
tion des mariages, etc., réunis dans la catégorie des « mesures visant à
entraver les naissances au sein du groupe », sont constitutifs de génocide
biologique. C’est l’extrême ampleur des mesures imposées pour empêcher
les naissances au sein du groupe afin d’anéantir le potentiel biologique
national d’un groupe qui constitue le critère permettant d’établir une dis-
tinction entre l’acte de génocide défini à l’alinéa b) et les mesures suscep-
tibles d’être prises contre le gré des membres d’un groupe dans le cadre de
programmes de régulation des naissances et de planification familiale,
mesures parfois qualifiées de « génocide qui ne dit pas son nom » ou
« génocide occulte » (black genocide) 54.
   85. A première vue, seul l’acte de transfert forcé d’enfants du groupe à

  50  N. Robinson, op. cit., p. 18.
  51  TPIY, Le procureur c. Delalić et consorts, chambre de première instance, jugement,
p. 511.
   52 Nations Unies, Documents officiels de l’Assemblée générale, troisième session,

première partie, Sixième Commission, 69e séance, p. 59-60.
   53 Projet de code des crimes contre la paix et la sécurité de l’humanité, Nations Unies,

Documents officiels de l’Assemblée générale, cinquante et unième session, supplément no 10,
Nations Unies, doc. A/51/10 (1996), art. 17.
   54 M. Treadwell, « Is Abortion Black Genocide ? », Family Planning Perspectives, vol. 4,

no 4/1986, p. 24.

                                                                                      473

           APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                           uA)                           513

un autre groupe ne rentre pas dans le cadre de la notion de génocide phy-
sique/biologique telle que définie par la Convention. Toutefois, il convient
de souligner que l’acte de transfert forcé d’enfants a été incorporé parmi
les actes constitutifs de génocide au motif qu’il avait des effets physiques
et biologiques, puisqu’il impose à de jeunes personnes des conditions
d’existence susceptibles de porter gravement atteinte à leur intégrité,
voire d’entraîner leur mort 55. Il est, en ce sens, fort significatif que la pro-
position d’inclure dans la convention le génocide culturel ait également
été comprise comme recouvrant un ensemble d’actes détruisant spirituel-
lement les caractéristiques vitales du groupe, comme dans le cas de l’assi-
milation forcée. La proposition fut rejetée par vingt-six voix contre seize,
avec quatre abstentions 56. Il semble donc raisonnable de postuler que le
motif sous-jacent du litt. e) est de « condamner les mesures visant à
détruire une génération nouvelle, action qui est liée à la destruction d’un
groupe, c’est-à-dire au génocide physique » 57. Même s’il était admis que
l’acte visé au litt. e) est constitutif de génocide « culturel » ou « sociolo-
gique », sa signification, en la présente espèce, serait d’une importance limi-
tée. Premièrement, en tant que tel, il constituerait une exception à la règle
relative au génocide matériel visé à l’article II de la convention et serait,
par conséquent, susceptible d’être interprété de manière restrictive.
Deuxièmement, le demandeur n’allègue pas le « transfert forcé d’enfants »
parmi les actes de génocide qui auraient été commis sur son territoire.
   86. Il s’ensuit que la distinction entre l’acte de meurtre de membres du
groupe et d’autres actes constituant l’actus reus du crime de génocide
réside plutôt dans les modalités que dans les conséquences finales. En ce
sens, la qualification donnée par le TPIR en l’affaire Akayesu semble
exacte. L’acte visé au litt. c) de l’article II de la convention sur le géno-
cide y est décrit comme un « moye[n] de destruction par [lequel] l’auteur
ne cherche pas nécessairement à tuer immédiatement les membres du
groupe, mais, à terme, vise leur destruction physique » 58, autrement dit la
« mort lente ».
   87. L’interprétation du terme « destruction » suscite deux interroga-
tions juridiques fondamentales :
a) la question de savoir si la destruction doit effectivement avoir lieu,
   autrement dit si elle doit être effective ; et
b) l’ampleur de cette destruction.
   88. En ce qui concerne le caractère effectif de la destruction, il existe
une certaine différence entre les actes énumérés à l’article II de la conven-
tion.

  55 A/C.6/242.
  56 Nations Unies, Documents officiels de l’Assemblée générale, troisième session,
première partie, Sixième Commission, 83e séance, p. 206.
  57 Etude sur la question de la prévention et la répression du crime de génocide, établie par

N. Ruhashyankiko, rapporteur spécial, E/CN.4/Sub.2/416, p. 24.
  58 TPIR, Le procureur c. Akayesu, par. 505.



                                                                                         474

           APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                           uA)                        514

    L’acte de « meurtre » implique une destruction réelle exprimée par le
résultat obtenu et prouvé. En ce sens, l’élément essentiel de cet acte est la
mort de la victime. Sur cet aspect des choses, les deux tribunaux ont déve-
loppé une jurisprudence très large et pratiquement uniforme — d’un
point de vue déclaratif du moins puisque, par exemple, dans l’affaire Krs-
tić, les « personnes portées disparues » sont traitées comme « décédées » 59.
    Contrairement au meurtre, les atteintes graves à l’intégrité physique ou
mentale ainsi que le transfert forcé d’enfants s’accompagnent non pas
d’une réelle destruction, mais d’un résultat équivalent qui s’exprime par
un grave dommage physique ou mental ou le déplacement d’enfants et
entraîne la destruction. En d’autres termes, dans ces deux cas, le résultat
recherché s’inscrit dans une relation de cause à effet — lequel effet est
décalé dans le temps — c’est-à-dire à la destruction.
    En ce qui concerne les actes consistant à soumettre les intéressés à des
conditions d’existence devant entraîner leur destruction, ou à entraver les
naissances, aucune preuve du résultat n’est toutefois requise ; en effet, ces
actes représentent en eux-mêmes le résultat. A des fins d’équilibre et de
sécurité juridique, cependant, le critère de l’intention est dans ce cas plus
strict, puisque, à la différence des actes appelant des résultats, ceux-ci
doivent avoir été accomplis de manière « intentionnelle », par la soumis-
sion du groupe à des conditions « devant » entraîner sa destruction, et
« délibérés », par des mesures visant à entraver les naissances.
    89. Les différences intrinsèques qui existent entre les actes énumérés à
l’article II de la convention, pour ce qui est de leur rapport à la destruc-
tion du groupe protégé en tant que ratio legis ultime de la convention,
appellent une approche particulièrement prudente quand il faut établir
l’actus reus du crime de génocide.
    Contrairement au cas du « meurtre », tous les autres actes constitutifs
de l’actus reus du crime de génocide, en tant qu’ils n’équivalent pas à une
destruction effective, ont seulement le potentiel, plus ou moins grand, de
détruire un groupe protégé, ce qui les rapproche plutôt, d’un point de vue
juridique, de la tentative de génocide. De fait, ces actes peuvent donc être
perçus davantage comme une preuve de l’intention que comme des actes
de génocide proprement dit. Bien évidemment, du point de vue du droit
pénal, on peut entendre par génocide toute forme de déni à un groupe de
son droit à survivre ; la Convention de 1948 est certes une convention sur
la prévention et la répression du crime de génocide, mais il n’en demeure
pas moins que la frontière entre des actes n’équivalant pas à une destruc-
tion effective et des tentatives de génocide peut être difficile à établir, en
particulier au moment de la prise de décision.


   59 TPIY, Le procureur c. C
                            { elebići, chambre d’appel, arrêt, par. 422-423 ; Le procureur
c. Blaškić, chambre de première instance, jugement, par. 217 ; Le procureur c. Kupreškić,
chambre de première instance, jugement, par. 560-561 ; TPIR, Le procureur c. Kayishema,
chambre de première instance, jugement, par. 140 ; Le procureur c. Akayesu, chambre de
première instance, jugement, par. 588 ; TPIY, Le procureur c. Krstić, chambre de première
instance, jugement, par. 485.

                                                                                      475

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                          uA)                    515

   La bonne application du droit relatif au génocide, tel qu’il est énoncé
dans la Convention, implique nécessairement que les actes de génocide
— ou, plus précisément, les méthodes et les moyens par lesquels sont
commis des actes de génocide n’équivalant pas à une destruction effec-
tive — soient rigoureusement évalués non seulement du point de vue
subjectif, mais également du point de vue objectif. Ce dernier concerne
pour l’essentiel l’aptitude d’une ou de plusieurs actions à produire
des effets relevant du génocide. Ce potentiel de destruction, s’agissant
de destruction matérielle, doit, en d’autres termes, pouvoir être discer-
né dans l’action elle-même, indépendamment et en sus de l’intention
de l’auteur.

  3.1. L’ampleur de la destruction
   90. En ce qui concerne la question de l’ampleur de la destruction, deux
critères ressortent de la jurisprudence récente des tribunaux.
   Le premier critère vise la destruction du groupe du point de vue de ses
dimensions mêmes et de sa composition numérique homogène : il s’agit
de l’approche dite quantitative. Il est généralement fait référence à une
« partie substantielle », ce qui correspond à « une forte proportion du
groupe en question » 60.
   Le second critère vise en revanche la destruction de l’élite ou des diri-
geants du groupe, qui sont considérés comme revêtant une forte impor-
tance pour l’existence de tout le groupe. « [S]i cette destruction vise une
composante importante de ce groupe, telle que ses dirigeants », elle est
considérée comme suffisante 61.
   Une autre hypothèse consiste à dire que le genus proximum du crime de
génocide ne cadre pas avec l’ampleur qualitative et l’ampleur quantitative
de la destruction — ce qui, du reste, serait contraire à la logique. On voit
mal comment deux critères qui, par nature, sont diamétralement opposés
pourraient permettre une bonne administration de la justice en l’espèce.
Leur application conjuguée, et la désintégration des éléments constitutifs
du crime de génocide qu’elle suppose, pourrait tout simplement conduire
à une relativisation de la protection conférée par la convention aux
groupes nationaux, ethniques, raciaux ou religieux. L’application des
deux critères revient à scinder l’intention de détruire un groupe entre
la « volonté de destruction massive du groupe » et celle de détruire « un
nombre plus limité de personnes, celles-ci étant sélectionnées en raison de
l’impact qu’aurait leur disparition pour la survie du groupe... » 62. Intro-
duire la qualification de génocide même quand la volonté d’extermina-
tion ne recouvre qu’une zone géographique limitée ouvre notamment la
voie à des déterminations subjectives et arbitraires. L’on pourrait dire

  60 TPIY, Le procureur c. Jelišić, chambre de première instance, jugement, par. 82.
  61 TPIY, Le procureur c. Stakić, chambre de première instance, jugement, par. 525 ;
Le procureur c. Krstić, chambre de première instance, jugement, par. 587.
  62 TPIY, Le procureur c. Jelišić, chambre de première instance, jugement, par. 82.



                                                                                 476

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                          uA)                     516

que « ce degré d’incertitude place le génocide aux confins du principe
nullum crimen sine lege » 63.
   Dans l’alternative critère quantitatif/critère qualitatif, l’on peine à voir
ce qui justifierait de privilégier ce dernier.
   Tout d’abord, le critère fondé sur « les dirigeants » est ambigu et sub-
jectif. On ne sait pas bien s’il s’applique à l’élite politique, militaire ou
intellectuelle, ou s’il revêt un sens générique. Il introduit insidieusement
l’idée que les dirigeants du groupe, quel que soit le domaine dans lequel
ils exercent leur autorité, font l’objet d’une protection particulière, plus
forte que celle dont bénéficient les autres membres de tout ou partie du
groupe, ou qu’ils constituent en fait un sous-groupe distinct. En outre, ce
critère participe d’une promotion voilée du groupe politique en objet pro-
tégé par la Convention. Que le groupe soit scindé en membres de l’élite et
membres ordinaires a, dans notre société moderne, une connotation ana-
chronique et discriminatoire en opposition flagrante avec les idées qui
sont à la base des droits et libertés individuels et collectifs. Citons enfin le
problème, non négligeable, que pose l’interprétation tendant à définir une
partie du groupe par assimilation à ses dirigeants, interprétation dont on
ne trouve aucune trace dans les travaux préparatoires de la convention.
   Contrairement au critère dit qualitatif, le critère quantitatif se caracté-
rise par l’objectivité qui découle de sa nature même. Conformément à la
loi des grands nombres, ce critère, quand il est appliqué, porte en règle
générale sur les membres du groupe visés par le critère qualitatif en tant
que paramètre de l’intention de détruire. Il est aussi mieux adapté à
l’esprit et à la lettre de la convention, qui désigne le groupe comme tel en
tant que cible ultime ou que victime escomptée du crime.

  3.2. L’objet de la destruction

   91. L’objet de la destruction est un « groupe national, ethnique, racial
ou religieux, comme tel ». Cet énoncé exprime le caractère collectif spéci-
fique du crime. Celui-ci réside dans les caractéristiques communes aux
victimes — l’appartenance à un même groupe national, ethnique, racial
ou religieux — en tant que qualité exclusive motivant leur soumission aux
actes constituant l’actus reus du génocide. Le génocide vise un certain
nombre d’individus dans leur collectivité, ou ces individus eux-mêmes en
tant que représentants de la collectivité et non ad personam (en tant
qu’éléments passifs de la collectivité). La Commission du droit inter-
national l’a dit dans les termes suivants :
     « [l]’acte prohibé [génocide] doit être commis en raison de l’apparte-
     nance de la victime à un certain groupe et à titre de mesure concou-
     rant à la réalisation de l’objectif global de destruction du groupe...

  63 P. Akhavan, « Contributions of the International Criminal Tribunals for the Former

Yugoslavia and Rwanda to the Development of Definitions of Crimes against Humanity
and Genocide », American Society of International Law Proceeding, avril 2000, p. 283.

                                                                                  477

           APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                           uA)                           517

      [L]’intention doit être de détruire le groupe « comme tel » c’est-à-dire
      comme entité séparée distincte, et non simplement quelques individus
      en raison de leur appartenance à ce groupe. » 64

   Le TPIY définit les groupes protégés pertinents comme des groupes qui
peuvent « être identifiés [par le] recours au critère subjectif de stigmatisa-
tion dudit groupe, notamment par les auteurs du crime » 65.
   92. Le critère subjectif servant à déterminer si un groupe constitue un
« groupe national, ethnique, racial ou religieux » est une chose, le subjec-
tivisme en est une autre.
   Le critère subjectif, servant de substitut ou de complément du critère
objectif, est le critère juridique utilisé tant en droit national qu’en droit
international en ce qui concerne les groupes nationaux, ethniques, raciaux
ou religieux, ceux-ci « correspondant en gros à ce qu’il était convenu
d’appeler, avant la seconde guerre mondiale, les « minorités nationa-
les » » 66. Il comprend, comme le relève à juste titre Schabas, les « races » et
« groupes religieux » 67, notions dont le sens n’a donné lieu à aucune
controverse notable. En ce qui concerne les groupes ethniques, l’expres-
sion semble avoir revêtu, dans l’usage contemporain, le caractère d’expres-
sion générique recouvrant les notions de « minorités nationales » « races »
et « groupes religieux » 68. Cette expression a été employée dans l’affaire
Akayesu par le TPIR, qui a conclu que les Hutus et les Tutsis « étaient
considérés ... comme formant deux groupes ethniques différents aussi bien
par les autorités que par les populations elles-mêmes » 69.
   A l’inverse, la « stigmatisation du groupe par les auteurs du crime » 70
semble ressortir à l’introduction de subjectivisme dans la qualification du
groupe protégé plutôt qu’à une juste application du critère subjectif en
tant que tel. Cette notion peut entraîner une remise en question du
contenu juridique du crime de génocide, ramené à l’un des ses éléments
constitutifs — l’élément groupe protégé —, transformant le groupe
« national, ethnique, racial ou religieux » comme tel en une collectivité
humaine abstraite définie de manière subjective. La différence entre
groupes protégés au sens de la convention sur le génocide et les groupes,

   64 Nations Unies, Documents officiels de l’Assemblée générale, cinquante et unième ses-

sion, supplément no 10, doc. A/51/10/1996, p. 88 ; les italiques sont de moi.
   65 TPIY, Le procureur c. Brdjanin, chambre de première instance, jugement, par. 683 ;

TPIY, Le procureur c. Krstić, chambre de première instance, jugement, par. 557 ; TPIY,
Le procureur c. Jelišić, chambre de première instance, jugement, par. 70.
   66 TPIY, Le procureur c. Krstić, chambre de première instance, jugement, par. 555 ;

TPIR, Le procureur c. Rutaganda, chambre de première instance, jugement, par. 56 ;
TPIR, Le procureur c. Kajelijeli, chambre de première instance, jugement, par. 811.
   67 W. Schabas, Genocide in International Law, p. 113.
   68 Ibid.
   69 TPIR, Le procureur c. Akayesu, par. 122, note no 56 ; les italiques sont de moi.
   70 TPIY, Le procureur c. Nikolić, décision prise en application de l’article 61, par. 27 ;

TPIY, Le procureur c. Krstić, chambre de première instance, jugement, par. 557 ; TPIY,
Le procureur c. Jelišić, chambre de première instance, jugement, par. 70 ; les italiques sont
de moi.

                                                                                         478

             APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                             uA)          518

politiques par exemple, qui ne sont pas considérés comme tels risque ainsi
de s’effacer. Les contours des crimes internationaux s’estompent donc,
parce que les actes physiques au moyen desquels les crimes de guerre, les
crimes contre l’humanité et le génocide sont commis sont au fond les
mêmes. En outre, la stigmatisation personnelle en tant que critère d’iden-
tification du groupe protégé peut remettre en question l’existence objec-
tive du groupe « national, ethnique, racial ou religieux » et introduire
dans la notion de groupes protégés les groupes exclus du champ d’appli-
cation de la convention sur le génocide.
   93. Les effets négatifs cumulés que présente le choix de la stigmatisa-
tion opérée par l’auteur en tant que critère pertinent découlent de l’absence
de congruence — voire du conflit ouvert — entre, d’une part, ce critère et,
d’autre part, les principes juridiques généralement reconnus et les consi-
dérations juridiques pertinentes.
   Premièrement, les éléments constitutifs du génocide relèvent du droit
positif. En tant que tels, et même indépendamment de toute valeur juri-
dique, ils ne peuvent, sauf disposition expresse contraire, être déterminés
par l’auteur d’un crime. Il est sans exemple dans le domaine du droit
pénal international ainsi que du droit pénal comparé que l’auteur
d’un délit puisse être à même de déterminer la portée du délit commis. La
portée d’un délit relève du droit positif et non du jugement de valeur
personnel de l’auteur. Déterminer un groupe « national, ethnique,
racial ou religieux » en tant qu’élément constitutif du crime de
génocide à partir du jugement de valeur personnel de son auteur
est totalement contraire à l’essence même de l’opinion juridique dans
le domaine du droit pénal. La qualification « comme tel » qui apparaît
à l’article II de la convention pose le groupe « national, ethnique,
racial ou religieux » comme un élément de la réalité objective
et non comme la résultante d’un jugement de valeur personnel de
l’auteur.
   Deuxièmement, en rendant une décision fondée sur un jugement de
valeur personnel de l’auteur, une cour de justice, quelle qu’elle soit, en cas
de divergence entre le critère subjectif de la stigmatisation et la définition
du groupe « national, ethnique, racial ou religieux » comme tel, crée une
réalité judiciaire virtuelle qui n’est pas conforme à la réalité objective
envisagée à l’article II de la convention, avec en outre pour conséquence
possible l’identification en tant que groupe pris pour cible — un groupe
qui n’existe même pas dans la réalité 71.
   Troisièmement, le critère subjectif ne saurait à lui seul suffire à déter-
miner le groupe protégé au sens de la convention sur le génocide ; en effet,
les actes énumérés aux litt. a) à e) de l’article II de la convention doivent
viser des « membres du groupe » 72.
   Quatrièmement, au cas où les auteurs du crime seraient plusieurs, le


  71   W. Schabas, op. cit., p. 110.
  72   Ibid.

                                                                          479

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                          uA)                     519

critère de la stigmatisation peut facilement déboucher sur des identifica-
tions hétérogènes, sensiblement différentes, des groupes concernés.
   Cinquièmement, la perception qu’a l’auteur du groupe « national, eth-
nique, racial ou religieux », si elle est erronée, entraîne une error in per-
sonam qui, par elle-même, disqualifie l’intention génocidaire. C’est un
principe général du droit pénal que quiconque, au moment de commettre
un délit pénal, ignore que l’un des éléments du délit relève d’une classifi-
cation juridique ne peut être réputé avoir agi intentionnellement. La res-
ponsabilité délictuelle pour négligence n’en demeure pas moins.
   Sixièmement, une telle interprétation donne à la Cour des pouvoirs
discrétionnaires trop larges. Vu la nature de la perception de l’auteur, on
pourrait aller jusqu’à dire que ces pouvoirs sont quasiment des pouvoirs
discrétionnaires illimités (discretio generalis).
   94. La jurisprudence des deux tribunaux pénaux a aussi montré les fai-
blesses du critère subjectif. Dans l’affaire Brdjanin, le TPIY a expressé-
ment indiqué que « l’exacte détermination du groupe protégé concerné
doit s’effectuer au cas par cas, sur la base à la fois du critère objectif et du
critère subjectif » 73. C’est ainsi que le TPIR a posé, comme critère objectif
d’identification des Tutsis, les cartes d’identité indiquant l’appartenance
ethnique (identification par d’autres), ou le critère subjectif des membres
des groupes visés (auto-identification) 74. Il est par conséquent de la plus
haute importance que le critère subjectif, s’il doit être appliqué sous sa
forme de « stigmatisation », soit conçu dans le cadre de normes juridiques
objectives découlant de la lettre et de l’esprit des dispositions correspon-
dantes de la convention sur le génocide, dans le respect des normes éta-
blies par le droit des minorités nationales.
   95. Il faut en déduire que le critère de la stigmatisation non seulement
ne saurait être le seul critère, mais encore ne saurait être le critère essen-
tiel de la détermination du groupe « national, ethnique, racial ou reli-
gieux » aux fins de la convention sur le génocide. Il s’agit plutôt d’une
confirmation personnelle par l’auteur de l’existence du groupe protégé, et
non de son élément constituant. Il est intéressant de relever que, dans le
cas de crimes de guerre et de crimes contre l’humanité, le TPIY a appli-
qué le critère objectif à la détermination des groupes protégés 75.
   Fondamentalement, la stigmatisation du groupe comme tel revêt une
importance en matière d’administration de la preuve en tant qu’il s’agit
de l’un des éléments dont peut se déduire l’existence d’une intention
génocidaire.
   96. Le groupe « national, ethnique, racial ou religieux », du moins


  73 TPIY, Le procureur c. Brdjanin, chambre de première instance, jugement, par. 684 ;

voir également TPIR, Le procureur c. Semanza, chambre de première instance, jugement,
par. 317 ; TPIR, Le procureur c. Kajelijeli, chambre de première instance, jugement,
par. 811 ; les italiques sont de moi.
  74 TPIR, Le procureur c. Kayishema, chambre de première instance, jugement, par. 90,

98.
  75 Jones, p. 69, 94.



                                                                                  480

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)               520

lorsque l’Etat sur le territoire duquel s’est déroulé le crime allégué de géno-
cide reconnaît l’existence de ces groupes en tant qu’entités distinctes et
séparées, doit être déterminé sur la base des critères énoncés par le droit
interne de l’Etat en question, ou sur la base des traités internationaux en
vigueur auxquels l’Etat en question est partie. D’une certaine manière, il
s’agit ici de se référer au droit interne de la Bosnie-Herzégovine, à la fois
parce que le droit international ne dispose pas de critères précis univer-
sellement admis pour la détermination des groupes « nationaux, eth-
niques, religieux ou raciaux » et parce que, dans l’affaire qui nous intéresse,
il est invoqué des entités dont la définition relève du droit interne et de la
structure de la société de Bosnie-Herzégovine. Ou, si nous ne nous réfé-
rons pas strictement au droit interne, du moins nous faut-il prendre acte
de l’existence de groupes en droit interne de la Bosnie-Herzégovine, ainsi
que des critères sur la base desquels ces groupes ont été définis. Cette
démarche se justifie d’autant plus que le TPIY lui-même, lorsqu’il l’a jugé
approprié, s’est appuyé sur le droit interne pour déterminer les éléments
constitutifs de crimes internationaux.
   L’application du critère subjectif se heurte à des limites objectives,
essentiellement liées au sens fondamental du groupe « national, ethnique,
racial ou religieux » comme tel. Bien que la convention ne propose pas de
définition explicite de ces groupes, la signification première des expres-
sions utilisées paraît être relativement claire. Les attributs « national »,
« ethnique », « religieux » et « racial », bien qu’ils ne soient pas déterminés
d’une façon rigoureusement précise ni universellement reconnue, possè-
dent par eux-mêmes un sens générique reconnaissable par tous, et qui a
d’ailleurs été, jusqu’à un certain point, affiné dans d’autres conventions
internationales (par exemple, la convention internationale pour l’élimina-
tion de toutes les formes de discrimination raciale). L’absence de distinc-
tion spécifique — differentia specifica — entre ces quatre groupes, absence
qui risque d’entraîner des recoupements, ne saurait avoir d’incidence
négative significative sur la bonne application de la convention sur le
génocide, dans la mesure où le sens générique qu’on leur prête générale-
ment permet d’identifier clairement les groupes qui ne sont pas protégés
par la convention, ou emporte par lui-même un effet d’exclusion, empê-
chant ainsi la création de nouveaux groupes protégés hors du cadre des
groupes « nationaux, ethniques, religieux ou raciaux ». Et cela est parfai-
tement démontré dans le cas précis de la Bosnie-Herzégovine.
   97. Le demandeur affirme que les groupes protégés au sens de la
convention sur le génocide sont en l’espèce : le « peuple bosniaque »
(requête, mémoire de la Bosnie-Herzégovine, 2.2.1.2), essentiellement des
« Musulman[s] » (ibid., 2.2.2.1), la « population musulmane » (ibid.,
2.2.5.13), « les groupes nationaux, ethniques ou religieux, notamment
mais non exclusivement sur le territoire de la République de Bosnie-
Herzégovine, en particulier la population musulmane » (ibid., conclusion 1),
la population non serbe (réplique de la Bosnie-Herzégovine, 7) ; « le
peuple et ... l’Etat de Bosnie-Herzégovine » (Application de la convention
pour la prévention et la répression du crime de génocide (Bosnie-Herzé-

                                                                           481

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)                 521

govine c. Yougoslavie), mesures conservatoires, ordonnance du 8 avril
1993, C.I.J. Recueil 1993, p. 4, par. 2 ; ibid., mesures conservatoires,
ordonnance du 13 septembre 1993, C.I.J. Recueil 1993, p. 332).
   En tant qu’ils ont vocation à être protégés contre le génocide, les
groupes « nationaux, ethniques, raciaux ou religieux » doivent être définis
avec précision. Cette obligation de définition revêt une importance
déterminante à la fois du point de vue de la procédure et du point
de vue du fond.
   Dans le contexte ethnique, national ou religieux de la Bosnie-Herzégo-
vine, l’expression « non serbe » revêt une signification relativement vague
et large, et ne saurait de ce fait entrer dans le cadre de la définition du
groupe « national, ethnique, racial ou religieux » que donne la convention
sur le génocide. Du moment qu’il s’agit d’une expression générale visant
différents groupes, elle va à l’encontre du critère essentiel qui est que le
groupe protégé constitue une entité distincte et séparée. Outre les Musul-
mans et les Croates, cette expression vise nécessairement d’autres
groupes. La mosaïque ethnique et nationale que constituait la Bosnie-
Herzégovine comprenait non seulement des Yougoslaves, des Juifs et des
Roms, mais également des Monténégrins ; comme ces derniers consti-
tuaient la principale communauté ethnique du Monténégro, ancienne
unité fédérale de l’Etat défendeur, l’expression « non serbe » suppose que
le défendeur est également accusé d’autogénocide. En outre, cette expres-
sion recouvre également des Serbes de Bosnie-Herzégovine, dont la plu-
part se déclaraient être des Yougoslaves.
   L’expression « peuple bosniaque » repose sur un lien de citoyenneté
individuelle avec l’Etat de Bosnie-Herzégovine ; il s’agit d’un critère objec-
tif de détermination du « groupe national ». Toutefois, le terme « bos-
niaque » n’existe pas au sens de groupe « national, ethnique, racial ou
religieux », dans la mesure où il reflète la notion de « groupe national » au
sens « politico-juridique » 76 ; il se trouve donc dénué de pertinence pour
des Etats tels que la Bosnie-Herzégovine, qui pratiquent une distinction
entre les notions de « nationalité » et de « citoyenneté ». A cet égard, la
qualification de « peuple bosniaque » infirme l’existence de différents
groupes ethniques, nationaux, religieux en Bosnie-Herzégovine et pour-
rait en tant que telle être qualifiée de discriminatoire. Il en va de même
mutatis mutandis pour l’expression « population bosniaque ».
   L’expression « Musulmans essentiellement bosniaques », que ceux-ci
soient compris au sens de « peuple » ou de « population », est celle qui se
rapproche le plus du concept de « groupe national, ethnique, racial ou
religieux » au sens de la convention sur le génocide, bien qu’elle ne
réponde pas entièrement aux strictes exigences de l’énoncé de la conven-
tion — c’est-à-dire « un groupe national, ethnique, racial ou religieux,
comme tel » (les italiques sont de moi). La qualification « comme tel »


  76 N. Ruhashyankiko, rapporteur spécial, doc. E/CN.4/Sub.2/416, 4 juillet 1978,

par. 56-61.

                                                                             482

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)               522

indique clairement que l’objet du génocide est de détruire un groupe en
tant qu’entité distincte et séparée. Utiliser une expression telle que « essen-
tiellement bosniaque » revient, d’après son sens naturel et ordinaire, à
dire que l’objet du génocide allégué n’était pas les Musulmans bosniaques
en tant que tels, c’est-à-dire, en tant qu’entité distincte et séparée. Cela
signifie en outre que les actes commis contre certaines personnes ne
visaient pas celles-ci en tant que personnification d’un groupe particulier,
ou représentants de la collectivité, ce qui constitue la caractéristique
intrinsèque et véritable du génocide. Cette condition n’étant pas remplie,
l’intention criminelle ne saurait être qualifiée de génocidaire dans le
contexte normatif du droit relatif au génocide en tant que jus strictum.
   Il apparaît qu’aucune des définitions du groupe protégé avancées par le
demandeur ne satisfait au critère implicite dans la formule « groupe
national, ethnique, racial ou religieux, comme tel », du moins aux fins de
la procédure devant la Cour internationale de Justice, fondée, notam-
ment, sur le principe essentiel non ultra petita. Ainsi que la Cour l’a
déclaré dans l’affaire du Droit d’asile,
     « il y a lieu de rappeler le principe que la Cour a le devoir de ré-
     pondre aux demandes des parties telles qu’elles s’expriment dans
     leurs conclusions finales, mais aussi celui de s’abstenir de statuer
     sur des points non compris dans lesdites demandes ainsi exprimées »
     (C.I.J. Recueil 1950, p. 402).
   Il convient de relever que le demandeur, dans les conclusions de son
mémoire, élève au rang de groupes protégés « les groupes nationaux, eth-
niques ou religieux notamment mais non exclusivement sur le territoire de
la République de Bosnie-Herzégovine... » (mémoire, partie 7, conclusions,
point 1)). Dans ses conclusions finales, le demandeur a prié la Cour de
dire et juger que la Serbie-et-Monténégro avait
     « violé les obligations qui lui incomb[ai]ent en vertu de la convention
     pour la prévention et la répression du crime de génocide, en détrui-
     sant en partie et de façon intentionnelle le groupe national, ethnique
     ou religieux non serbe, notamment mais non exclusivement, sur le ter-
     ritoire de la République de Bosnie-Herzégovine, en particulier la
     population musulmane » (CR 2006/37, p. 59 (Softić) ; les italiques
     sont de moi).
   98. Du point de vue procédural, il convient de rappeler que, ainsi que
le prévoit le paragraphe 2 de l’article 38 du Règlement, la requête
« indique ... la nature précise de la demande ». La définition du groupe pro-
tégé, en cette affaire concernant l’Application de la convention pour la pré-
vention et la répression du crime de génocide (Bosnie-Herzégovine c.
Yougoslavie), fait partie intégrante de la demande dans son ensemble.
   Du point de vue du fond, la protection du groupe « national, ethnique,
racial ou religieux » constitue, sur le plan juridique, la raison d’être de la
convention. Une détermination inexacte du groupe protégé pourrait avoir
des conséquences considérables lorsqu’il s’agit d’affaires portées devant

                                                                           483

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                          uA)                  523

la Cour. Contrairement aux juridictions pénales, la Cour internationale
de Justice, dans l’accomplissement de sa fonction judiciaire, est, notam-
ment, soumise au principe fondamental non ultra petitum. N’étant pas en
mesure de se substituer à une partie, la Cour est donc tenue, lorsqu’elle
tranche une affaire, par la détermination du groupe protégé alléguée par
le demandeur. (C.P.I.J. série A no 7, p. 35 ; Essais nucléaires (Australie
c. France), arrêt, C.I.J. Recueil 1974, p. 262-263, par. 29-30 ; Essais
nucléaires (Nouvelle-Zélande c. France), arrêt, C.I.J. Recueil 1974,
p. 466-467, par. 30-31.)
   L’intention de détruire un groupe « comme tel » doit se comprendre
comme l’intention de détruire le groupe en tant qu’entité distincte et
séparée, l’acte de génocide ne constituant pas simplement une attaque
contre un individu, mais également une attaque contre un groupe auquel
l’individu en question est identifié.
   Le groupe, en tant qu’entité distincte et séparée, peut, en principe, être
déterminé soit de façon positive, soit de façon négative.
   En général, le TPIY est plutôt défavorable aux critères dits négatifs,
ainsi que l’atteste sa jurisprudence. Une définition négative du groupe,
fondée sur la formule d’exclusion, comporte, dans son application, des
limites intrinsèques. Une telle définition convient en principe lorsqu’il
s’agit de déterminer le groupe protégé en tant qu’entité distincte et sépa-
rée dans une communauté bi-ethnique voire, dans certaines conditions,
tri-ethnique, encore que la question demeure ouverte de savoir si une
définition négative en tant que telle constitue la forme appropriée pour
procéder à la détermination juridique de questions qui relèvent du jus
strictum, ou bien si une définition descriptive convient davantage. Dans
des communautés multiethniques comptant plus de trois groupes natio-
naux, ethniques ou religieux, la définition négative ne permet jamais de
cerner de manière satisfaisante le groupe protégé aux fins de la conven-
tion. Le principe d’exclusion qui est le principe actif d’une définition
négative n’est de toute évidence pas à même de permettre de définir le
groupe protégé comme un groupe distinct et séparé.

4. « Comme tel »
   99. Les mots « comme tel » constituent, pour le groupe « national, eth-
nique, racial ou religieux » au sens de la Convention, une sorte de quali-
ficatif de qualificatif. Il s’agit d’un aspect supplémentaire du critère
d’intention — à savoir que l’intention de détruire doit viser le groupe en
tant que groupe protégé 77.
   Le groupe lui-même constitue la cible ultime, ou la victime escomptée,
du crime de génocide. Mais, afin d’atteindre l’objectif général constitué
par la destruction du groupe, il est indispensable que l’acte soit commis à

   77 Lipman, « The 1948 Convention on the Prevention and Punishment of the Crime of

Genocide : Forty-five Years Later », Temp. Int. Law and Comp. Law Journal, 7-9/1994,
p. 22-24, note 38.

                                                                               484

           APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                           uA)                   524

l’encontre d’individus constituant le groupe en tant que victimes immé-
diates. Le fait que les individus qui constituent le groupe soient intention-
nellement soumis à des actes constitutifs de l’actus reus de génocide
ne suffit toutefois pas à lui seul, compte tenu de leur qualification
« comme tel ». Ainsi que la Chambre de première instance l’a relevé dans
l’affaire Krstić : « [l]a simple connaissance que les auteurs des
crimes [peuvent] avoir de l’appartenance des victimes à un groupe dis-
tinct ne permet pas d’établir l’intention de détruire le groupe comme
tel » 78.
   Pour pouvoir être qualifiée de génocidaire, l’intention doit viser
des individus représentant le groupe à titre collectif — en tant que
membres du groupe dont la destruction constitue une étape supplémen-
taire dans la réalisation de l’objectif global consistant à détruire le
groupe protégé.
   La qualification « comme tel » marque également la differentia specifica
entre l’intention discriminatoire en tant qu’élément dont peut se déduire
le crime de persécution, lequel peut également viser un groupe racial,
mais non ethnique 79, et l’intention génocidaire.
   En conséquence, quand bien même des actes prohibés par l’article II de
la Convention prendraient pour cible une large fraction d’un groupe pro-
tégé, ces actes ne seraient pas constitutifs de génocide s’ils s’inscrivaient
dans le cadre d’une campagne de violence arbitraire ou dans un contexte
général de guerre.
   L’on peut penser que c’est cette interprétation qui a amené la Cour à
conclure, dans le cadre de la procédure incidente en indication de mesures
conservatoires dans les affaires relatives à la Licéité de l’emploi de la
force, que les « bombardements ... comport[aient] effectivement l’élément
d’intentionnalité, dirigé contre un groupe comme tel, que requiert la dis-
position sus-citée [l’article II de la convention sur le génocide] » (C.I.J.
Recueil 1999, p. 138, par. 40).
   Car le « bombardement constant de tout le territoire national, la
pollution du sol, de l’air et de l’eau, la destruction de l’écono-
mie du pays, la contamination de l’environnement par de l’uranium
appauvri » (Licéité de l’emploi de la force (Yougoslavie c.
Belgique), CR 99/14, p. 30, 10 mai 1999 (M. Etinski)) aurait pu être
assimilé à la soumission à des conditions d’existence devant entraîner
la destruction au même titre, au moins, que le déplacement forcé,
l’encerclement d’une ville ou le fait d’affamer une population.
L’intention motivant les mesures prises a été décrite ainsi par le général
Wesley Clark :
          « Nous allons systématiquement et progressivement attaquer, sabo-
       ter, détruire, dévaster et, finalement, à moins que le président Milo-

  78TPIY, Le procureur c. Krstić, chambre de première instance, jugement, par. 561.
  79TPIY, Le procureur c. Brdjanin, chambre de première instance, jugement, par. 992 ;
TPIY, Le procureur c. Krnojelac, chambre d’appel, arrêt, par. 185.

                                                                                 485

           APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                           uA)                    525

       šević ne se conforme aux exigences de la communauté internationale,
       complètement anéantir son armée ainsi que les installations et la
       logistique de cette dernière. » 80
C’est également ce qui ressort de l’article de Michael Gordon intitulé « La
population de Belgrade doit souffrir », citant les propos du général Short
qui « espér[ait] que la détresse de la population saper[ait] le soutien dont
bénéfici[aient] les autorités de Belgrade », et poursuivait comme suit : « il
n’y aura plus d’électricité pour votre réfrigérateur, plus de gaz pour votre
cuisinière, vous ne pourrez plus aller au travail parce que le pont est
démoli... » 81.
   100. La disposition de l’article II de la Convention suivant laquelle
le génocide signifie la destruction d’un groupe en « tout ou en partie »
n’est pas dénuée d’ambiguïté. On ne voit pas très bien si la qualifica-
tion « en partie » s’applique à la portée de l’intention, ou à celle de
l’acte.
   Une interprétation grammaticale donnerait à penser que la qualifica-
tion « en partie » concerne les deux aspects du crime — l’aspect objectif
et l’aspect subjectif. Toutefois, cette interprétation ne semble pas tota-
lement satisfaisante, essentiellement parce que l’intention discrimina-
toire est la propriété la plus générale de l’intention de détruire.
   C’est-à-dire que l’intention discriminatoire s’exprime doublement et
différemment — elle s’exprime, d’une part, à l’égard d’un « groupe
national, ethnique, racial ou religieux » en tant qu’entité distincte
et séparée et, d’autre part, à l’intérieur de cette entité, dont certaines
parties sont traitées comme constituant elles-mêmes des entités
distinctes et séparées. Autrement dit, la conséquence ultime de l’inter-
prétation selon laquelle la qualification « en partie » s’appliquerait
uniquement à la portée de l’intention serait qu’une partie d’un groupe
constituerait une entité distincte au sein du groupe auquel elle
appartient.
   L’idée fondamentale qui sous-tend la convention sur le génocide est la
protection du droit à l’existence de groupes humains entiers, ce qui, par
définition, suppose également la protection des petits groupes qui en sont
les éléments constitutifs.
   L’intention de détruire une partie d’un groupe constitue en fait,
ratione personae, une projection limitée et concrète de l’intention de
détruire le groupe dans son ensemble qui est dictée par des circon-
stances factuelles propices, et non par une attitude différente à l’égard
de parties du groupe protégé. Pour reprendre les termes de M. Pellet,
« l’élément subjectif du génocide, l[a] mens rea, c’est-à-dire l’inten-
tion génocidaire, ne peut être que global » (CR 2006/10, p. 47,
par. 21).

  80 BBC News, http://news.bbc.co.uk./1/hi/special_report/1998/kosovo2/303641.stm.
  81 New York Times, 13 mai 1999, « Crisis in the Balkans », http://select.nytimes.com/
gst/abstract.html ?res=F10711FE3A5B0C708DDDAC0894D1494D81.

                                                                                  486

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                          uA)            526

5. Le nettoyage ethnique au sens de la convention

  101. Dans la présente affaire, l’expression « nettoyage ethnique » revêt
plusieurs sens :
  i) ce peut être un acte constituant un actus reus (ou élément matériel)
     du crime de génocide ;
 ii) ce peut être un synonyme ou euphémisme du crime de génocide ;
iii) ce peut être la base ou le cadre factuel permettant de déduire l’inten-
     tion génocidaire, qui est l’élément subjectif du crime de génocide.
   102. La situation est claire en ce qui concerne le « nettoyage ethnique »
en tant qu’acte constituant un actus reus du génocide.
   Les actes constituant l’actus reus du génocide sont énumérés a limine à
l’article II de la Convention. Cet article ne fait pas figurer le « nettoyage
ethnique » dans les actes de génocide.
   Lors de la rédaction de la convention sur le génocide, il fut certes pro-
posé de faire des actes relevant du nettoyage ethnique le sixième acte de
génocide. Mais les propositions de ce type ne furent pas adoptées. La
Syrie soumit un amendement 82 visant à inclure dans l’actus reus du géno-
cide l’imposition de « mesures tendant à mettre les populations dans
l’obligation d’abandonner leurs foyers afin d’échapper à la menace de
mauvais traitements ultérieurs ». Cet amendement reçut l’appui du repré-
sentant yougoslave, M. Bartos, qui cita le déplacement par les nazis de la
population slave d’une partie de la Yougoslavie comme une action « équi-
va[lant] à détruire un groupe humain par des actes prémédités ». Il ajouta
que « [l’o]n p[ouvait] commettre le génocide en contraignant un groupe
humain à abandonner ses foyers » 83.
   L’amendement fut toutefois rejeté par une forte majorité, soit vingt-
neuf voix contre cinq, avec huit abstentions 84, parce qu’il s’écartait trop
de la notion de génocide 85. Examinant spécialement l’argument selon
lequel le déplacement forcé auquel les nazis s’étaient livrés pouvait être
qualifié de destruction délibérée d’un groupe, M. Morozov, le représen-
tant de l’Union soviétique, souligna qu’il s’agissait là d’une conséquence,
et non du génocide proprement dit 86.
   La liste exhaustive des actes constitutifs de l’actus reus du génocide
constitue l’expression adéquate et pertinente du principe fondamental de
droit pénal, national ou international, nullum crimen, nulla poena sine
lege.
   Au cours du débat à la Sixième Commission, deux amendements
furent proposés 87 en vue de l’adoption d’une définition des actes de géno-

  82 Nations Unies, doc. A/C.6/234.
  83 Nations Unies, doc. A/C.6/SR.82.
  84 Ibid.
  85 Maktos (Etats-Unis d’Amérique), Fitzmaurice (Royaume-Uni), ibid.
  86 Ibid.
  87 Nations Unies, doc. A/C.6/232/Rev.1 et A/C.6/223 et Corr.1.



                                                                         487

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                          uA)                       527

cide par le biais d’une liste ouverte d’exemples. Après discussion, les
amendements furent rejetés parce que le principe fondamental nulla
poena sine lege imposait une énumération exhaustive. On fit aussi obser-
ver que la méthode de l’énumération exhaustive avait l’avantage de per-
mettre de modifier ultérieurement la convention en y ajoutant d’autres
actes 88.
   Il convient de noter que, lors de la rédaction du Statut des deux tribu-
naux ad hoc ou du Statut de Rome de la Cour pénale internationale, il ne
fut jamais, ne fût-ce que suggéré, d’allonger la liste des actes ni de consi-
dérer l’énumération figurant à l’article II comme non exhaustive.
   Etant complexe, la structure intrinsèque du « nettoyage ethnique » milite
également contre l’inclusion de celui-ci dans les actes de génocide. Le
« nettoyage ethnique » comprend des actes appartenant à un type diffé-
rent de crimes internationaux s’accompagnant d’actes qui, s’ils violent
des droits de l’homme internationalement reconnus, ne sont toutefois pas
punissables en eux-mêmes (voir le paragraphe 103 ci-dessous).
   103. Le demandeur assimile génocide et « nettoyage ethnique ». Dans
sa réplique, par exemple, il soutient que cette « campagne de nettoyage
ethnique [est] véritablement à inscrire parmi les campagnes de génocide
qui ont frappé l’Europe au cours de ce siècle... » (réplique, par. 703,
chap. 5, sect. 9 — La politique de nettoyage ethnique). Il ne s’agit pas là
d’une conception isolée. Dans la confirmation du deuxième acte d’accu-
sation émis à l’encontre de Karadžić et de Mladić — l’acte d’accusation
Srebrenica (IT-95-18-I) du 16 novembre 1995 —, le juge Mahmud Riad
déclare, quoique de manière plus prudente, que « [l]a politique de « puri-
fication ethnique » ... présente, dans sa manifestation ultime, des caracté-
ristiques de génocide » 89.
   La réponse à la question de savoir si génocide et « nettoyage ethnique »
peuvent être considérés comme équivalents comporte deux aspects : un
aspect formel et un aspect de fond.
   Bien qu’elle ait vu le jour dès la fin de la seconde guerre mondiale dans
« la droite ligne des expressions, en particulier du terme « Säuberung »
(nettoyage) » 90, que les nazis utilisaient dans le cadre de leurs pro-
grammes dits de purification, l’expression « nettoyage ethnique » n’a pas
trouvé place dans la convention sur le génocide, pas même en tant qu’acte
constituant un actus reus du génocide (voir article II de la Convention)
ni en tant que synonyme du terme « génocide ».
   Dès lors, utiliser l’expression « nettoyage ethnique » au lieu du terme
« génocide » suppose, d’un point de vue formel, qu’il faut redéfinir le
terme « génocide » tel qu’il est consacré dans la convention sur le géno-
cide. Les termes utilisés dans les textes normatifs, en particulier dans les

   88 N. Ruhashyankiko, rapporteur spécial, doc. E/CN/4 ; Sub. 2/416, 4 juillet 1978, op.

cit., p. 14.
   89 W. Schabas, « « Ethnic Cleansing » and Genocide : Similarities and Distinctions »,

European Yearbook of Minority Issues, vol. 3, 2003/4, p. 111-112.
   90 Pour d’autres avis en ce sens, voir Schabas, op. cit., p. 113.



                                                                                    488

           APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                           uA)                          528

conventions telles que la convention sur le génocide, qui posent des prin-
cipes juridiques objectifs revêtant la force du jus cogens, ne sont pas des
termes ordinaires qui peuvent être redéfinis sur la base d’une appréciation
ou d’un accord de nature unilatérale et subjective, puisqu’ils font partie
du droit substantiel établi dans la convention sur le génocide. Intimement
lié, du point de vue juridique, à ces dispositions de nature substantielle de
la convention, le terme technique « génocide » ne saurait être modifié ni
remplacé par un autre terme que dans le cadre d’un processus juridique
tel qu’une revision des dispositions de la convention.
   En substance, on ne saurait raisonnablement assimiler génocide et
« nettoyage ethnique » qu’en cas de chevauchement total entre ce dernier
et les éléments — tant d’ordre matériel que d’ordre subjectif — qui cons-
tituent le crime de génocide.
   De nombreuses définitions du « nettoyage ethnique » possèdent un
dénominateur commun, qui se rattache à l’objectif visé par l’auteur du
délit. A ce sujet, une définition qui peut être tenue pour fondamentale est
celle qu’a formulée M. Mazowiecki, le rapporteur spécial, dans son
sixième rapport. Aux termes du rapport en question, le « « nettoyage eth-
nique » peut être assimilé à une purge systématique, fondée sur des cri-
tères ethniques, de la population civile en vue de la contraindre à abandon-
ner les territoires où elle vit » 91. Dans son premier rapport intérimaire du
10 février 1993, la commission d’experts a, elle aussi, adopté le même rai-
sonnement — « le « nettoyage ethnique » consiste à rendre une zone
ethniquement homogène en utilisant la force ou l’intimidation pour
faire disparaître de la zone en question des personnes appartenant à des
groupes déterminés » 92. En conséquence, le genus proximus du « net-
toyage ethnique » tient à la création de zones ethniquement homogènes
en forçant les habitants à quitter leurs foyers.
   C’est précisément en cela que réside la différence fondamentale entre
génocide et nettoyage ethnique. Tandis que le génocide suppose l’exter-
mination des groupes protégés, le « nettoyage ethnique », s’il est certes
perçu comme un crime en soi, suppose l’expulsion de la population d’un
territoire donné et, en général, contesté. Dès lors, tandis que l’interdiction
du génocide a pour objet de protéger l’existence physique ou biologique
d’un groupe, l’interdiction du « nettoyage ethnique », si celui-ci est perçu
comme un crime en soi, aurait pour objet d’empêcher l’expulsion de
groupes.
   Il s’ensuit que, en ce qui concerne l’élément subjectif, le génocide est
caractérisé par l’intention de détruire le groupe visé, tandis que le
« nettoyage ethnique » est caractérisé par l’intention d’expulser ou de
chasser la population civile ou des personnes appartenant à des groupes
déterminés.


  91 Sixième rapport Mazowiecki (II), p. 56 de la version française, par. 283 ; les italiques

sont de moi.
  92 Nations Unies, doc. S/25274.



                                                                                        489

           APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                           uA)                          529

   Une autre différence tient aux actes par lesquels sont commis génocide
et « nettoyage ethnique ».
   On constate que le « nettoyage ethnique » englobe divers actes sensible-
ment différents par leur nature et leurs effets.
   Les actes dits de « nettoyage ethnique » peuvent, grosso modo, être scin-
dés en deux grands groupes :
a) le premier groupe se compose d’actes sanctionnés par le droit inter-
   national, tels que la déportation en masse, la détention et les mauvais
   traitements infligés à la population civile, le fait de tirer de manière
   sélective sur des cibles civiles, le déplacement en masse de commu-
   nautés, le viol, les exécutions sommaires, l’attaque délibérée et l’obs-
   truction des secours humanitaires, le bombardement délibéré de cibles
   civiles (en particulier les moyens d’approvisionnement en eau, les
   moyens de transport et de communication), la prise d’otages et la
   détention de civils à des fins d’échange et, enfin, l’attaque de camps de
   réfugiés 93.
b) Le second groupe comprend des actes qui, bien qu’illicites car ils
   violent les droits d’individus ou de groupes et font partie des droits
   de l’homme internationalement reconnus, ne sont pas en soi sanction-
   nés par le droit pénal international 94.
   Il s’ensuit que les actes constitutifs du « nettoyage ethnique » sont dif-
férents par nature de ceux qui constituent le génocide dans la mesure où
ils confèrent à l’expression « nettoyage ethnique » les traits d’une expres-
sion extensible et « fourre-tout » plutôt que ceux d’une infraction pénale
cohérente et structurée selon les règles de l’art. En tant que tel, le « net-
toyage ethnique » semble être un terme non technique « utilisé par des
soldats, des journalistes, des sociologues et d’autres pour décrire un phé-
nomène qui n’est pas défini par le droit » 95. Les actes de « nettoyage
ethnique » ne le seraient que s’il existait une norme de droit international
interdisant la recomposition ethnique (ou la modification délibérée de la
composition ethnique) d’un territoire par quelque moyen que ce soit,
admissible ou non (y compris, par exemple, le fait d’accorder des avan-

   93 Premier rapport Mazowiecki (I), p. 7 de la version française, par. 15 et 16 ; quatrième

rapport Mazowiecki (II), p. 6-7 de la version française, par. 26 et 29 ; sixième rapport
Mazowiecki (II), p. 6 de la version française, par. 13 ; cinquième rapport Mazowiecki (II),
p. 6 de la version française, par. 15.
   94 Par exemple, les mesures administratives telles que la destitution d’autorités élues de

manière régulière — troisième rapport Mazowiecki (I), p. 8 de la version française, par. 17
a) ; le renvoi — premier rapport Mazowiecki (I), p. 6 de la version française, par. 12 ; la
soumission constante de membres de minorités ethniques à des contrôles
d’identité — troisième rapport Mazowiecki (I), p. 8 de la version française, par. 17 ; la
déconnexion des lignes téléphoniques — cinquième rapport Mazowiecki (II), p. 17 de la
version française, par. 84 ; les travaux forcés, comprenant très souvent des travaux sur les
lignes de front du conflit armé — cinquième rapport Mazowiecki (II), p. 17 de la version
française, par. 84, etc.
   95 K. Mulaj, Ethnic Cleansing in the Former Yugoslavia in the 1990s : A Euphemism for

Genocide ?, p. 696.

                                                                                        490

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)               530

tages, matériels ou autres, à certaines personnes ou à certains groupes de
personnes en vue de les inciter à abandonner le territoire visé).
    Dans ce contexte, la question de savoir si une « politique de nettoyage
ethnique » ou une « campagne de nettoyage ethnique » est en cause ne
semble pas revêtir une importance déterminante, car le « nettoyage eth-
nique » d’un territoire donné peut difficilement être réalisé en l’absence d’un
plan et d’une action coordonnée de la part d’un nombre considérable de
personnes ou d’institutions étatiques. Pris dans le sens d’une « politique »
ou d’une « campagne », le nettoyage ethnique n’est en fait que l’expres-
sion ou la manifestation d’une intention d’expulser ou de chasser des
groupes du territoire. En tant que « politique » ou de « campagne », il
revêt par nature un caractère systématique et généralisé car, sans ces
attributs, le « nettoyage ethnique » ne peut être réalisé dans la pratique.
L’utilisation simultanée de ces termes est, pour commencer, un pléo-
nasme (ce qui vaut par exemple pour la « politique délibérée ») qui n’ajoute
ni n’enlève rien à la définition juridique fondamentale du « nettoyage
ethnique » en tant que fait de chasser ou d’expulser un groupe d’un terri-
toire donné.
    Bien que, en soi, le « nettoyage ethnique » ne constitue pas un actus
reus du génocide dans le cadre de la convention sur le génocide, encore
moins un synonyme ou un euphémisme du génocide, cela ne signifie pas
que certains actes de « nettoyage ethnique » ne sont pas susceptibles de
constituer des moyens ou des méthodes permettant de commettre des
actes de génocide. L’éventuel chevauchement entre des actes de génocide
et des actes de « nettoyage ethnique » ne constitue cependant pas un
lien juridique ou une identité entre ces deux notions. Il signifie plutôt que
certains actes matériels sont en eux-mêmes susceptibles de contribuer
à produire des conséquences qui, dans leurs manifestations concrètes,
entrent dans la catégorie du crime de génocide, du nettoyage ethnique
ou de certains autres crimes tels un crime contre l’humanité ou un crime
de guerre.
    En conséquence, il s’agit ici d’une possibilité générale, pour certains
actes matériels, de contribuer à produire des conséquences dont la qua-
lification juridique, dans le cadre des actes répréhensibles en droit inter-
national, doit être déterminée sur la base des caractéristiques — maté-
rielles et subjectives — qui sont propres aux crimes internationaux
pris isolément.
    En effet, par exemple, les éléments objectifs des crimes contre l’huma-
nité et du crime de génocide
     « peuvent sans conteste se confondre dans une certaine mesure.
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
     Le meurtre de membres d’un groupe ethnique ou religieux peut en
     tant que tel relever des deux catégories. Cela vaut aussi pour le fait
     de porter atteinte à l’intégrité physique ou mentale de membres d’un
     groupe racial ou religieux, ou même pour les trois autres catégories
     d’actes de génocide. Cela étant, les crimes contre l’humanité ont une

                                                                           491

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                          uA)                       531

     portée plus large, car ils peuvent englober des actes qui ne relèvent
     pas du génocide, comme l’emprisonnement et la torture. » 96
En d’autres termes, ces deux types de crimes sont « spéciaux réciproque-
ment en ce qu’ils forment des cercles qui se chevauchent mais ne se
croisent que ponctuellement » 97.
   Pareillement, les mêmes éléments objectifs peuvent aussi être assimilés
à certains crimes de guerre 98.
   Le raisonnement tendant à considérer l’un quelconque des actes maté-
riels sans tenir compte de la totalité des caractéristiques particu-
lières — matérielles et subjectives — des crimes internationaux revient
fondamentalement à faire fi de la différence qui existe entre les divers
types de crimes internationaux, si bien que, par exemple, « le lancement
de bombes incendiaires sur Hambourg, Dresde et Tokyo et de bombes ato-
miques sur Hiroshima et Nagasaki peut constituer aussi bien un génocide
que des crimes de guerre », puisque « le trait distinctif d’un bombarde-
ment généralisé est que la population entière d’une ville devient la cible
d’une attaque visant son anéantissement » 99.
   104. En principe, le fait que le « nettoyage ethnique » puisse être réa-
lisé, notamment, par des actes matériels également susceptibles de donner
lieu au crime de génocide permet de traiter le « nettoyage ethnique »
comme une base ou un tableau factuel afin de déduire l’intention géno-
cidaire. Cela ne signifie toutefois pas que l’intention génocidaire puisse
automatiquement être déduite de la preuve qu’il y a eu « nettoyage eth-
nique », puisque des actes matériels répréhensibles qui sont identiques ne
sauraient en eux-mêmes être assimilés à des actes constitutifs d’un crime
donné. Par exemple, des meurtres commis en masse peuvent, en tant
qu’actes matériels, constituer l’actus reus de crimes contre l’humanité, de
génocide ou de crimes de guerre. L’acte constituant un crime donné, un
acte matériel concret, acquiert une qualification en droit dans le cadre de
la totalité des caractéristiques juridiques qui définissent le crime concerné
dans son ensemble.
   En ce qui concerne la possibilité de déduire une intention génocidaire
d’un nettoyage ethnique avéré, il apparaît que le « nettoyage ethnique »
proprement dit ne peut constituer la base juridique qui permet d’inférer
l’intention génocidaire. Compte tenu de la différence qui existe entre le
génocide et le nettoyage ethnique, seuls les actes de nettoyage ethnique
qui sont punissables et qui sont susceptibles de produire des effets géno-
cidaires peuvent être considérés comme des composantes de la base juri-
dique permettant d’établir, par déduction, l’existence de l’intention géno-

   96 The Rome Statute of the ICC : A Commentary (I), 2002, A. Cassese, P. Gaeta et

J. Jenes (dir. publ.), p. 339.
   97 Ibid.
   98 Rapport intérimaire de la commission d’experts constituée conformément à la résolu-

tion 780 (1992) du Conseil de sécurité, Nations Unies, doc. S/35374 (1993), par. 56.
   99 L. Kuper, Theoretical Issues Relating to Genocide : Uses and Abuses in Genocide :

Conceptual and Historical Dimension, G. I. Andreopulos (dir. publ.), p. 34.

                                                                                    492

            APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                            uA)           532

cidaire. A cet égard, rien ne différencie en aucune façon les actes de
nettoyage ethnique de tout autre acte punissable susceptible de contri-
buer à produire des effets génocidaires.
   En soi, la déduction suppose, dans la pratique, d’appliquer le critère
d’établissement de la preuve approprié à l’égard des éléments constitutifs
de l’intention génocidaire.
   Il apparaît que la jurisprudence du TPIY n’offre pas non plus de base
qui permette d’assimiler nettoyage ethnique et génocide.
   Cette conclusion ressort aussi bien d’une analyse positive que d’une
analyse négative de la jurisprudence du Tribunal.
   Du point de vue de l’analyse négative, notons que, sur environ une
douzaine d’actes d’accusation pour nettoyage ethnique, le Tribunal a
uniquement déclaré le général Krstić coupable de complicité dans le
génocide. Cette affaire est toutefois particulière et doit faire l’objet
d’un examen distinct (voir par. 151-153).
   L’analyse positive de la jurisprudence du TPIY en ce sens découle, en
revanche, du raisonnement juridique que le Tribunal a exposé en la
matière. Dans l’affaire Jelisić, par exemple, l’accusation faisait valoir que
Jelisić avait été « un participant efficace et enthousiaste à [la] campagne
de génocide » menée contre le groupe, qui était important « de par le fait
qu’il regroupait tous les notables de la communauté musulmane de Bos-
nie de la région, mais également important par son nombre » 100. Or, si
elle a certes déclaré que « les meurtres commis par l’accusé suffisent à éta-
blir l’élément matériel du crime de génocide et [qu’]il est a priori possible
de concevoir que l’accusé nourrissait le projet d’exterminer un groupe
dans son ensemble » (par. 100), la Chambre de première instance a jugé
que

        « [e]n conclusion, les actes de Goran Jelisić ne traduisent pas une
        volonté affirmée visant la destruction totale ou partielle d’un groupe
        en tant que tel.
           Au total, le Procureur n’a pas établi au-delà de tout doute raison-
        nable qu’un génocide avait été commis à Brcko durant la période
        couverte par l’acte d’accusation. Le comportement de l’accusé
        semble par ailleurs indiquer que, bien que visant clairement les Mu-
        sulmans, celui-ci aurait tué de façon arbitraire, plutôt que sur la
        base d’une intention claire de destruction d’un groupe. La Chambre
        conclut donc qu’il n’a pas été prouvé au-delà de tout doute raison-
        nable que l’accusé était animé du dolus specialis du crime de géno-
        cide. Le doute doit toujours profiter à l’accusé. Goran Jelisić doit
        donc être déclaré non-coupable de ce chef. » 101

La décision relative à l’article 61 qui a été rendue dans les affaires Kara-

  100 TPIY, Le procureur c. Jelisić, décision orale du 19 octobre 1999, p. 1.
  101 TPIY, Le procureur c. Jelisić, chambre de première instance, jugement,
par. 107-108.

                                                                          493

           APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                           uA)                         533

džić et Mladić va dans le même sens. Dans cette affaire, la Chambre de
première instance a estimé nécessaire d’établir si « la ligne de conduite
dont elle [était] saisie, ligne de conduite que l’on a pu appeler « nettoyage
ethnique », révél[ait] dans son ensemble une telle intention génoci-
daire » 102.
   105. Le tribunal de district de Jérusalem, dans sa décision en l’affaire
Eichmann, a exposé une explication juridique subtile au sujet de la diffé-
rence entre « nettoyage ethnique » et génocide.
   Considérant la politique antisémite nazie, le tribunal a conclu que,
jusqu’en 1941, cette politique, qui s’était traduite par un ensemble de lois
discriminatoires et d’actes de violence, comme la nuit de cristal du 9 au
10 novembre 1938, correspondait sensiblement à ce que l’on appelle
aujourd’hui le « nettoyage ethnique ». Bien qu’elle fût basée sur diffé-
rentes formes de persécution, la politique menée par les nazis vis-à-vis
des Juifs jusqu’en 1941 n’a pas été qualifiée de génocidaire, car elle permet-
tait aux Juifs, fût-ce dans des conditions discriminatoires, de quitter l’Alle-
magne et d’émigrer.
   De l’avis du tribunal, à partir de la seconde moitié de 1941 et par la
suite, cette politique s’est transformée en « solution finale », c’est-à-dire en
une extermination totale qui était liée à l’arrêt de l’émigration des Juifs
des territoires sous contrôle allemand 103. Eichmann fut acquitté sans être
déclaré coupable de génocide pour les actes commis avant le mois
d’août 1941, puisque le doute subsistait sur le fait de savoir s’il existait
une intention d’extermination avant cette date. Le tribunal réunit les
actes commis contre les Juifs jusqu’à cette date dans la catégorie des cri-
mes contre l’humanité 104, contrairement aux actes commis après cette
date, qu’il qualifia de génocide.

II. L’application de la convention sur le génocide en la présente affaire

   106. La manière dont la majorité de la Cour a appréhendé les ques-
tions de fond présente trois traits fondamentaux qui sont contestables, à
savoir :
  i) sa conception de la tâche judiciaire de la Cour en l’espèce, notam-
     ment l’approche adoptée à l’égard de la jurisprudence du TPIY
     pertinente eu égard au présent différend ;
 ii) son interprétation des obligations incombant aux parties contrac-
     tantes en vertu de la convention sur le génocide ; et
iii) la manière dont elle traite la question de la responsabilité des parties
     contractantes en matière de génocide.

   102 Affaires Karadžić et Mladić, examen des actes d’accusation dans le cadre de

l’article 61 du Règlement de procédure et de preuve, décision du 11 juillet 1996, par. 94.
   103 A. G. Israel v. Eichmann, 1968, International Law Reports, vol. 36, p. 5 (tribunal de

district de Jérusalem, par. 80).
   104 Ibid., par. 186-187 et 244 (points 1-3).



                                                                                       494

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)              534

1. Observations générales sur les possibilités qui s’offraient à la Cour
   en la présente affaire

   107. La tâche de la Cour en l’espèce était, semble-t-il, unique et inédite
en son genre et, en tant que telle, lourde de défis et de difficultés à assu-
mer.
   Grosso modo, la Cour avait le choix, du moins en théorie, entre plu-
sieurs options.
   La première consistait à jouer le rôle d’une juridiction pénale et à
déterminer si, comme l’affirmait le demandeur, un génocide avait été
commis en Bosnie-Herzégovine. Cette option, singulière et pour le moins
surprenante, pouvait éventuellement trouver un fondement dans l’arrêt
sur les exceptions préliminaires, dans lequel la Cour, statuant sur la cin-
quième exception préliminaire du défendeur, a conclu que l’article IX de
la Convention « n’exclu[ai]t aucune forme de responsabilité d’Etat »
(C.I.J. Recueil 1996 (II), p. 616, par. 32). Si un Etat pouvait ainsi être
responsable de génocide au regard du droit pénal, l’on voit mal ce qui
aurait empêché la Cour d’agir, sur le fondement de cette interprétation de
l’article IX de la Convention, comme une juridiction pénale, c’est-à-dire
d’apprécier, dans le cadre d’une procédure appropriée — qui, certes, a
fait défaut ici —, les conditions juridiques, tant objectives que subjectives,
établissant le crime de génocide, comme le ferait une juridiction pénale à
l’égard d’actes individuels. Dans ce cas de figure, la Cour se serait donc
bornée à examiner la question du génocide prétendument commis par le
défendeur, sans examiner ab initio celle de savoir si le génocide avait été
commis par des personnes physiques — question qui relève de la com-
pétence du TPIY.
   La deuxième option consistait à rendre une décision sur l’allégation du
demandeur relative au prétendu génocide de fait, en appréciant le résul-
tat des actes commis pendant la guerre civile en Bosnie-Herzégovine,
plus ou moins indépendamment des conditions juridiques établissant le
crime de génocide énoncées à l’article II de la Convention étant donné
que, comme l’a indiqué le demandeur, « c’est un événement notoire, ...
un effroyable génocide [a] été commis contre les populations non serbes
de Bosnie-Herzégovine » (CR 2006/9, p. 50, par. 2 (Condorelli)) ou à
partir de déductions non fondées sur des faits avérés, mais « logique[s et]
manifestement conforme[s] au bon sens » (CR 2006/33, p. 41, par. 16
(Franck)).
   La troisième option consistait pour la Cour à s’en tenir à sa position de
juridiction civile et à statuer sur l’allégation du demandeur en se fondant
essentiellement, sinon exclusivement, sur la jurisprudence du TPIY, seule
juridiction à s’être prononcée sur la question en cause sur le plan inter-
national. N’étant pas liée par les décisions du TPIY, la Cour aurait ainsi
dû rendre une décision correspondante en traitant les conclusions fac-
tuelles et juridiques du Tribunal comme des éléments de preuve devant
être appréciés à la lumière des conditions juridiques établissant le crime
de génocide, telles qu’elles sont définies par la convention sur le génocide,

                                                                          495

             APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                             uA)                      535

et des critères pertinents qu’elle aurait retenus dans le cadre de son raison-
nement juridique en la matière.
   En tout état de cause, il apparaît que, en l’espèce, la Cour devait avant
tout se conformer rigoureusement aux dispositions de la convention sur
le génocide en tant que droit applicable, à la fois pour respecter le prin-
cipe de la légalité et pour veiller à l’intégrité des notions de crime et
d’infraction propres au droit pénal international.
   108. Pour ce qui est du principe de légalité, la compétence de la Cour
est fondée en l’espèce sur l’article IX de la convention sur le génocide, qui
prévoit que lui soient soumis, pour règlement, les différends entre les
parties contractantes relatifs « à l’interprétation, l’application ou l’exécu-
tion de la présente convention... » (les italiques sont de moi) — et non
sur la base du droit relatif au génocide in abstracto, donc, mais sur la
base de la Convention elle-même. Cet élément revêt la plus haute
importance, compte tenu du fait que le droit relatif au génocide
institué par la Convention en est venu à inclure au fil du temps cer-
taines modifications, son développement progressif touchant uniquement
aux éléments clés du crime — tant la mens rea que l’actus reus. Il va
sans dire que le développement progressif, qui s’est matérialisé tout
particulièrement dans la jurisprudence des deux tribunaux ad hoc, est
dépourvu de pertinence en l’espèce, car la Cour se doit, dans le cadre de
tels différends, d’appliquer le droit relatif au génocide tel qu’il est établi
par la Convention.
   Une telle démarche aurait eu accessoirement des retombées positives
sur le plan de la politique judiciaire même de la Cour internationale, en
tant que gardienne du droit international — et, dans son domaine d’ac-
tion concret, du droit pénal international —, parce qu’elle aurait permis
de préserver l’intégrité des notions des différents crimes et infractions
internationaux reconnus.
   Une interprétation trop large des éléments constitutifs du crime de
génocide — apparue chez des auteurs dont les intentions sont certes lou-
ables, mais extra-juridiques 105 — transparaît en effet parfois dans le rai-
sonnement judiciaire des deux tribunaux, qui tend à assimiler les crimes
contre l’humanité, en particulier les actes de persécution et d’extermina-
tion, et les crimes de guerre, voire des violations classiques des droits de
l’homme, aux éléments constituant le crime général de génocide, sur la
base de leur seule répétition ou accumulation. Ainsi Mme Stern, le conseil
du demandeur, est-elle d’avis qu’« une accumulation de crimes contre


  105   En voici un exemple :
       « Bien qu’il soit important de reconnaître le viol comme étant un crime contre
    l’humanité, le qualifier de génocide est essentiel pour susciter une intervention de
    l’Etat. Les Etats ne sont généralement pas tenus d’intervenir dans le cas de violations
    ou de crimes contre l’humanité ; lorsque des actes de génocide sont commis, en
    revanche, le droit international coutumier leur en fait obligation. » (MacKinnon,
    « Rape, Genocide and Human Rights », Harvard Women’s Law Journal, vol. 17,
    1994, p. 5.)

                                                                                      496

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                          uA)            536

l’humanité peut aboutir à un génocide » (CR 2006/7, p. 42, par. 113).
Nous touchons ainsi au phénomène de la banalisation du génocide 106.
   Intrinsèquement, la banalisation du génocide s’exprime, d’une part,
par la dilution du contenu juridique précis du crime de génocide établi
par la Convention et, d’autre part, par la dissolution des contours des
infractions et crimes internationaux en tant que notions juridiques
distinctes.
   Dans ce contexte, l’idée sous-jacente au concept entre en conflit avec
l’une des règles pertinentes d’interprétation — celle de l’effet utile, selon
laquelle on ne peut interpréter une disposition ou une partie d’une dis-
position d’une manière qui la rende superflue et sans objet 107 — et avec le
principe de l’économie des notions qui est applicable à tout système juri-
dique dans le cadre duquel risquent de coexister deux concepts ou règles
qui remplissent essentiellement la même fonction ou divergent à propos
d’une même situation 108.
   109. La majorité de la Cour a toutefois pris le parti d’en dire trop peu
et trop à la fois.
   Elle en dit trop peu, tant en termes normatifs qu’en termes juridiques,
en ce qui concerne la jurisprudence du TPIY qui est pertinente pour sta-
tuer sur le crime de génocide.
   La démarche de la majorité revient fondamentalement à considérer que
ce volet de la jurisprudence du TPIY échappe à l’appréciation judiciaire
de la Cour, du moins sur le plan du fond. En conséquence, dans les
parties correspondantes de son arrêt, et en particulier dans la septième
section intitulée « la responsabilité du défendeur en ce qui concerne les
événements de Srebrenica », la Cour se borne à avaliser d’une manière
générale la partie pertinente de la jurisprudence du TPIY.
   Il semble toutefois que, dans l’intérêt d’une bonne administration de la
justice, et même de la régularité substantielle de la procédure, la plus
haute juridiction internationale devait, avant de se déclarer compétente
pour connaître d’accusations de génocide, se livrer à un examen des
conclusions du TPIY, en tant qu’éléments permettant d’établir les faits
pertinents, et des critères du raisonnement juridique appliqué au TPIY,
tant du point de vue du droit applicable qu’au regard des conclusions for-
mulées.
   Le droit appliqué par le TPIY au crime de génocide ne peut être assi-
milé au droit relatif au génocide qui est établi par la Convention. A cet
égard, la jurisprudence du TPIY peut être considérée comme un dévelop-
pement progressif du droit relatif au génocide qui est consacré dans la
Convention, mais non comme son application au sens propre. L’article 4
du Statut du TPIY, en tant qu’acte unilatéral de l’un des principaux or-
ganes politiques de l’Organisation des Nations Unies, n’est qu’une dispo-


  106 W. Schabas, Genocide in International Law, p. 114.
  107 TPIY, Le procureur c. Tadić, chambre d’appel, arrêt, par. 284.
  108 Ibid., opinion séparée du juge Abi-Saab, p. 2.



                                                                         497

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                          uA)                       537

sition du Statut qui, par son libellé, fait pendant à l’article II de la Conven-
tion. Etant donné qu’elle ne contient aucun renvoi à la convention sur le
génocide, cette disposition ne saurait changer de nature simplement parce
qu’elle reproduit le texte de l’article II de la Convention. En conséquence,
les interprétations de l’article 4 du Statut qui sont basées sur les travaux
préparatoires de la Convention, dont le TPIY se sert abondamment, sont
foncièrement trompeuses, tant sur le plan de la démarche elle-même
qu’en substance, l’interprétation des traités n’obéissant pas nécessaire-
ment aux mêmes règles que l’interprétation des actes unilatéraux.
   Ainsi que la Chambre de première instance l’a expressément déclaré, le
jugement rendu dans l’affaire Krstić repose sur le « droit international
coutumier [applicable] à l’époque des événements de Srebrenica » 109. Ce
fait entraîne deux conséquences.
   D’une part, la qualification du génocide en droit international coutu-
mier, telle qu’elle est perçue par le TPIY, n’est pas nécessairement iden-
tique à celle qui figure dans la convention sur le génocide. D’autre part, le
chef de compétence influe nécessairement sur le droit applicable. Lorsque
la compétence est fondée sur une clause de juridiction figurant dans un
traité, la Cour n’est habilitée qu’à appliquer le traité concerné.
   Le raisonnement juridique du TPIY est loin d’être cohérent. Par
exemple, s’agissant de la possibilité d’établir l’intention génocidaire par
déduction, le raisonnement énoncé dans l’affaire Stakić semble diamétra-
lement opposé à celui qui est exposé dans l’affaire Krstić 110.
   110. En même temps, la majorité de la Cour en dit également trop
sous forme de précisions superflues mais peu fondées.
   Non contente de se garder de soumettre la jurisprudence du TPIY à un
examen judiciaire autonome, la majorité a en outre, par une opération
très risquée, rendu l’interprétation de l’obligation de prévenir le génocide
plus compliquée du point de vue juridique, en introduisant une « obliga-
tion de ne pas commettre de génocide » à la charge de l’Etat. Compte
tenu de la substance des dispositions de la Convention, cette opération ne
pouvait être accomplie sans verser quelque peu dans le domaine législatif
ou quasi législatif. Il est encore plus surprenant que, à certains égards
cruciaux, cette interprétation soit contraire au bon sens et à des considé-
rations juridiques impérieuses.
   Partant, il ne serait guère étonnant que cette interprétation passe pour
un argumentum ad casum.

2. L’interprétation des obligations des parties contractantes sur le
   fondement de la convention sur le génocide
  111. Contrairement à la conception classique des obligations princi-

  109TPIY, Le procureur c. Krstić, chambre de première instance, jugement, par. 541.
  110TPIY, Le procureur c. Stakić, chambre de première instance, jugement, par. 553 ; Le
procureur c. Brdjanin, chambre de première instance, jugement, par. 981 et 978-979 ; Le
procureur c. Krstić, chambre de première instance, jugement, par. 594-595.

                                                                                    498

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)             538

pales que la convention sur le génocide impose aux parties contrac-
tantes — l’obligation de prendre les mesures législatives nécessaires pour
donner effet aux dispositions de fond de la Convention (art. V) et l’obli-
gation de traduire en justice les personnes accusées d’actes répréhensibles
visés à l’article III devant les tribunaux compétents de l’Etat sur le terri-
toire duquel l’acte a été commis (article VI) —, la majorité s’est attachée
à voir dans l’obligation de prévention une obligation complexe compre-
nant « un devoir d’agir » et « une obligation de ne pas commettre » le
génocide, qui serait une sorte d’obligation mère ou d’obligation cadre au
sein de la Convention.
   Le sedes materiae de cette position peut être résumé de la manière sui-
vante :
   La prévention est perçue comme une « obligation figurant dans la
Convention sur le génocide » (arrêt, par. 129). Par nature, il s’agirait
d’une obligation « de comportement et non de résultat, en ce sens que l’on
ne saurait imposer à un Etat quelconque l’obligation de parvenir à empê-
cher, quelles que soient les circonstances, la commission d’un génocide »
(arrêt, par. 430). L’obligation de prévention de l’Etat serait assortie d’un
« devoir d’agir qui en est le corollaire », au sens d’un devoir
    « pren[a]nt naissance, pour un Etat, au moment où celui-ci a connais-
    sance, ou devrait normalement avoir connaissance, de l’existence
    d’un risque sérieux de commission d’un génocide. Dès cet instant,
    l’Etat est tenu, s’il dispose de moyens susceptibles d’avoir un effet
    dissuasif à l’égard des personnes soupçonnées de préparer un géno-
    cide, ou dont on peut raisonnablement craindre qu’[elles] nourrissent
    l’intention spécifique (dolus specialis), de mettre en œuvre ces
    moyens, selon les circonstances. » (Ibid., par. 431.)
   De plus, l’obligation de prévention comprendrait « celle de ne pas com-
mettre un génocide et les autres actes énumérés à l’article III », considé-
rant que, en vertu de l’article premier, un Etat contractant est tenu
d’empêcher que ses organes ainsi que les personnes dont les actes lui sont
attribuables commettent lesdits actes génocidaires (arrêt, par. 166-168).
   112. La position adoptée par la majorité soulève deux types de ques-
tions :
a) d’une part, quel est le véritable sens de la « prévention » en droit pénal
   et dans le cadre de la convention sur le génocide, et
b) quelles sont la nature et la portée du devoir corollaire d’agir ? Et,
   d’autre part,
c) existe-t-il une obligation propre à l’Etat de ne pas commettre le géno-
   cide ?

  2.1. L’obligation de prévention

   113. En ce qui concerne la question de la prévention, la conception de
la majorité semble extrêmement novatrice, transcendant non seulement

                                                                         499

             APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                             uA)                    539

quant à sa portée mais aussi quant à sa nature les normes généralement
admises dans la catégorie des lois qui régissent ces questions pénales.
   La « prévention » d’un crime, au sens ordinaire et naturel du
terme — c’est-à-dire le fait d’agir pour empêcher qu’un événement ait lieu
ou qu’un dessein génocidaire pressenti se concrétise, est étrangère à la
nature même du droit pénal, celui-ci étant entendu au sens national ou
international. La principale fonction de la convention sur le génocide, ou
d’ailleurs de toute autre norme de droit pénal, tient de la protection et
non de la prévention. Le droit pénal, dont la convention sur le génocide
fait partie, entre en jeu après les faits, lorsque l’objet de la protection a
déjà été touché, détruit ou menacé. La fonction protectrice de la conven-
tion sur le génocide ne revêt pas le caractère direct et concret que suppose
la prévention perçue par la majorité. Elle est indirecte par nature
puisqu’elle s’exprime sous la forme de la dissuasion. La vocation protec-
trice de la Convention ne peut être assimilée à la prévention du génocide
en tant qu’obligation juridique car pareille assimilation reviendrait notam-
ment à mettre en doute la légitimité de la convention sur le génocide telle
qu’elle existe actuellement. En outre, faire de la prévention du génocide
une obligation juridique distincte va à l’encontre du principe selon lequel
à l’impossible, nul n’est tenu.
   L’obligation de prévenir le génocide constitue en fait une obligation
sociale, morale, voire métaphysique, son objet étant de défendre la société
contre le génocide. La défense sociale contre le génocide a, ratione mate-
riae, une portée bien plus vaste que les effets de la convention sur le géno-
cide proprement dite. Elle fait appel à un ensemble de mesures d’ordre
social, juridique, économique, politique et culturel visant à éliminer les
causes réelles de la pathologie génocidaire. Elle se concrétise sous la
forme de politiques pénales nationales ainsi que dans le cadre de la poli-
tique générale des organes compétents des Nations Unies, en particulier
ceux qui sont visés à l’article VIII de la Convention. Dans ce contexte, il
convient bien de parler d’une obligation, qu’elle soit morale ou sociale, de
prévenir le génocide. Cela étant, il semble s’agir là de la conception cri-
minologique de la prévention du génocide qui est mieux connue sous la
forme de la prévention primaire, secondaire et tertiaire.
   114. Les effets de la Convention en matière de prévention du génocide
se traduisent par une dissuasion générale — au sens général et normatif
de la Convention en tant qu’instrument du droit pénal international et de
son application. Les effets préventifs de la Convention elle-même res-
sortent également des travaux préparatoires qui lui ont donné lieu. Dans
son commentaire, le Secrétariat fit valoir qu’une règle établie par la
Convention « tend[rait] à intimider et paralyser ceux qui seraient tentés
de commettre le crime » 111.
   L’application de la convention sur le génocide donne également lieu à
une dissuasion plus ciblée, qui est limitée ratione personae à ceux qui


  111   Nations Unies, doc. E/447, p. 45 [version française : A/AC.10/41, p. 67].

                                                                                    500

           APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                           uA)                          540

commettent le crime, les auteurs potentiels échappant à sa portée. A cet
égard, il convient de souligner que l’application en l’espèce des disposi-
tions de la convention sur le génocide ou des dispositions correspon-
dantes des législations pénales nationales ne tient pas, stricti juris,
de la prévention du génocide mais de sa répression.
   115. La prévention visée à l’article premier de la Convention constitue
le principe général qui anime les dispositions énoncées dans la suite de la
Convention, et non une obligation juridique distincte. En ce sens militent
non seulement certaines raisons générales concernant la nature de la pro-
tection propre au droit pénal (par. 113 ci-dessus), mais aussi certaines
raisons spécifiques, qui tiennent à la Convention elle-même.
   L’engagement de prévenir le génocide que les parties contractantes
prennent à la fin de l’article premier doit être lu en tenant compte de
l’objet et du but de la Convention, et non isolément.
   Le préambule de la Convention indique notamment que :
        « Les Parties contractantes,
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        Convaincues que, pour libérer l’humanité d’un fléau aussi odieux,
     la coopération internationale est nécessaire,
        Conviennent de ce qui suit... » (Les italiques sont de moi.)
   La « coopération internationale » ne peut guère viser ici autre chose que
la défense de la communauté internationale contre le génocide. La conven-
tion sur le génocide est une expression juridique idoine et une compo-
sante de la coopération internationale générale dans la lutte contre
l’odieux fléau qu’est le génocide.
   Le rôle essentiel de la coopération internationale en matière de préven-
tion du génocide est confirmé tant dans le texte de la Convention que
dans les travaux préparatoires.
   L’article VIII de la Convention, qui évoque la possibilité d’une action
préventive de l’Organisation des Nations Unies à la demande des parties
contractantes, « est le seul article de la Convention ... qui traite de la pré-
vention de ce crime » 112. Etant donné que la Convention
     « n’établit aucun organe conventionnel indépendant qui serait chargé
     de [s]a mise en œuvre », il apparaît que, « [d]ans le domaine de la pré-
     vention, le seul mandat auquel il est fait allusion est celui qui est
     accordé aux « organes compétents des Nations Unies », conformé-
     ment à l’article VIII » 113.
   En substance, l’article VIII ne fait qu’exprimer en termes normatifs
l’essence des travaux préparatoires à cet égard.
   Dans son commentaire, le Secrétariat déclare notamment que :

  112 N. Ruhashyankiko, op. cit., p. 79, par. 304 ; Version revisée et mise à jour de l’étude

sur la question de la prévention et de la répression du crime de génocide, établie par
M. B. Whitaker, Nations Unies, doc. E/CN.4/Sub.2/1985/6 (2 juillet 1985), p. 36, par. 66.
  113 W. Schabas, Genocide in International Law, 2000, p. 448.



                                                                                        501

            APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                            uA)                    541

        « pour que l’action préventive ait le maximum de chances de succès,
        il est nécessaire que les Membres des Nations Unies ne restent pas
        passifs ou indifférents. Il convient donc que dans la Convention qui
        prévoit la répression des crimes de génocide les Etats s’engagent à
        faire ce qui est en leur pouvoir pour seconder l’action des Nations
        Unies destinée à les prévenir ou à y mettre fin. » 114
  La proposition des Etats-Unis d’Amérique allait dans le même sens :
           « Les Hautes Parties contractantes ... conviennent d’agir de
        concert, en leur qualité de Membres, afin de faire en sorte que
        l’Organisation des Nations Unies prenne toute mesure pouvant se
        révéler appropriée au regard de la Charte pour prévenir et réprimer le
        génocide... » 115
  La position de l’URSS peut être résumée de la manière suivante :
           « Un acte de génocide quel qu’il soit constitue toujours une menace
        à la paix et à la sécurité internationales, et, comme tel, doit relever
        des chapitres VI et VII de la Charte... Les dispositions des chapitres
        VI et VII de la Charte fournissent, pour prévenir le génocide et le
        châtier, des moyens infiniment plus concrets et efficaces que tous
        ceux dont dispose la juridiction internationale... » 116
   La pratique des organes compétents des Nations Unies en matière de
prévention du génocide s’est manifestée dans le cadre des principes énon-
cés à l’article VIII de la Convention 117.
   116. L’obligation de prévenir le génocide en termes juridiques est une
chose, et l’obligation juridique de prendre des mesures préventives à cet
égard en est une autre.
   Si l’obligation de prévention est définie en termes juridiques, le titulaire
de l’obligation se trouve alors en position de garant, de sorte que sa res-
ponsabilité se trouve engagée du fait même de la commission du géno-
cide. Sur ce point, les mesures préventives sont de nature différente.
   Elles peuvent être prises dans un sens plus large ou dans un sens plus
étroit.
   Dans leur acception plus large, la prévention fait appel à des mesures
positives telles que la création d’un environnement social et culturel qui,
en soi, exclut l’émergence d’une pathologie génocidaire ou qui réduit au
minimum le risque de la voir se créer.
   Dans un sens plus restreint, la prévention peut se limiter à des actes
qui, bien que n’étant pas des actes de commission et n’étant pas condam-
nés en général, ont pour effet de faciliter la commission du génocide ou
de la rendre possible, c’est-à-dire des actes préparatoires.

  114  Nations Unies, doc. E/447, p. 45-46 [version française : A/AC.10/41, p. 67-68].
  115  Basic Principles of a Convention on Genocide, Nations Unies, doc. E/AC.25/7 ; les
italiques sont de moi.
   116 Nations Unies, doc. A/C.6/SR.101 ; les italiques sont de moi.
   117 W. Schabas, Genocide in International Law, 2000, p. 453-479.



                                                                                   502

             APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                             uA)                    542

  Dans son projet de convention sur le crime de génocide, le Secrétariat
condamnait notamment les actes préparatoires suivants :
        « a) les études et recherches destinées à mettre au point les tech-
             niques du génocide ;
         b) le fait d’établir des installations, de fabriquer, de se procurer, de
             détenir ou de fournir des matériaux et produits, sachant qu’ils
             sont destinés à l’exécution des crimes de génocide ;
         c) les instructions, ordres, consignes, répartition des tâches en vue
             de l’exécution du génocide » 118.
   Cette proposition ne fut toutefois pas retenue, sans doute pour suivre
la pratique prévalant dans les systèmes nationaux de droit pénal qui ten-
dait à ne pas ériger en crimes des actes qui, du point de vue juridique,
n’étaient pas des actes de commission, ou l’actus reus, du crime de géno-
cide. Ainsi, pour reprendre les termes de l’éminent auteur cité plus haut,
« l’idée de réprimer des actes préparatoires du génocide semble avoir été
oubliée par les législateurs tant à l’échelle internationale que sur le plan
interne », si bien que rien « n’autorise à réprimer au pénal pareils actes
tant qu’ils n’ont pas atteint le seuil de la tentative » 119.
   Toutefois, probablement par souci d’équilibre, la Convention a érigé
en crimes certains actes tels que l’incitation directe et publique à com-
mettre le génocide ou la tentative de génocide.
   Contrairement à la convention sur le génocide, certaines conventions
internationales énoncent un dispositif limité ou fort large de mesures de
prévention, que ce soit dans un sens plus large, plus étroit ou associant les
deux types de mesures (voir, par exemple, l’article 2 de la convention
internationale sur l’élimination de toutes les formes de discrimination
raciale (1965), les articles 3 et 4 de la convention concernant la lutte
contre la discrimination dans le domaine de l’enseignement (1960) ; les
articles 1, 3 et 8 de la convention supplémentaire relative à l’abolition de
l’esclavage, de la traite des esclaves et des institutions et pratiques ana-
logues à l’esclavage (1956), et les articles 2 et 3 de la convention concer-
nant la discrimination en matière d’emploi et de profession (1958).
   Il existe une différence substantielle entre l’obligation de prévenir en
termes juridiques, d’une part, et les mesures préventives qui sont définies
par les dispositions d’une convention, de l’autre. Si la violation de l’obli-
gation juridique de prévention engage la responsabilité de son auteur en
droit pénal, un manquement à l’obligation de prendre les mesures pré-
ventives stipulées équivaut en revanche à la violation d’un instrument
conventionnel, sauf s’il présente les caractéristiques d’une infraction
pénale comme la complicité ou la coaction.
   117. La position de la majorité quant à la portée ratione personae de
ce qu’elle conçoit comme une obligation juridique de prévenir le génocide

  118   Nations Unies, doc. E/447, p. 29 [version française : A/AC.10/41, p. 10].
  119   W. Schabas, Genocide in International Law, 2000, p. 490-491.

                                                                                    503

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)                543

semble très problématique. Cette position consiste à établir une diffé-
rence qualitative entre les effets de l’expression « s’engagent à prévenir »
qui conclut l’article premier, d’une part, et ceux de l’article VIII de la
Convention, de l’autre. Tandis qu’elle perçoit dans l’expression « s’enga-
gent à prévenir » une « obligation de prévenir le génocide » « distincte »
que « les parties contractantes ont directement » (arrêt, par. 165), la majo-
rité voit les effets de l’article VIII comme « parachevant le système en
appelant tant à la prévention qu’à la répression du crime de génocide,
cette fois au niveau politique et non plus sous l’angle de la responsabilité
juridique » (arrêt, par. 159 ; les italiques sont de moi). En somme, la
Convention impose aux parties contractantes l’obligation juridique de
prévenir le génocide et aux organes compétents des Nations Unies qui
sont visés à l’article VIII de la Convention une obligation sociale et poli-
tique de prévenir le génocide.
   Cette double obligation est difficile à concilier avec la nature de la
convention sur le génocide. Celle-ci consacre des droits et des obligations
qui revêtent un caractère erga omnes (C.I.J. Recueil 1996 (II), p. 31) et
qui appartiennent au corpus juris cogentis. En tant que telle, ladite obli-
gation constitue une expression normative d’intérêts substantiels et fon-
damentaux de la communauté internationale dans son ensemble, intérêts
qui transcendent ceux des Etats pris individuellement. Si le génocide
« bouleverse la conscience humaine, inflige de grandes pertes à l’huma-
nité, et...est contraire à la fois à la loi morale et à l’esprit et aux fins des
Nations Unies (résolution 96 (I) de l’Assemblée générale, 11 décembre
1946) » (C.I.J. Recueil 1951, p. 23 ; C.I.J. Recueil 1996 (II), p. 616,
par. 31), il n’est guère aisé de saisir comment les parties contractantes et
les organes compétents des Nations Unies — les seuls à être désignés en
la matière à l’article VIII de la Convention, qui traite expressément de la
question de la prévention — peuvent être placés dans une position juri-
dique foncièrement différente à l’égard de la prévention du génocide,
d’autant plus que cette règle du jus cogens devrait en tant que telle se
situer au premier rang et posséder un caractère absolument obligatoire.
   S’agissant de sa nature impérative, il est difficile de voir comment une
obligation qui, par définition, s’impose de manière absolue et qui, de ce
fait, n’autorise aucune autre solution ni condition, peut être conçue
comme une obligation « de mettre en œuvre les mesures de prévention du
génocide qui [sont] à sa portée » (arrêt, par. 430) sans être une « obliga-
tion de parvenir à empêcher, quelles que soient les circonstances, la com-
mission d’un génocide » (ibid.). Ainsi perçue, l’obligation serait d’agir
pour empêcher le génocide autant que possible, et non pas de le prévenir.
Une obligation de prévention qui est tributaire d’une pléthore de condi-
tions factuelles et juridiques ne peut guère être considérée comme une
norme impérative.
   En outre, faut-il entendre par là — étant donné que, suivant les vues de
la majorité, l’obligation de prévention comprend « celle de ne pas com-
mettre de génocide et les autres actes énumérés à l’article III » de la
Convention — que les organes de l’Organisation des Nations Unies ne

                                                                            504

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)             544

sont pas liés sur le plan juridique par l’obligation de ne pas commettre de
génocide ni les autres actes punissables en vertu de la Convention ou
bien, conformément à la logique dont s’inspire l’opinion de la majorité, à
supposer que l’Organisation commette le génocide, ne serait-elle pas
tenue, contrairement à un Etat, pour directement responsable ?
   Toujours est-il que, ces aspects discutables mis à part, l’affirmation
selon laquelle l’article VIII parachève « le système en appelant tant à la
prévention qu’à la répression du crime de génocide, cette fois au niveau
politique » (arrêt, par. 159) semble clairement militer en soi pour une
obligation de prévention de caractère social et politique.
   118. Seule clause du dispositif de la Convention qui traite de la
prévention du génocide, l’article VIII peut revêtir deux significations
juridiques selon les circonstances :
 i) en cas de génocide présumé sur le territoire d’un Etat, que celui-ci soit
    ou non membre de l’Organisation des Nations Unies, il est exclu
    d’arguer qu’il s’agit d’une affaire relevant essentiellement de la com-
    pétence nationale de l’Etat en vertu du paragraphe 7 de l’article 2 de
    la Charte ;
ii) en ce qui concerne l’action des organes compétents des Nations
    Unies, les Parties sont tenues de faire tout ce qui est en leur pouvoir
    pour lui donner pleinement effet.
   119. Les points discutables se sont multipliés avec une facilité remar-
quable au sein de la majorité sur la nature de la prévention.
   A supposer, arguendo, que la prévention du génocide existe bien en
tant qu’obligation juridique, il est alors contradictoire en soi d’y voir une
« obligation de comportement et non de résultat » (arrêt, par. 430) car
cela revient à transformer l’obligation de prévenir en obligation d’agir
sans prévention pour résultat. En son sens ordinaire et naturel, le terme
« prévention » signifie agir pour empêcher un dessein génocidaire pres-
senti de se concrétiser ou pour le rendre impossible. Dès lors, la préven-
tion devrait par définition appeler un résultat.
   Certes, la majorité a vu dans l’obligation de prévention un « devoir
d’agir qui en est le corollaire », mais la validité de cet élément complé-
mentaire est douteuse.

  2.2. Le devoir corollaire d’agir
   120. S’agissant de son existence, le « devoir d’agir qui en est le corol-
laire » paraît être une pure invention du juge s’érigeant lui-même en légis-
lateur, aucune trace d’une telle obligation figurant nulle part dans le texte
de la Convention ni dans les travaux préparatoires. En tant que telle, il
s’agit d’une revision de la Convention et non de sa juste interprétation.
   In abstracto, l’introduction d’un devoir corollaire d’agir pourrait rai-
sonnablement servir deux objectifs qui ont pour effet commun d’annuler
l’existence de l’obligation juridique de prévenir le génocide en son sens
propre et véritable.

                                                                         505

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)               545

   Un objectif pourrait être de conférer à l’obligation de prévention une
force active ou une sorte de capacité d’exécution. Si, toutefois, la préven-
tion du génocide constitue une obligation juridique distincte, le « devoir
d’agir qui en est le corollaire » est alors superflu. En ce sens, ce devoir
corollaire d’agir prive en fait l’obligation de prévention supposée de son
propre contenu normatif pour en faire un principe juridique général.
   L’autre objectif serait de servir à transformer la prévention, dans son
sens originel et accepté, en une façon plus souple et modulable d’utiliser
tous les moyens disponibles selon les circonstances. Ainsi, l’obligation de
prévenir se convertirait en devoir d’agir, sans certitude quant au résultat
pour ce qui concerne la prévention, sur la base d’un critère général et abs-
trait mieux adapté au droit civil qu’au droit pénal.
   121. La majorité n’a pas non plus échappé aux problèmes terminolo-
giques. Si l’obligation de prévention comprend aussi celle de ne pas com-
mettre de génocide, le terme « prévention » ne semble alors pas adéquat,
du moins en ce qui concerne cet aspect, car il s’agirait en fait d’« auto-
prévention » — ce qui n’aurait pourtant absolument aucun sens dans ce
contexte particulier, car comment peut-on exercer une prévention sur soi-
même du point de vue juridique, en agissant simultanément comme le
Dr. Jekyll et Mr. Hyde ?
   Si la prévention est entendue comme une obligation juridique, l’absence
de prévention du génocide appartiendrait à la catégorie des infractions
pénales constituées par l’omission d’agir. Pour que l’omission d’agir ait le
moindre sens, elle doit se rattacher à une infraction pénale définie par le
défaut d’action. Ainsi qu’il est expressément indiqué dans le Model Penal
Code, la responsabilité peut être basée sur une omission lorsque « l’omis-
sion est expressément établie de manière suffisante par le droit définissant
l’infraction » (par. 2.01, al. 3)). Or, non seulement la convention sur le
génocide n’impose pas de devoir d’agir dans le concret (il s’agit là d’un
produit de l’interprétation créatrice de la majorité), mais elle n’inclut
même pas l’omission d’agir parmi les actes punissables qui sont définis de
manière exhaustive en son article III.
   Il s’ensuit donc que l’obligation de prévention, y compris le « devoir
d’agir qui en est le corollaire », est une invention judiciaire qui a été créée
ad exemplum legis avant que le principe de légalité soit devenu le patri-
moine commun du droit pénal moderne. En effet, pour que l’obligation
juridique de prévenir le génocide ainsi construite puisse servir à fonder la
moindre responsabilité, il fallait qu’existe déjà sur le plan judiciaire,
fût-ce tacitement, une infraction pénale tenant au défaut d’action. En ce
sens, la position de la majorité touche plutôt dangereusement au cœur
même du principe nullum crimen sine lege.
   L’impératif de légalité immanent au droit pénal ne souffre pas d’inter-
prétations dues à l’imagination et extratextuelles, surtout lorsqu’elles
entraînent la création de nouvelles infractions pénales ou étendent
l’essence de celles qui existent déjà, ou de l’un ou l’autre de leurs éléments
constitutifs. En conséquence, l’interprétation de la convention sur le
génocide, en tant que traité de droit pénal, doit en principe être plus res-

                                                                           506

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)              546

trictive et se rattacher davantage au texte de la Convention que celle
d’autres traités internationaux.
   122. L’obligation « de ne pas commettre de génocide » est, aux yeux de
la majorité, comprise dans l’obligation de prévention, qui est perçue
comme une norme complexe ou une sorte de règle cadre au sein de la
Convention.
   Mis à part le fait que cette obligation soit perçue comme une norme
complexe du point de vue de la responsabilité, le moins que l’on puisse
dire, au sujet de sa structure, c’est qu’il ne s’agit pas d’une interprétation
cohérente, tant en ce qui concerne la technique juridique que le fond.
   Du point de vue de la technique juridique, il est inhabituel de définir
différemment les éléments constitutifs d’une norme complexe. Tandis que
l’obligation « de ne pas commettre » de génocide a été définie de façon
négative, l’obligation de prévention, qui est la norme principale, et le
« devoir d’agir qui en est le corollaire » ont été définis de façon positive.
   Pour ce qui est du fond, la règle complexe de la prévention compren-
drait aux yeux de la majorité diverses obligations, à savoir, d’une part,
celles qui concernent la prévention proprement dite — l’obligation de
prévenir et le devoir d’agir qui en est le corollaire — et, de l’autre, celle
« de ne pas commettre de génocide », qui se rapporte à la notion même de
génocide, c’est-à-dire à son auteur lui-même.
   La nature hétérogène des devoirs constitutifs de l’obligation de préven-
tion révèle le caractère artificiel de cette construction, qui est adaptée aux
besoins. Cela devient encore plus frappant au regard des infractions cor-
respondantes. La violation de toute obligation constituant en droit pénal
une infraction pénale, nous serions appelés ici à connaître d’un cas tout à
fait inhabituel d’infraction complexe (zusammengesetztes Verbrechen),
composée de diverses infractions. Ainsi, la commission d’un acte de géno-
cide par un Etat produirait deux conséquences dans le cadre d’une règle
complexe unique — une violation de l’obligation « de ne pas commettre
de génocide » emportant du même coup violation de l’obligation de pré-
vention ou, plus précisément, de l’obligation d’auto-prévention, assortie
du « devoir d’agir qui en est le corollaire ».

     2.2.1. L’application de l’obligation de prévention en l’espèce

   123. Quand bien même, aux fins de l’argumentation, l’existence de
l’obligation juridique de prévention serait acceptée, il semble erroné de
l’appliquer dans le cas du défendeur.
   Les arguments sur la base desquels la majorité a conclu que le défen-
deur avait « violé son obligation de prévenir le génocide de Srebrenica »
sont les suivants :
 i) la RFY « se trouvait, à l’égard des Serbes de Bosnie ..., dans une posi-
    tion d’influence qui n’était comparable à celle d’aucun des autres
    Etats parties à la convention sur le génocide » (arrêt, par. 434) ;
ii) la RFY « ne pouvai[t] pas ne pas être conscient[e] du risque sérieux

                                                                          507

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)                547

     qui existait à cet égard dès lors que les forces de la VRS avaient décidé
     de prendre possession de l’enclave de Srebrenica » (arrêt, par. 436) ;
iii) le défendeur n’a démontré « l’existence d’aucune initiative à des fins
     préventives ... de sa part », ce dont il faudrait déduire « que [s]es
     organes ... n’ont rien fait pour prévenir les massacres de Srebre-
     nica » (ibid., par. 438).

Il faut bien admettre qu’aucun des arguments avancés ne paraît convain-
cant.
   S’agissant du premier, il semble reposer sur une certaine confusion
entre les notions d’« influence » et de « pouvoir » et entre leurs effets res-
pectifs, et en matière de prévention du génocide.
   L’« influence » en tant que telle peut difficilement être un moyen de pré-
venir le génocide. Etant une forme de pouvoir indirect, elle pourrait inci-
ter le criminel présumé à l’« auto-prévention » mais, en soi, elle ne permet
nullement de prévenir le génocide, en particulier lorsque l’intention géno-
cidaire serait apparue de manière apparemment spontanée au cours d’une
opération de quelques jours. En tant que moyen d’inciter à la retenue ou
à l’« auto-prévention », l’influence doit s’exercer pendant une période bien
plus longue que la durée de l’opération au cours de laquelle un massacre
a été commis.
   Dans son raisonnement, la majorité envisage des actes allant au-delà
de l’influence, sous la forme du pouvoir dont le défendeur disposait dans
les faits et en droit à l’égard de l’événement dont il s’agit.
   La majorité attribue une importance majeure à la notion de « due dili-
gence » pour déterminer si une partie contractante a agi dans le sens
voulu.
   Il semble toutefois que cette notion de diligence ne soit pas d’une
grande aide, ni même d’aucun secours sur le plan concret. Comme il res-
sort des décisions de la Cour dans l’affaire du Détroit de Corfou
(Royaume-Uni c. Albanie) et dans celle du Personnel diplomatique et
consulaire des Etats-Unis à Téhéran (Etats-Unis d’Amérique c. Iran), la
« due diligence » s’applique principalement dans le cas d’un sujet rele-
vant de la souveraineté ou du contrôle effectif de l’Etat auquel le défaut de
diligence est imputé. Or, la Cour a conclu que le défendeur n’exerçait
pas de contrôle effectif sur le territoire dont il s’agissait (arrêt, par. 413).
   Qui plus est, les mesures qu’un Etat devrait prendre pour ne pas prêter
le flanc à l’accusation de défaut de diligence sont difficiles, voire impos-
sibles à mettre en œuvre tout en respectant les limites de ce que permet
la légalité internationale lorsqu’il est question du territoire d’un autre
Etat.
   Il est intéressant de noter que, dans le passage consacré à la responsa-
bilité de l’Etat pour avoir manqué à l’obligation de prévention qui figure
au paragraphe 438 de l’arrêt, le terme « pouvoir » a remplacé le terme
général « influence ». On ne voit pas clairement s’il s’agit là d’une incohé-
rence linguistique dans le texte ou de l’expression d’un argumentum ad
casum.

                                                                            508

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                          uA)                       548

   L’idée que l’influence constitue par elle-même un facteur de responsa-
bilité tenant à l’omission d’agir est peut-être un emprunt au droit régis-
sant la responsabilité du commandement. En tant que telle, elle est tota-
lement inapplicable en matière de prévention dans les circonstances de
l’affaire qui nous occupe, étant donné, notamment, que, dans le cas de la
responsabilité du commandement, l’influence est exercée sur une per-
sonne qui est également soumise à un contrôle effectif. A titre incident,
elle traduit aussi une application hâtive de cette analogie au droit pénal.
En effet, exception faite des cas d’analogia legis, c’est-à-dire établies par
la règle juridique elle-même, les analogies avec le droit pénal ne sauraient
être admises compte tenu du principe de la légalité.
   Le deuxième argument a essentiellement trait à la connaissance du
risque général de génocide, car, comme elle l’a conclu, « la Cour n’a pas
non plus jugé que les informations dont disposaient les autorités de Belgrade
indiquaient de manière certaine l’imminence du génocide » (par. 436).
Pourtant, la triste vérité est que, en temps de guerre civile, surtout lorsque
les lignes de démarcation militaire coïncident dans une large mesure avec
des frontières ethniques ou religieuses, il existe toujours un risque élevé et
grave que des crimes à motivation ethnique soient commis, y compris le
génocide. Ce phénomène est tout simplement inhérent à ce type de
guerre.
   Ainsi, dans le cadre de cette construction baptisée obligation juridique
de prévention, la connaissance du risque imminent de génocide semble
constituer une meilleure base d’action. Vu, en particulier, que le risque
général de génocide, si fréquent en temps de guerre civile, impose en fait
de convertir l’action préventive en prévention des guerres civiles, il s’agit
en réalité ici de la prévention primaire de situations conduisant ou ris-
quant de conduire au génocide, c’est-à-dire de la prévention au sens cri-
minologique ou de la défense sociale, et non de la prévention répondant
à une obligation juridique.
   Enfin, l’argument selon lequel le défendeur n’a démontré « l’existence
d’aucune initiative à des fins préventives ... de sa part » n’est pas exempt
de difficultés tant sur le plan des faits qu’au regard du droit.
   Pour ce qui est des faits, il apparaît que le défendeur a produit des élé-
ments attestant que Milošević avait indiqué à Karadžić que prendre Sre-
brenica serait une erreur, parce qu’un massacre pouvait fort bien avoir
lieu du fait d’événements intervenus plus tôt à Bratunac 120. En outre,
pour reprendre les termes de lord Owen :
       « Je n’avais quasiment jamais entendu M. Milošević faire montre
     d’une telle exaspération, mais aussi d’une telle inquiétude ; il crai-
     gnait que, si les forces serbes de Bosnie entraient dans Srebrenica, il
     y ait un bain de sang en raison de la terrible animosité entre les deux
     armées. Les Serbes de Bosnie tenaient le jeune commandant des

  120 Rapport néerlandais concernant Srebrenica, deuxième partie, chap. 2, sect. 5 (avec,

en note de bas de page, la mention « information confidentielle n° 43 »).

                                                                                    509

            APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                            uA)             549

        forces musulmanes de Srebrenica, Naser Orić, pour responsable d’un
        massacre commis près de Bratunac en décembre 1992, au cours
        duquel de nombreux civils serbes avaient été tués. » 121
   Les propos tenus par le président Milošević à lord Owen, qui était
alors coprésident du comité directeur de la conférence internationale sur
l’ex-Yougoslavie, doivent être interprétés comme une mise en garde sur le
risque de massacre à Srebrenica.
   Etant donné que « chaque Etat ne peut déployer son action que dans
les limites de ce que lui permet la légalité internationale » (arrêt, par. 430),
cette mise en garde ainsi que les instructions données à Karadžić, le pré-
sident de la Republika Srpska, semblent constituer la seule mesure que le
défendeur pouvait prendre dans les circonstances.
   Il convient de noter que, dans l’affaire du Détroit de Corfou, l’Albanie
fut déclarée responsable parce qu’elle n’avait « ni notifié l’existence du
champ de mines ni averti les navires de guerre britanniques du danger
vers lequel ils avançaient » (Détroit de Corfou, fond, arrêt, C.I.J. Recueil
1949, p. 22). Or, si le défaut d’avertissement a servi de base pour déclarer
l’Albanie responsable de l’événement intervenu sur son territoire, il est
alors difficile de saisir pourquoi l’avertissement formulé par le président
Milošević ne satisfait pas au devoir d’agir, puisqu’il s’agissait en fait de la
seule mesure de prévention possible à l’égard du territoire de l’autre Etat
concerné. En outre, pour appliquer en l’espèce l’obligation de prévention
envisagée, une autre condition de causalité devait être remplie, à savoir
que le défaut allégué d’agir devait avoir causé le massacre. Cette condi-
tion n’a été ni établie ni appliquée dans l’arrêt.
   124. Compte tenu de la responsabilité de premier plan qui incombe
aux organes compétents des Nations Unies en matière de prévention du
génocide, telle qu’elle figure à l’article VIII de la Convention, l’inquiétude
exprimée au président Milošević par le négociateur de l’Union euro-
péenne, M. Bildt, sur laquelle l’arrêt appelle particulièrement l’attention
(par. 436), n’a guère de pertinence en l’espèce, puisqu’elle traduit simple-
ment une inquiétude de caractère humanitaire. Elle ne peut guère, comme
le suggère tacitement le libellé de ce passage, se justifier en tant que mise
en garde probable que le représentant de la communauté internationale
organisée — qui avait le pouvoir voulu dans les faits et la faculté juri-
dique d’agir et dont les unités militaires étaient en outre, sur la base de la
résolution du Conseil de sécurité de l’Organisation des Nations Unies,
tenues de sécuriser la zone de sécurité qu’était Srebrenica — aurait adres-
sée au chef d’Etat qui, d’après la conclusion de la Cour (arrêt, par. 413),
n’exerçait pas de contrôle effectif sur le territoire concerné et n’avait
d’ailleurs aucun pouvoir de fait comparable à celui que possédait la com-
munauté internationale organisée (une conclusion foncièrement diffé-
rente ne s’imposerait que si l’autorité de l’organe international compétent


  121   Lord Owen, Balkan Odyssey, 1995, p. 134-135.

                                                                            510

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)             550

avait alors été déléguée au président Milošević en temps voulu pour lui
permettre d’intervenir sur le territoire de la Bosnie-Herzégovine afin de
prévenir le massacre de Srebrenica).
   125. L’autre argument avancé concerne les ordonnances que la Cour a
rendues le 8 avril 1993 ainsi que le 13 septembre 1993, pour indiquer des
mesures conservatoires précisant que « la RFY était ... soumise à des obli-
gations très spécifiques du fait des deux ordonnances en indication de
mesures conservatoires » (arrêt, par. 435).
   Il est possible de formuler deux observations au sujet de cette conclu-
sion particulière de la majorité.
   Premièrement, le caractère obligatoire de l’ordonnance indiquant des
mesures conservatoires n’a été exprimé qu’à l’époque de l’affaire LaGrand
(C.I.J. Recueil 2001, p. 503, par. 102). Avant cette affaire, la force obli-
gatoire de l’ordonnance en indication de mesures conservatoires ne pou-
vait pas être tenue pour établie. Ce fait est confirmé par l’ordonnance du
13 septembre 1993 elle-même. Au paragraphe 58 de l’ordonnance, la
Cour renvoie à sa conclusion antérieure en l’affaire Nicaragua, qui est
celle-ci : « lorsque la Cour conclut que la situation exige l’adoption de
mesures de ce genre, il incombe à chaque partie de prendre sérieusement
en considération les indications ainsi données... » (Activités militaires et
paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis
d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 144, par. 289), ajou-
tant qu’« il en va particulièrement ainsi dans une situation telle qu’elle se
présente actuellement en Bosnie-Herzégovine » (Application de la conven-
tion pour la prévention et la répression du crime de génocide, mesures
conservatoires, ordonnance du 13 septembre 1993, C.I.J. Recueil 1993,
p. 349).
   Deuxièmement, cet argument n’est guère justifié, puisque les ordon-
nances indiquent nettement qu’il s’agit en fait d’une décision provisoire
par excellence. Celles-ci prévoient
    « des conditions pratiquement illimitées, mal définies et vagues
    concernant l’exercice de la responsabilité du défendeur dans l’exécu-
    tion de l’ordonnance de la Cour et l’exposent à des accusations
    infondées de ne pas de conformer à cette mesure conservatoire »
    (Application de la convention pour la prévention et la répression du
    crime de génocide, mesures conservatoires, ordonnance du 8 avril
    1993, C.I.J. Recueil 1993, déclaration du juge Tarassov, p. 27).
   Un fait encore plus remarquable est que les mesures ont été indiquées
lors d’une phase de la procédure qui ne permettait à la Cour « d’avoir
qu’une idée provisoire et simplement prima facie du dossier » (Questions
d’interprétation et d’application de la convention de Montréal de 1971
résultant de l’incident aérien de Lockerbie (Jamahiriya arabe libyenne
c. Royaume-Uni), mesures conservatoires, ordonnance du 14 avril 1992,
C.I.J. Recueil 1992, p. 33). Ces mesures conservatoires touchaient de si
près à l’objet de l’affaire que la Cour risquait de créer un estoppel à
l’égard des faits allégués par une partie.

                                                                         511

            APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                            uA)            551

   En fait, c’est dans ces ordonnances consacrées aux événements inter-
venus lors de la guerre civile en Bosnie-Herzégovine que fut utilisée pour
la première fois la qualification de « génocide ». La première apparition
du terme « génocide » dans des résolutions du Conseil de sécurité remonte
au 16 avril 1993, lorsque le Conseil prit acte de l’ordonnance du
8 avril 1993 122. La résolution du 8 mai 1993 portant création du tribunal
ad hoc pour l’ex-Yougoslavie ne faisait pas même mention du génocide.
   La Cour jouit évidemment d’une autorité considérable, mais il convien-
drait qu’elle trouve un juste milieu entre l’autorité et la responsabilité qui
sont les siennes dans chaque affaire. C’est en faisant preuve de prudence
judiciaire et en se conformant strictement à sa compétence dans chaque
phase du différend qu’elle pourra trouver l’équilibre non seulement dési-
rable, mais aussi nécessaire entre autorité et responsabilité judiciaires.
Sinon, il existe un risque d’abus de la fonction judiciaire.

  2.3. L’obligation de ne pas commettre de génocide
   126. Pour la majorité, l’obligation de ne pas commettre de génocide
est implicite : il s’agit d’une obligation qu’« implique nécessairement »
celle de prévenir le génocide (arrêt, par 166).
   Le raisonnement qui sous-tend cette thèse est que
           « L’obligation [de prévenir le génocide] impose notamment aux
        Etats parties de mettre en œuvre les moyens dont ils disposent ... afin
        d’empêcher des personnes ou groupes de personnes qui ne relèvent
        pas directement de leur autorité de commettre un acte de génocide
        ou l’un quelconque des autres actes mentionnés à l’article III. Il
        serait paradoxal que les Etats soient ainsi tenus d’empêcher, dans la
        mesure de leurs moyens, des personnes sur lesquelles ils peuvent
        exercer une certaine influence de commettre le génocide, mais qu’il
        ne leur soit pas interdit de commettre eux-mêmes de tels actes par
        l’intermédiaire de leurs propres organes, ou des personnes sur
        lesquelles ils exercent un contrôle si étroit que le comportement de
        celles-ci leur est attribuable selon le droit international. »
        (Arrêt, par. 166.)
   A cet égard, la question qu’il convient de se poser préalablement est
celle de savoir si l’on peut imposer de manière implicite à une partie
contractante à la Convention une obligation pénale.
   A l’évidence, la réponse ne peut être que négative. La thèse selon
laquelle l’obligation de ne pas commettre le génocide serait nécessaire-
ment contenue dans celle de prévenir ce crime et ce, quelle que soit la
manière dont est perçue la prévention — à tort ou à raison —, procède
d’une interprétation extensive de la Convention que l’on ne peut accep-
ter. Elle est en outre contraire à l’essence même du principe de légalité en
droit pénal international. Rien ne justifie le recours à une interprétation

  122   Nations Unies, doc. S/RES/819 (1993).

                                                                           512

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)             552

extensive pour ce qui concerne l’auteur du génocide. Les dispositions de
la Convention sont très claires à cet égard. Les termes employés aux ar-
ticles II à VIII ne laissent aucun doute quant au sens des dispositions de
ce texte (lex dixit minus quam voluit), suivant lesquelles seules des per-
sonnes physiques peuvent commettre un génocide. En conséquence, rien,
absolument rien, ne justifie de recourir à une interprétation extensive.
   127. Il est encore moins justifié, concrètement, en l’espèce, de recourir
à une interprétation extratextuelle qui ignore et invalide l’intention des
parties contractantes clairement exprimée dans le texte de la Convention
et confirmée par les travaux préparatoires. De ce point de vue, l’interpré-
tation dépasse très nettement le cadre autorisé.
   Une telle interprétation aurait pour conséquence d’imposer une obliga-
tion nouvelle aux parties contractantes et ce, en contradiction avec le
principe général du droit international selon lequel une obligation incom-
bant à un Etat ne peut être présumée et doit avoir été établie de manière
non équivoque, principe sur lequel il est particulièrement mis l’accent en
droit pénal international compte tenu des exigences strictes qui entourent
la règle nullum crimen sine lege.
   Il s’agit donc là d’une réécriture de la Convention par incorporation
d’une obligation nouvelle, étrangère à l’intention des parties contrac-
tantes, et non d’une interprétation stricto sensu.
   La référence à l’objet et au but de la Convention et la confiance dans le
principe de l’effet utile ne semblent guère convaincantes. Elle est énoncée
de manière abstraite, par quelques mots — « prévention du génocide » —
qui sont détachés du reste de la Convention (voir Compétence de l’OIT
pour la réglementation internationale des conditions du travail des per-
sonnes employées dans l’agriculture, avis consultatif, 1922, C.P.J.I.
série B no 2, p. 23). Le principe de l’effet utile semble, en outre, ne pas
être correctement interprété à cet égard non plus, ou n’être pas applicable,
car ses effets sont essentiellement négatifs et il ne suffit pas per se comme
fondement à une interprétation correcte du but de la convention.
   128. L’opinion de la majorité semble résulter d’une certaine confusion
entre la perpétration du crime — c’est-à-dire la situation dans laquelle se
trouve l’auteur du crime de génocide — et la responsabilité découlant de
cet acte.
   Lorsque des Etats ou d’autres entités juridiques sont en cause, le statut
de l’auteur du crime et la responsabilité pénale découlant de sa perpé-
tration peuvent être deux choses distinctes.
   Le fait qu’une partie contractante ait pour obligation de ne pas com-
mettre de génocide signifierait, en réalité, implicitement qu’un Etat peut
être l’auteur d’un génocide.
   Cette thèse est pour le moins étrange. En effet, elle ne tient pas compte
de ce que l’on appelle le genus proximus qui caractérise tout crime, y
compris le crime de génocide.
   Un crime, quel qu’il soit, est avant tout un acte physique ou une omis-
sion présentant un élément moral, qui — en tant que tel — ne peut être


                                                                         513

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)             553

commis par des entités telles que des Etats, lesquels ne possèdent ni attri-
buts physiques leur permettant d’accomplir des actes physiques ou maté-
riels, ni volonté propre. Bien qu’il s’agisse là d’une évidence, cela a de
réelles implications en droit pénal.
   Le fait qu’un Etat, comme toute autre entité juridique, puisse être tenu
pour responsable au regard du droit pénal à raison de crimes commis par
des personnes physiques est fort différent. La responsabilité pénale des
personnes morales est, toutefois, une fiction par rapport à la responsabi-
lité pénale bien réelle des personnes physiques. Elle est établie comme une
fiction juridique (fictio legalis) par une règle spéciale.
   L’une des versions modernes de cette fiction juridique, dont les origines
remontent au droit canonique et médiéval élaboré sous l’influence de
Bartolus, est, en droit national, la responsabilité pénale des personnes
morales qui consiste à considérer certains actes commis par des personnes
physiques comme étant commis par la personne morale en question, ou à
recourir à l’imputation comme forme de responsabilité par procuration.
   Il semblerait que la majorité se soit inspirée de la responsabilité pénale
des personnes morales et qu’elle ait procédé par analogie. Si tel est le cas,
l’approche est totalement erronée. En tant que méthode d’interprétation,
l’analogie n’a qu’un champ d’application limité en droit pénal, et ce
même lorsqu’elle reste intra legem, c’est-à-dire qu’elle ne crée pas de règle
nouvelle, ce qui est pourtant le cas en l’espèce.
   Un autre aspect est toutefois bien plus important. La responsabilité
pénale des personnes morales, en tant que fiction juridique, est établie en
droit pénal interne par des règles juridiques spéciales. Or, aussi bien la
convention sur le génocide que le droit international positif ignorent de
telles règles.
   Cela ne signifie cependant pas que la responsabilité pénale des Etats ou
des organisations internationales n’aura pas, un jour, sa place en droit
international positif. Néanmoins, la Cour « en tant que tribunal, ne sau-
rait rendre de décisions sub specie legis ferendae, ni énoncer le droit avant
que le législateur l’ait édicté » (affaire de la Compétence en matière de
pêcheries (Royaume-Uni c. Islande), arrêt, C.I.J. Recueil 1974, p. 23-24,
par. 53 ; Compétence en matière de pêcheries (République fédérale d’Alle-
magne c. Islande), arrêt, C.I.J. Recueil 1974, p. 192, par. 45).
   129. S’agissant de la responsabilité d’un Etat à raison de la perpétra-
tion d’un génocide, l’opinion de la majorité de la Cour ne laisse pas non
plus de susciter des difficultés juridiques. Celles-ci sont de deux ordres.
   Premièrement, si un Etat peut, au même titre qu’une personne,
commettre un génocide, alors la responsabilité pénale de l’Etat
en tant qu’auteur de ce crime est une conséquence naturelle et inévi-
table. L’arrêt n’évoque cependant que la « responsabilité » ou la
« responsabilité internationale » d’un Etat à cet égard, ce qui n’est
certainement pas sans pertinence s’agissant du sens de l’expression
« responsabilité d’un Etat ».
   Deuxièmement, le fondement de la responsabilité d’un Etat pour géno-
cide est défini de manière peu claire et contradictoire.

                                                                         514

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                          uA)                   554

  Supposons, aux fins de l’argumentation, qu’un Etat puisse être l’auteur
d’un génocide ; dans ce cas, sa responsabilité pénale est originelle et réelle.
  La majorité estime cependant que
     « si un organe de l’Etat ou une personne ou un groupe de personnes
     dont les actes sont juridiquement attribuables à l’Etat en question
     commet l’un des actes prohibés par l’article III de la Convention, la
     responsabilité internationale de celui-ci est engagée » (arrêt, par. 179).
   Dès lors, la responsabilité de l’Etat est fondée sur des actes commis par
les organes de cet Etat, ou par une personne ou un groupe ayant commis
l’un des actes prohibés par l’article III de la Convention, lesquels sont
juridiquement attribuables à l’Etat. L’opération juridique d’attribution ne
semble cependant pas nécessaire si la responsabilité de l’Etat pour géno-
cide est originelle et réelle, comme l’implique le fait de définir l’Etat
comme un auteur potentiel de ce crime.

  2.4. L’obligation de punir

   130. Certains éléments du raisonnement de la majorité, quand il s’agit
du respect par le défendeur de l’obligation de punir, sont formulés d’une
manière qui, au regard des critères du raisonnement juridique, ressemble
par trop aux demandes adressées au défendeur par certaines institutions
politiques internationales et certains Etats. En l’espèce, c’est sur un plan
formel et non sur le fond 123 que la Cour a agi en tant que principal
organe judiciaire.
   Cette forte ressemblance, qui vaut principalement pour les conclusions
de la Cour et les demandes d’ordre politique adressées au défendeur, est
particulièrement manifeste au paragraphe 449 de l’arrêt.
   Engager une procédure appropriée à l’encontre d’une personne accusée
de génocide est une chose, l’obligation de punir cette personne en est une
autre. Il est particulièrement frappant que la majorité ait passé sous
silence cette distinction qui touche à l’essence même du principe fonda-
mental de la présomption d’innocence.
   Se pose en outre la question de savoir si le défendeur a manqué à son
« obligation de punir », au sens des obligations internationales s’agissant
des personnes poursuivies par le TPIY.
   Comme chacun sait, lors de la réunion tenue à Rome les 17 et 18
février 1996 à l’initiative du président de l’Union européenne de l’époque,
S. Agnelli — réunion à laquelle ont participé également le secrétaire
d’Etat adjoint des Etats-Unis d’Amérique, M. Holbrooke, le haut repré-
sentant, M. Bildt, le commandant de l’IFOR, l’amiral Smith, le comman-
dant des forces américaines, le général Joulwan, parmi d’autres personna-
lités — les présidents Izetbegović, Milošević et Tudjman convinrent que

  123 Sur cette distinction, voir Shabtai Rosenne, The Law and Practice of the Inter-

national Court, 1920-2005, I, p. 107.

                                                                                515

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)                 555

     « les personnes autres que celles qui sont déjà accusées par le Tribu-
     nal ne peuvent être arrêtées ou détenues pour des violations graves
     du droit international humanitaire qu’en vertu d’une décision, d’un
     mandat ou d’un acte d’accusation émis précédemment qui a fait
     l’objet d’un examen et a été jugé conforme aux règles de droit inter-
     national par le Tribunal. Des procédures permettant au Tribunal de
     se prononcer rapidement seront élaborées et seront immédiatement
     mises en mouvement dès que de tels cas se présenteront. » 124

Dès lors, ni le défendeur ni le demandeur n’étaient juridiquement en
mesure de condamner qui que ce soit pour génocide. En octobre 2004, le
procureur général, Carla del Ponte, acheva son examen des plaintes
déposées en Bosnie-Herzégovine et, dans le cadre de la fermeture progres-
sive du TPIY, les remit au Gouvernement de la Bosnie-Herzégovine pour
qu’il y soit donné suite et pour que des poursuites pénales 125 soient
engagées.
   Accuser le défendeur de ne pas avoir coopéré avec le TPIY au motif
que l’une des personnes mises en accusation n’a pas été arrêtée, et ce en
l’absence d’éléments de preuve crédibles attestant que l’intéressé se trouve
sur le territoire du défendeur, est contraire au principe selon lequel les
faits négatifs n’ont pas à être prouvés dans le cadre d’une procédure judi-
ciaire. Cela est d’autant plus vrai si l’on se souvient que le défendeur, en
arrêtant ou en extradant les individus mis en accusation qui se sont ren-
dus volontairement, a clairement démontré sa position à cet égard.
J’estime qu’un Etat qui a ainsi livré au TPIY trente-sept personnes mises
en accusation, dont la quasi-totalité des membres des autorités politiques
et militaires, peut difficilement être accusé de ne pas avoir coopéré d’un
strict point de vue juridique.
   Un autre exemple de formulation semblable à celles contenues dans les
communiqués émanant d’institutions internationales figure dans la partie
du dispositif qui se rapporte précisément à cette question. Il y est notam-
ment indiqué que le défendeur doit prendre immédiatement des mesures
effectives pour « transférer les personnes accusées de génocide ou de l’un
quelconque de ces autres actes [prohibés par l’article III de la Conven-
tion] » (les italiques sont de moi), alors même qu’il est de notoriété
publique que ces personnes n’ont pas été arrêtées.
   Se pose également la question de savoir si le TPIY peut être considéré
comme un « tribunal pénal international » au sens de l’article VI de la
Convention.
   La réponse enthousiaste consistant à dire « oui, assurément » repose sur
une explication qui n’est pas très convaincante :

       « La notion de « cour criminelle internationale » au sens de l’ar-

  124 Rome communiqué, Sect. 5, « Cooperation on War Crimes and Respect for Human

Rights », http://www.barns-dle.demon.co.uk/bosnia/mostar.html.
  125 http://www.un.org/icty/glance-e/index.htm.



                                                                             516

           APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                           uA)                          556

     ticle VI doit s’entendre au moins de toute juridiction pénale interna-
     tionale créée après l’adoption de la Convention ... à vocation poten-
     tiellement universelle et compétente pour juger les auteurs d’un géno-
     cide ou de l’un quelconque des autres actes énumérés à l’article III.
     Peu importe, à cet égard, la nature de l’instrument juridique en
     vertu duquel cette juridiction est créée. » (Arrêt, par. 445 ; les italiques
     sont de moi.)
   Bien que n’ayant nullement l’intention de m’intéresser à cette question
de manière approfondie, je me demande comment il est possible d’affir-
mer que « la nature de l’instrument juridique en vertu duquel cette juri-
diction est créée [importe peu] », sans qu’il ait été préalablement établi
que les résolutions du Conseil de sécurité sont ou non des instruments
juridiques stricto sensu ou autre chose, ou que « l’article VI doit s’enten-
dre au moins de toute juridiction pénale internationale créée », sans qu’il
soit précisé que cette « création » doit avoir eu lieu conformément au droit
international.
   En réalité, toute interprétation portant directement ou indirectement
légitimation ou, à l’inverse, absence de légitimation du TPIY n’est certai-
nement pas compatible avec la prudence judiciaire qu’imposent, d’une
part, les circonstances particulières dans lesquelles ce tribunal a été créé
et, d’autre part, le caractère contentieux de la présente espèce.
   En outre, si l’intention de la Cour était de se pencher sur le fond de la
question, c’est-à-dire de chercher à savoir si le TPIY avait été établi de
manière juridiquement valable et était compétent aux termes de l’ar-
ticle VI de la Convention ou d’un organe judiciaire qui serait le fruit d’une
justice sélective et militante, elle aurait dû examiner tous les arguments
pertinents pro et contra afin de parvenir à la bonne conclusion.
   En effet, la question de la licéité du TPIY n’a pas même à ce jour été
jamais tranchée au terme d’une procédure judiciaire irréprochable. La
seule décision judiciaire sur cette question — à savoir celle rendue par le
TPIY lui-même dans l’affaire Tadić 126 — ne peut guère être considérée
comme irréprochable à la lumière du principe fondamental nemo judex in
causa sua.

3. La question de la responsabilité

   3.1. La Convention et la question de la responsabilité

   131. L’expression « responsabilité d’un Etat en matière de génocide ou
de l’un quelconque des autres actes énumérés à l’article III » est abstraite
et son caractère vague la rend fort englobante, notamment au regard de
la convention sur le droit pénal.

  126 Décision relative à l’exception préjudicielle d’incompétence soulevée par la défense,

10 août 1995, par. 1-40 ; Arrêt relatif à l’appel de la défense concernant l’exception préju-
dicielle d’incompétence, 2 octobre 1995, par. 26-48.

                                                                                        517

             APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                             uA)            557

   En droit international, le terme « responsabilité » 127 peut être utilisé
lato sensu et stricto sensu, ce qui est d’ailleurs le cas.
   Considérée lato sensu, la responsabilité revêt diverses formes :
  i) La responsabilité au sens courant, c’est-à-dire que l’auteur d’un acte
     en assume les conséquences. A titre d’exemple, l’on peut citer la posi-
     tion du juge Anzilotti dans l’affaire relative à la Réforme agraire
     polonaise et minorité allemande (mesures conservatoires) lorsqu’il
     indiqua qu’« un gouvernement [doit] supporte[r] les conséquences de
     la rédaction peu claire d’un document qui émane de lui » (C.P.J.I.
     série A/B no 58, p. 182 ; les italiques sont de moi).
 ii) La responsabilité morale ou politique. Cela implique que l’auteur
     d’un acte a une obligation morale et politique de réparer les consé-
     quences de son acte qui ont porté préjudice à d’autres personnes.
     Ainsi la commission mixte des réclamations Etats-Unis-Allemagne
     (1922) a-t-elle jugé que « la responsabilité de l’Allemagne pour
     l’ensemble des pertes et dommages subis du fait de la guerre [était]
     une responsabilité morale » [traduction du Greffe] (décision adminis-
     trative no II (1923), par. 5, p. 15 ; les italiques sont dans l’original ;
     voir également l’affaire des Indemnités russes (1912), HCR, vol. 1,
     p. 547).
iii) La responsabilité d’un point de vue juridique. Cela pourrait être
     interprété comme désignant la responsabilité stricto sensu. Toutefois,
     la « responsabilité d’un point de vue juridique », ou « responsabilité
     juridique », est plus une expression générale qu’une qualification
     précise. Elle regroupe deux formes intrinsèquement différentes de
     responsabilité — la responsabilité civile et la responsabilité pénale,
     lesquelles doivent être précisées au cas par cas.
   S’agissant de l’expression « responsabilité d’un Etat en matière de
génocide » employée à l’article IX, le fait qu’elle ait trait à la responsabi-
lité lato sensu ou stricto sensu n’est pas clair. Tel est, à fortiori, le cas si
l’on estime qu’existe une différence significative entre les versions anglaise
et française de l’article IX, lesquelles font « également foi » aux termes de
l’article X de la Convention. Alors que la version anglaise du texte de
l’article IX parle, notamment, de « responsibility of a State for genocide »,
dans le texte français, l’expression est « responsabilité d’un Etat en matière
de génocide » (les italiques sont de moi). Cette dernière formule est bien
plus proche du sens général du terme « responsabilité » que de son sens
strict.
   Cela est d’autant plus vrai si l’on garde à l’esprit le fait que la référence
à la responsabilité de l’Etat et à la compétence de la Cour internationale
de Justice avait pour but de renforcer l’efficacité de la Convention. L’on
estimait en effet qu’en temps de paix il était quasiment impossible que
s’exerce une compétence nationale ou internationale effective à l’égard de

  127   B. Cheng, op. cit.

                                                                            518

            APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                            uA)                        558

dirigeants ou de chefs d’Etat (Documents officiels de l’Assemblée géné-
rale, troisième session, première partie, 103e séance, p. 430, et 104e séance,
p. 436 et 444).
   Ainsi, le terme « responsabilité » peut également être compris comme
signifiant « obligation », de sorte que l’article IX conférerait à
        « « la Cour internationale de Justice compétence à l’égard de diffé-
        rends entre Etats parties » au sujet de « l’interprétation, l’application
        et l’exécution » de diverses obligations nées d’obligations spécifiques
        énoncées dans la Convention, à savoir la poursuite, l’extradition et
        l’adoption de mesures législatives » 128.
   132. Les dispositions de fond de la Convention établissent exclusive-
ment la responsabilité individuelle pour génocide, de manière directe ou
indirecte.
   Les articles IV, V, VI et VII font directement référence à la responsa-
bilité pénale individuelle. Les travaux préparatoires, notamment ceux des
articles IV et VI (qui revêtent une importance particulière pour l’examen
de la question à l’étude), confirment le sens clair et naturel des articles
auxquels il est fait référence à cet égard. Lors de débats menés au sein de
la Sixième Commission au sujet de l’article IV, le Royaume-Uni a pré-
senté un amendement 129 qui avait pour objet d’établir la responsabilité
étatique pour génocide. L’amendement présenté par la Belgique 130 allait
dans le même sens. Ces amendements ont été rejetés pour des raisons
résumées par le rapporteur spécial, M. Ruhashyankiko, de la manière
suivante :
        « la pratique internationale d’après la seconde guerre mondiale a fait
        constamment application du principe de la responsabilité pénale
        individuelle en matière de crimes de droit international parmi les-
        quels se place le génocide » 131.
   Une expression indirecte des mêmes idées figure dans les dispositions
des articles I, II et III. La notion de « crime du droit des gens », énoncée
à l’article premier de la Convention, renvoie en droit international positif
— à l’exception des projets de lege ferenda — à des actes ou omissions
commis exclusivement par des individus. Les articles II et III, lesquels
traitent spécifiquement de la définition juridique du crime de génocide et
des actes punissables en vertu de la Convention, respectivement, et
expriment par leur formulation et leur contenu l’idée qu’un Etat, en tant

  128  W. Schabas, Genocide in International Law, 2000, p. 434.
  129  Nations Unies, doc. A/C.6/236 et corr.1.
   130 Nations Unies, doc. A/SR95.
   131 M. N. Ruhashyankiko, rapporteur spécial, op. cit., p. 36, par. 151. Voir également

le Projet de code des crimes contre la paix et la sécurité de l’humanité, Rapport de la
Commission du droit international sur les travaux de sa trente-sixième session (7 mai-
27 juillet 1984) (doc. A/39/10, Annuaire de la Commission du droit international (1984), II,
2e partie, p. 11, par. 32).

                                                                                       519

           APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                           uA)                           559

que personne juridique abstraite, sans attributs physiques ni volonté propre,
ne peut être responsable en droit pénal (societas delinquere non potest).
   Ainsi, aucune des dispositions de fond de la Convention ne prévoit
d’autre forme de responsabilité juridique pour génocide que la responsa-
bilité pénale individuelle.
   133. La majorité ne conteste pas l’idée que le texte de la Convention
n’établit pas, en soi, la responsabilité de l’Etat. Il est notamment souligné
ceci :
         « Il est vrai que les notions utilisées dans les litt. b) à e) de
      l’article III ... renvoient à des catégories bien connues du droit pénal,
      et paraissent, à ce titre, spécialement adaptées à l’exercice de la
      répression pénale contre des individus. » (Arrêt, par. 167.)
   Cependant, la responsabilité d’un Etat pour génocide figure à l’ar-
ticle IX de la Convention. Elle découle de l’obligation imposée aux parties
contractantes « de ne pas commettre de génocide » dans le cadre des règles
de la responsabilité des Etats telles qu’énoncées dans les articles de la
CDI, lesquels expriment l’état du droit international coutumier actuel
(par. 414), et ce bien que la position de la CDI — la convention sur le
génocide n’envisageait pas le crime d’Etat ou la responsabilité pénale des
Etats dans son article IX — semble claire à cet égard 132.
   L’article IX permet-il d’établir la responsabilité d’un Etat pour géno-
cide ? Cet article dispose :
         « Les différends entre les Parties contractantes relatifs à l’interpré-
      tation, l’application ou l’exécution de la présente Convention, y
      compris ceux relatifs à la responsabilité d’un Etat en matière de
      génocide ou de l’un quelconque des autres actes énumérés à
      l’article III, seront soumis à la Cour internationale de Justice, à la
      requête d’une Partie au différend. »
  134. L’article IX de la Convention est, par nature, une clause compro-
missoire classique. En tant que tel, son objet est d’établir la compétence
de la Cour pour ce qui concerne l’interprétation, l’application ou le res-
pect des dispositions de fond de la Convention. Ainsi que Manley
Hudson le dit très bien en conclusion :
         « L’article va plus loin cependant en déclarant « compris » les dif-
      férends « relatifs à la responsabilité d’un Etat en matière de génocide
      ou de l’un quelconque des autres actes énumérés à l’article III ».
      Comme aucune autre disposition de la Convention ne traite expres-
      sément de la responsabilité de l’Etat, on voit mal comment un diffé-
      rend dont cette responsabilité ferait l’objet pourrait être « compris »
      parmi les différends relatifs à l’interprétation, à l’application ou à

  132 Rapport de la Commission du droit international sur les travaux de sa cinquantième

session, 20 avril-2 juin 1998, 27 juillet-14 août 1998, Nations Unies, doc. A/53/10 et corr.1,
par. 249.

                                                                                         520

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)                  560

     l’exécution de la Convention. Comme les Parties s’engagent à l’ar-
     ticle premier à prévenir le génocide, on peut concevoir qu’un diffé-
     rend relatif à la responsabilité d’un Etat soit un différend relatif à
     l’exécution de la Convention. Pourtant, si on la considère dans son
     ensemble, celle-ci ne vise que le châtiment des individus ; elle
     n’entrevoit pas du tout la répression des Etats, exclue d’ailleurs à
     l’article V, où les Parties s’engagent à prendre les mesures législa-
     tives nécessaires. La « responsabilité d’un Etat » dont il est question
     à l’article IX n’est donc pas la responsabilité pénale. » 133
   Les clauses attributives de compétence ne sauraient modifier ni empor-
ter revision du droit matériel. Ce principe, qui exprime des considérations
juridiques primordiales, est tout particulièrement pertinent pour le type
de conventions auquel appartient la convention sur le génocide.
   Comme les dispositions de fond de la Convention appartiennent au
corpus juris cogentis, elles ne peuvent être modifiées « que par une nou-
velle norme du droit international général ayant le même caractère » (ar-
ticle 53 de la convention sur le droit des traités). De toute évidence, la règle
énoncée dans l’article IX n’est pas une « norme du droit international
général ayant le même caractère », c’est une règle du jus dispositivum à
laquelle les parties contractantes peuvent déroger de manière discrétion-
naire. Si l’article IX était susceptible de modifier la situation juridique
établie par les dispositions de fond de la Convention, cela reviendrait, du
point de vue de la dichotomie jus cogens/jus dispositivum, à dire qu’au
moins certaines règles relevant du jus dispositivum sont susceptibles de
modifier le régime établi du jus cogens. En outre, il s’ensuivrait, d’un
point de vue pratique, qu’une partie contractante ayant formulé une
réserve à l’article IX serait libérée de la responsabilité que ledit article IX
ajouterait aux dispositions de fond de la Convention.

   135. A supposer, aux seules fins de l’argumentation, que les rédacteurs
de la Convention, lorsqu’ils ont employé le terme « responsabilité » à
l’article IX, aient eu à l’esprit la responsabilité d’un point de vue juri-
dique, l’on pourrait alors affirmer avec certitude qu’ils n’envisageaient
pas la responsabilité pénale de l’Etat.
   La Convention ne prévoit pas spécifiquement la responsabilité civile de
l’Etat pour génocide.
   Non seulement le texte de la Convention ne contient pas, dans son dis-
positif, de dispositions spécifiques à cet égard, mais les termes généraux
correspondants, tels que « responsabilité civile », ou les précisions concer-
nant la « réparation » ou la « compensation » et les autres notions du
même ordre, font également défaut. Il est vrai qu’il a été fait mention de
la « responsabilité civile » dans les travaux préparatoires de l’article IX,

  133 Hudson, « The Twenty-ninth Year of the World Court », 45 American Journal of

International Law (AJIL), 1951, cité dans M. M. Whiteman, Digest of International
Law, 1968, vol. 11, p. 857.

                                                                              521

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)               561

mais cela ne présente qu’un intérêt limité dans la mesure où ils n’ont
qu’un caractère de confirmation et un rôle de soutien dans le cadre de
l’interprétation des traités.
   Ainsi, on peut dire que la Convention envisage la responsabilité sui
generis d’une manière plus proche de la responsabilité lato sensu que
stricto sensu. Cela est également confirmé par la nature du droit interna-
tional pénal et par le fait que l’article VIII de la Convention soit le seul
article traitant de la suppression et de la prévention du génocide sur le
plan international. Avoir à l’esprit que le crime de génocide, qui contre-
vient non seulement au droit moral mais aussi à l’esprit et aux buts de la
Charte des Nations Unies, constitue une menace pour la paix et la sécu-
rité internationales, et que les organes politiques compétents des Nations
Unies, en particulier le Conseil de sécurité, ont l’obligation d’agir proprio
motu lorsqu’un génocide est suspecté.
   Dès lors, on peut dire que la responsabilité d’un Etat pour génocide est
essentiellement morale et politique, comme dans le cas d’autres crimes
internationaux tels que l’apartheid ou l’agression, qu’elle s’articule avec des
mesures de répression décidées par les organes compétents des Nations Unies
comme une forme de réaction collective d’une société interétatique décen-
tralisée. Une telle forme de responsabilité de l’Etat pour génocide — laquelle
rappelle pour partie la responsabilité collective ou la responsabilité des per-
sonnes morales — s’explique par la nature relativement inorganisée, le
caractère de facto de la communauté internationale, et l’état embryonnaire
dans lequel se trouve encore le droit pénal international.
   En principe, s’agissant de la logique du droit matériel, une telle concep-
tion de la responsabilité de l’Etat pour génocide n’exclut pas la respon-
sabilité civile de l’Etat. Cette responsabilité, bien qu’elle ne soit pas pri-
maire pour ce qui est des crimes internationaux, tire son fondement de ce
que la perpétration d’un crime a également des conséquences civiles. Jus-
tifiée du point de vue du droit matériel, la responsabilité civile de l’Etat
pour génocide est très douteuse d’un point de vue juridictionnel, à tout le
moins lorsque la compétence de la Cour est fondée sur l’article IX de la
Convention en tant que clause compromissoire.
   136. Quand on s’interroge sur la compétence, se pose la question de
savoir si ces règles sont applicables quand il est tenu compte du principe
lex specialis derogat legi generali.
   Tout traité en vigueur qui fonde la compétence de la Cour constitue,
par lui-même et en soi, le droit applicable à l’espèce. Relevant du jus spe-
cialis, un traité de cette nature exclut l’application des règles du droit
international général. Il convient de présumer que les parties à la Conven-
tion connaissaient les règles générales qui existent en matière de respon-
sabilité des Etats et ont décidé d’examiner la question conformément à la
Convention. Si leur intention avait été différente, elles se seraient référées
— conformément à la pratique habituellement observée en matière de
conventions internationales — aux règles du droit international général,
par incorporation ou renvoi.
   Le principe du jus specialis est reconnu comme une règle générale de la

                                                                           522

            APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                            uA)                     562

responsabilité de l’Etat. L’article 55 des articles sur la responsabilité de
l’Etat dispose que :
           « Les présents articles ne s’appliquent pas dans les cas et dans la
        mesure où les conditions d’existence d’un fait internationalement illi-
        cite ou le contenu ou la mise en œuvre de la responsabilité interna-
        tionale d’un Etat sont régis par des règles spéciales de droit inter-
        national. » 134
   Aux fins de la présente affaire, les règles spéciales de droit international
sont, sans nul doute, les règles de fond de la convention sur le génocide.
   Le principe du jus specialis s’applique, évidemment, en cas de conflit
entre des dispositions ayant un caractère spécial et les règles du droit
international général. Un tel conflit naît d’une incohérence ou différence,
positive ou négative, entre ces deux catégories de règles. Un tel conflit
existe bien en l’espèce, dans la mesure où la convention sur le génocide ne
traite pas des questions de responsabilité civile d’un Etat pour génocide.
   Ainsi, comme l’a souligné le rapporteur spécial dans son premier rap-
port sur la responsabilité des Etats, « les parties à la Convention n’ont pas
accepté la juridiction obligatoire de la Cour à cet égard » 135.

   Ce n’est qu’en établissant une distinction entre la responsabilité des
Etats dans l’absolu, et quand il s’agit de la juridiction de la Cour, que l’on
trouve un fondement au raisonnement de cette dernière lorsqu’elle se
déclare incompétente pour connaître des demandes au motif que
        « [i]l existe une distinction fondamentale entre l’acceptation par un
        Etat de la juridiction de la Cour et la compatibilité de certains actes
        avec le droit international...
           Que les Etats acceptent ou non la juridiction de la Cour, ils
        demeurent en tout état de cause responsables des actes portant
        atteinte aux droits d’autres Etats qui leur seraient imputables. »
        (Compétence en matière de pêcheries (Espagne c. Canada), compé-
        tence de la Cour, arrêt, C.I.J. Recueil 1998, p. 456, par. 55-56 ; Inci-
        dent aérien du 10 août 1999 (Pakistan c. Inde), compétence de la
        Cour, arrêt, C.I.J. Recueil 2000, p. 33, par. 51 ; affaires relatives à la
        Licéité de l’emploi de la force, par exemple, Licéité de l’emploi de la
        force (Serbie-et-Monténégro c. Belgique), exceptions préliminaires,
        arrêt, C.I.J. Recueil 2004, p. 328, par. 128.)
Cependant, lorsque la Cour parvient à la conclusion qu’elle n’est pas com-
pétente pour connaître des demandes formulées en matière de responsa-
bilité, elle ne peut, ainsi qu’il est indiqué dans l’arrêt relatif à la Licéité de
l’emploi de la force, « se prononcer ni formuler de commentaire sur [la
question de] la responsabilité internationale qui pourrait en découler ».

  134ACDI, 2001, vol. II, partie 2.
  135Premier rapport sur la responsabilité des Etats, présenté par le rapporteur spécial,
M. James Crawford, Nations Unies, doc. A/CN.4/490/Add.2, par. 43.

                                                                                    523

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                         uA)                563

   137. En ce qui concerne le volet relatif au fond, l’on peut douter que
les règles générales qui régissent la responsabilité de l’Etat puissent en
l’état actuel des choses avoir objectivement trait aux crimes internatio-
naux.
   Il est vrai que les délits et les crimes internationaux présentent certaines
similitudes. Ils ont pour trait commun d’être illicites. En ce sens, ces deux
notions appartiennent à la catégorie des « actes illicites », c’est-à-dire des
actes contraires aux règles pertinentes du droit international. Ils diffèrent
toutefois sur d’autres plans, constituant ainsi deux sous-catégories dis-
tinctes d’actes au sein de ladite catégorie.
   Les règles générales en matière de responsabilité de l’Etat, quand il
s’agit de la responsabilité à raison du préjudice causé, ont été créées
comme jus aequum. Ainsi, contrairement à la responsabilité pénale, la
responsabilité civile peut exister sine delicto. Elle découle de la violation
du droit subjectif de l’Etat lésé.
   La responsabilité pénale est, quant à elle, une responsabilité à raison de
la perpétration d’une infraction pénale, responsabilité qui a pour fonc-
tion de protéger les valeurs de la communauté internationale dans son
ensemble, ainsi que l’intérêt général exprimé dans les règles du droit
objectif en tant que tel ; elle est considérée comme jus strictum.
   Du fait de leur différence de nature juridique, les délits et les crimes
internationaux donnent lieu à des sanctions différentes. En matière de
responsabilité civile, la sanction est essentiellement le rétablissement de la
situation qui aurait existé si le droit subjectif de l’Etat lésé n’avait pas été
violé. Par opposition, la sanction d’un crime international — qui consti-
tue principalement un préjudice à l’ordre juridique objectif — consiste à
punir l’auteur.

   Ces responsabilités étant intrinsèquement différentes, la responsabilité
pénale ne peut pas être transformée en responsabilité civile ni vice versa.
Les tentatives de transposition aboutissent soit à la pénalisation de la res-
ponsabilité civile, soit à la dépénalisation du droit pénal — deux résultats
tout aussi peu satisfaisants l’un que l’autre. Dans le cas du génocide, une
telle tentative reviendrait soit à créer un « délit civil de génocide », vidé de
sa substance dans le cadre de l’article II de la Convention, soit à une
timide incursion dans le domaine de la responsabilité pénale de l’Etat,
laquelle n’est pas prévue dans les règles primaires. Il semble toutefois que
la Cour se soit précisément engagée majoritairement dans cette voie. Les
articles premier et 2 de la CDI sur la responsabilité des Etats constituent
prima facie un terrain fertile pour procéder à une telle transposition, dans
la mesure où ils laissent transparaître une nouvelle approche de la notion
de responsabilité par un glissement des notions classiques de faute et de
dommage vers un concept de responsabilité absolue. Mais il ne s’agit là
que d’une illusion, et ce en raison du critère de la violation qui doit être
appliqué comme condition nécessaire à l’existence d’un acte internatio-
nalement illicite attribuable à un Etat. Ainsi qu’il est indiqué dans le com-
mentaire de l’article 2 :

                                                                            524

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                          uA)                       564

        « Le fait qu’il y ait ou non manquement à une règle peut dépendre
     de l’intention des organes ou agents habilités de l’Etat ou de la
     connaissance qu’ils ont ; en ce sens, déterminer l’existence ou l’inexis-
     tence d’une violation peut être « subjectif ». Ainsi, l’article II de la
     convention pour la prévention et la répression du crime de génocide
     dispose : « Dans la présente Convention, le génocide s’entend de l’un
     quelconque des actes ci-après, commis dans l’intention de détruire,
     en tout ou en partie, un groupe national, ethnique, racial ou reli-
     gieux, comme tel... » Dans d’autres cas, le critère de violation d’une
     obligation peut être « objectif », en ce sens que le fait que les organes
     ou agents habilités de l’Etat en aient été conscients ou non peut être
     sans objet. » 136
Les règles relatives à la responsabilité, en tant que règles secondaires,
constituent le cadre des conséquences d’une violation, tandis que la déter-
mination du contenu d’une obligation, y compris le critère de violation,
est réservée aux règles primaires. En tant que telles, les règles secondaires
ne peuvent pas modifier ou déroger aux règles primaires, ce qui per se
revient à priver de réels effets toute tentative de transposition des règles
du droit pénal dans le domaine de la responsabilité des Etats.

         III. La qualification juridique du massacre de Srebrenica
   Deux décisions rendues par le TPIY, dans les affaires Krstić et Blago-
jević, portent sur le tragique massacre de Srebrenica. Pour qualifier juri-
diquement celui-ci, la Cour s’appuie de la même manière sur ces deux
décisions bien que la seconde ne soit pas définitive.

1. Les éléments de l’intention génocidaire
  Il s’avère qu’aucun des éléments particuliers de l’intention génocidaire
n’est réuni dans la décision Krstić.

  1.1. Le degré d’intention
   138. Les deux chambres du TPIY — la chambre de première instance
ainsi que la chambre d’appel — ont, dans l’affaire Krstić, considéré
l’intention génocidaire alléguée sous l’angle de la « connaissance » et de la
« conscience ».
   Par exemple, la chambre de première instance a jugé que « les forces
des Serbes de Bosnie avaient nécessairement conscience de l’effet catas-
trophique qu’aurait la disparition de deux ou trois générations d’hommes
sur la survie... » 137 ou que,
     « [a]u moment où elles ont décidé de tuer tous les hommes en âge de

   136 Articles de la CDI sur la responsabilité de l’Etat, introduction, texte et commen-

taires, J. Crawford (dir. publ.), 2003, p. 99, par. 3.
   137 TPIY, Le procureur c. Krstić, jugement, par. 595 ; les italiques sont de moi.



                                                                                    525

            APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                            uA)                        565

        porter les armes, les forces des Serbes de Bosnie savaient déjà que ces
        meurtres, conjugués au transfert forcé des femmes, des enfants et des
        personnes âgées, entraîneraient inévitablement la disparition phy-
        sique de la population musulmane de Bosnie à Srebrenica ». 138
  La chambre d’appel a, quant à elle, estimé que « les forces serbes de
Bosnie avaient conscience de ces conséquences lorsqu’elles ont décidé de
procéder à l’élimination systématique des hommes musulmans faits pri-
sonniers » 139 ; elle a indiqué en outre :
           « La conclusion selon laquelle des membres de l’état-major prin-
        cipal de la VRS ont formé le projet de tuer les hommes faits pri-
        sonniers alors qu’ils avaient pleinement conscience des conséquences
        préjudiciables que cela aurait pour la survie physique de la commu-
        nauté musulmane de Bosnie à Srebrenica étaye la conclusion de
        la chambre de première instance selon laquelle les instigateurs de
        l’opération avaient l’intention génocidaire requise. » 140
   Dans l’affaire Blagojević, la chambre de première instance a, au fond,
séparé l’intention spécifique des actes de génocide, détruisant ainsi l’unité
organique entre l’élément objectif et l’élément subjectif qui constitue
l’essence du crime de génocide. Ayant conclu qu’il conviendrait de faire
une
        « distinction entre la nature des « actes » [de génocide] énumérés et
        « l’intention » avec laquelle ils sont commis », au sens où, « tandis que
        les actes énumérés doivent effectivement prendre une forme phy-
        sique ou biologique, cette condition ne s’applique pas à l’intention » 141,
la chambre de première instance écarte en fait, dans les actes pertinents
de cette affaire, l’intention de détruire un groupe protégé car, à l’excep-
tion des actes énumérés aux alinéas c) et d) du paragraphe 2 de l’ar-
ticle 4, « le Statut n’exige pas [l’intention d’entraîner la destruction phy-
sique ou biologique du groupe, en tout ou en partie] » 142.
   139. Toutefois, la « connaissance » ou la « conscience » est une chose et
l’« intention spécifique » en est une autre. La « connaissance » ou la « cons-
cience », en tant qu’élément intellectuel passif de l’intention, constitue en
réalité un dolus generalis. En revanche, l’intention spécifique entraîne un
dolus specialis 143, sens qui ressort clairement du chapeau du para-
graphe 2 de l’article 4 du Statut du TPIY. Tandis que le dolus generalis exige
que l’auteur « entend[e] causer » certaine conséquence ou soit conscient
que celle-ci adviendra dans le cours normal des événements (Statut de la
CPI, art. 30, par. 2 b)), le dolus specialis nécessite que l’auteur ait claire-

  138 TPIY, Le procureur c. Krstić, jugement, par. 595 ; les italiques sont de moi.
  139 TPIY, Le procureur c. Krstić, arrêt, par. 29 ; les italiques sont de moi.
  140 Ibid. ; les italiques sont de moi.
  141 TPIY, Le procureur c. Blagojević, jugement, par. 659.
  142 Ibid.
  143 TPIY, Le procureur c. Jelisić, arrêt, par. 51.



                                                                                       526

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                          uA)                     566

ment cherché le résultat ou ait nettement cherché à provoquer l’acte incri-
miné. La différence réside donc dans l’élément actif de volonté, lequel est
primordial dans l’intention spécifique en tant qu’il constitue l’élément
subjectif constitutif du crime de génocide.
  En ce qui concerne le groupe protégé, « [l]a simple connaissance que les
auteurs des crimes pouvaient avoir de l’appartenance des victimes à un
groupe distinct ne permet pas d’établir l’intention de détruire le groupe
comme tel » 144. Même si les auteurs des crimes savaient qu’exécuter les
hommes aurait des conséquences à long terme, cela ne signifie pas néces-
sairement que cette connaissance fondait leur intention, en particulier
lorsqu’il est tenu compte du fait que, parallèlement, des mesures concer-
nant le transfert des femmes, des enfants et des personnes âgées ont été
prises délibérément afin de protéger le reste de la communauté 145.

  1.2. Le type de destruction

   140. La destruction, telle que la considère le TPIY dans les affaires
Krstić et Blagojević, est une destruction au sens social plutôt que phy-
sique ou biologique, qui en sont les formes juridiquement pertinentes
au regard de la convention sur le génocide.
   Dans l’affaire Krstić, la chambre de première instance a jugé notam-
ment que la destruction d’un nombre considérable d’hommes en âge de
porter les armes « entraînerait inévitablement la disparition physique de
la population musulmane de Bosnie à Srebrenica » 146, puisque « leurs
épouses ne seront pas en mesure de se remarier et donc d’avoir d’autres
enfants » 147. Une telle conclusion, qui exprime l’idée de destruction
sociale, paraît extrêmement incertaine du point de vue juridique. Dans le
contexte décrit, les conséquences possibles sur la descendance de la com-
munauté musulmane, à supposer même que les meurtres d’hommes aient
été commis avec l’intention de produire de telles conséquences, pour-
raient difficilement être qualifiées de génocide. Il semble évident que ces
conséquences, si elles survenaient, ne sauraient avoir comme cause directe
le meurtre des hommes mais l’impossibilité pour leurs épouses de « se
remarier et ... d’avoir d’autres enfants » étant donné le « caractère patriar-
cal de la société des Musulmans de Srebrenica » 148. Cette interprétation
ne convient pas à ce qu’il est convenu d’appeler l’imputation objective
(imputatio facti), car elle suggère une intervention délibérée de la victime
ainsi qu’une prise de décision de sa part dans le lien de causalité (Selbst-
verantwortung). Plus encore, elle signifie qu’il y a eu libre décision de la
part de la victime elle-même.

  144 TPIY, Le procureur c. Krstić, jugement, par. 561.
  145 K. Southwick, « Srebrenica as Genocide ? The Krstić Decision and the Language of
the Unspeakable », Yale Human Rights and Development Law Journal, 2005, p. 7.
  146 TPIY, Le procureur c. Krstić, jugement, par. 595.
  147 TPIY, Le procureur c. Krstić, arrêt, par. 28.
  148 Ibid.



                                                                                  527

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                          uA)                      567

   L’affaire Blagojević insiste même davantage sur la conception sociale
de la destruction. La chambre de première instance a appliqué « une
notion élargie du verbe « détruire », s’étendant également à des « actes qui
peuvent ne pas causer la mort » (par. 662), une interprétation qui ne cor-
respond pas à l’interprétation de la destruction au regard de la conven-
tion sur le génocide (voir ci-après, par. 84 et suiv.). En ce sens, la
chambre de première instance trouve un soutien dans la décision du tri-
bunal constitutionnel fédéral allemand, qui a jugé expressis verbis que :
     « la définition légale du génocide protège un sujet de droit supra-
     individuel, à savoir l’existence sociale du groupe [et que] l’intention
     de détruire le groupe ... va au-delà de l’extermination physique et
     biologique... Le texte de la loi n’impose donc pas d’interpréter l’inten-
     tion du coupable comme devant être d’exterminer physiquement à
     tout le moins une partie substantielle du groupe. » 149
   Interprété de cette façon, le terme de « destruction » « peut, dans la défi-
nition du génocide, couvrir le transfert forcé de population » 150.

  1.3. Le groupe visé
   141. Dans l’affaire Krstić, l’accusation, dans son réquisitoire, a dit que
les « Musulmans de Bosnie orientale » étaient le groupe visé. La chambre
de première instance n’a pas retenu cette définition, jugeant que le groupe
protégé, « au sens de l’article 4 du Statut, [était] en l’espèce celui des
Musulmans de Bosnie » 151. Dans un exposé exact de l’idée sous-tendant
la disposition de l’article II de la convention sur le génocide, la chambre
a jugé que : « [l]es Musulmans de Bosnie de Srebrenica ou les Musulmans
de Bosnie orientale constituaient une partie du groupe protégé aux
termes de l’article 4 du Statut » (lequel reproduit textuellement l’article II
de la convention sur le génocide) 152. Il faut cependant noter que la cham-
bre a également jugé que :
     « aucune caractéristique nationale, ethnique, raciale ou religieuse ne
     permet de distinguer les Musulmans de Bosnie habitant à Srebre-
     nica lors de l’offensive de 1995 des autres Musulmans de Bosnie.
     Leur seul trait distinctif serait la localisation géographique, laquelle
     ne figure pas au nombre des critères envisagés par la Conven-
     tion. » 153
   La chambre de première instance a défini les Musulmans de Bosnie en
termes généraux comme étant le groupe protégé, sans rechercher de base
nationale, ethnique, religieuse ou raciale pour le qualifier d’entité dis-

  149 TPIY, Le procureur c. Krstić, arrêt, par. 28 ; TPIY, Le procureur c. Blagojević,

jugement, par. 664.
  150 TPIY, Le procureur c. Blagojević, jugement, par. 665.
  151 TPIY, Le procureur c. Krstić, jugement, par. 560.
  152 Ibid.
  153 Ibid., par. 559 ; les italiques sont de moi.



                                                                                   528

            APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                            uA)                  568

tincte et particulière. Ainsi, suivant l’interprétation des travaux prépara-
toires de la Convention réalisée par la chambre de première instance, il
ressort que
        « cette énumération visait davantage à décrire un seul et même phé-
        nomène, correspondant en gros à ce qu’il était convenu d’appeler,
        avant la seconde guerre mondiale, les « minorités nationales », qu’à
        renvoyer à différents types distincts de groupes humains » 154.
   Il faut comprendre l’interprétation au sens où il suffit qu’il s’agisse
d’un groupe reconnaissable par son contenu générique, sans qu’il soit
nécessaire « de chercher à distinguer chacun des groupes énumérés à par-
tir de critères scientifiquement objectifs ... ce qui serait contraire à l’objet
et au but de la Convention » 155. La mise en place de critères scientifique-
ment objectifs est souhaitable en soi et ne peut que favoriser une admi-
nistration saine de la justice, en particulier en ce qui concerne l’élément
relatif à l’intention génocidaire. En outre, dans certains cas, il ne s’agit
pas d’un objectif inaccessible, comme la jurisprudence du TPIR l’a éga-
lement démontré 156. La recherche de « critères scientifiquement objectifs »
pourrait cependant aller à l’encontre de l’objet et du but de la Conven-
tion s’il s’agissait de laisser sans protection un groupe d’individus qui ne
pourrait être identifié sur la base de critères de nationalité, d’apparte-
nance ethnique, de religion ou de race, pris individuellement, mais qui, au
sens général et générique, remplirait les conditions pour être considéré
comme un groupe distinct et séparé au sens de la convention sur le
génocide.

  1.4. En tout ou en partie
   142. L’expression « en partie » dans le cadre de l’article II de la Conven-
tion ne signifie pas une quelconque partie du groupe protégé, mais une
partie déterminée. S’il fallait entendre une partie d’un groupe comme une
partie quelconque, « l’intention qui fonde l’actus reus et la mens rea spé-
cifique au crime de génocide se chevaucheraient, faisant ainsi disparaître
l’intention génocidaire qui constitue la caractéristique particulière de ce
crime » 157.
   Parmi les « Musulmans de Bosnie » en tant que groupe protégé en vertu
de la Convention, la chambre de première instance a défini les « Musul-
mans de Bosnie de Srebrenica » ou « les Musulmans de Bosnie orientale »
comme une partie du groupe protégé 158.
   Les « Musulmans de Bosnie de Srebrenica ou les Musulmans de Bosnie
orientale » peuvent-ils être considérés comme une partie substantielle des

  154 TPIY, Le procureur c. Krstić, jugement, par. 556.
  155 Ibid.
  156  TPIR, Le procureur c. Akayesu, jugement, par. 510-516.
  157 C. Tournaye, « Genocidal Intent before the ICTY », International and Comparative

Law Quarterly, vol. 52, avril 2003, p. 459.
  158 TPIY, Le procureur c. Krstić, jugement, par. 560.



                                                                                 529

            APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                            uA)                  569

Musulmans de Bosnie ? A titre de remarque préliminaire, on peut dire
que, contrairement à la manière dont elles sont formulées, les expressions
« Musulmans de Bosnie de Srebrenica » et « Musulmans de Bosnie orien-
tale » ne peuvent être considérées comme synonymes. Même si la popula-
tion musulmane de Srebrenica a considérablement progressé au cours de
la période considérée, elle était loin d’atteindre, en nombre, la population
musulmane de Bosnie orientale qui comptait plus de 170 000 personnes.
   En tenant compte du fait que quelque 40 000 Musulmans de Bosnie
ont été concentrés à Srebrenica au cours de la période critique et si l’on
acceptait comme prouvé que quelque 5000 à 7000 personnes ont été mas-
sacrées, ils pourraient alors difficilement, suivant un critère quantitatif,
représenter une « partie substantielle » de la communauté. Au demeurant,
la chambre de première instance a en réalité défini le groupe visé en
termes précis comme « les Musulmans de Bosnie de Srebrenica ou les
Musulmans de Bosnie orientale ».
   Suivant les chiffres issus du dernier recensement réalisé en Bosnie-
Herzégovine en 1991, il y avait en Bosnie orientale plus de 170 000 Mu-
sulmans (26 316 à Gorazde, 18 699 à Vlasenica, 21 564 à Bratunac, 4007
à Cajnice, 30 314 à Bijeljina, 48 208 à Zvornik, 13 438 à Visegrad, 4140
à Bosanski Brod et 2248 à Bosanski Samac).
   Pour savoir si les « Musulmans de Bosnie » de Srebrenica ou les « Musul-
mans de Bosnie orientale » pouvaient être qualifiés, suivant le critère
quantitatif, de partie substantielle des Musulmans de Bosnie en tant que
groupe protégé en vertu de la Convention, on doit tenir compte du fait
que, sur la base des chiffres du dernier recensement réalisé en Bosnie-
Herzégovine en 1991, la communauté musulmane de Bosnie-Herzégovine
comptait plus de 1 900 000 personnes 159.
   Pour ce qui est du critère qualitatif, le jugement ne précise pas quelle
élite a été massacrée. L’élite dont il s’agit — élite politique, militaire ou
intellectuelle — n’apparaît pas clairement.
   Il ressort du dictum de la chambre de première instance, ainsi que de
son raisonnement, que l’élite est, en fait, composée d’hommes en âge de
porter les armes. Ainsi, l’élite militaire, dirigée par le commandant de
division Naser Oric, a également, comme tout le monde le sait, quitté la
ville quelques jours avant qu’elle ne tombe.
   Il y avait, à Srebrenica, pendant la période considérée, environ 40 000 Mu-
sulmans de Bosnie, dont les membres de l’armée de Bosnie-Herzégovine.
Compte tenu des critères quantitatifs pour définir une partie substantielle
d’un groupe protégé, il semble évident que, comparés à plus d’un million et
quelques centaines de milliers de Musulmans de Bosnie, ceux qui se trou-
vaient à Srebrenica ne pouvaient constituer une partie substantielle de ce
groupe. La même conclusion s’impose également dans le cas de l’application
de l’autre critère, le critère qualitatif, parce que les élites politique et intellec-
tuelle des Musulmans de Bosnie se trouvaient à Sarajevo.


  159   Voir www.FZS.ba.

                                                                                 530

            APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                            uA)                    570

   143. Le nombre d’hommes en âge de porter les armes massacrés à Sre-
brenica n’a jamais été déterminé avec précision. En outre, il est possible
que ce chiffre soit nettement plus faible que celui que le Tribunal cite
dans l’affaire Krstić.
   En l’occurrence, le Tribunal a assimilé les hommes en âge de combattre
qui ont été portés disparus et ceux qui ont été tués à Srebrenica. Une telle
assimilation n’est pas seulement contestable du point de vue des normes
juridiques acceptées dans la jurisprudence du Tribunal (voir par. 88 ci-
dessus), mais également, au regard de certains éléments que, notamment,
ni le TPIY ni la Cour n’ont examinés. Si l’on compare la liste électorale
définitive de la municipalité de Srebrenica, établie par l’Organisation
pour la sécurité et la coopération en Europe (OSCE), et la liste des corps
identifiés des personnes inhumées au mémorial de « Srebrenica — Poto-
care » (The « Srebrenica Potocare Memorial and Mezaje », Srebrenica,
septembre 2003) et les ordres d’inhumation au JKP « cimetières munici-
paux », Visoko 160, il ressort que plus d’un tiers des noms figurent dans les
deux documents.
   En outre, un certain nombre de soldats de l’armée de Bosnie-Herzégo-
vine inhumés au mémorial de « Srebrenica — Potocare » ont, d’après les
archives de l’armée, été tués lors de combats qui se sont déroulés avant
les événements de Srebrenica. Voir, par exemple, la proposition et la jus-
tification du commandement de la 28e division de l’armée de Bosnie-
Herzégovine 161.
   144. Toutefois, concernant l’intention spécifique, la chambre de
première instance a introduit une autre notion de « partie » du groupe
protégé fondée sur des critères de zone géographique. La chambre de pre-
mière instance a jugé que
        « l’intention de détruire un groupe, fût-ce en partie, implique la
        volonté de détruire une fraction distincte du groupe, et non une mul-
        titude d’individus isolés appartenant au groupe. S’il n’est pas néces-
        saire que les auteurs d’actes de génocide aient eu l’intention de
        détruire la totalité du groupe protégé par la Convention, il est en
        revanche impératif qu’ils aient considéré la partie du groupe qu’ils
        souhaitaient détruire comme une entité distincte devant être élimi-
        née, comme telle ... le massacre de tous les membres de la fraction
        d’un groupe présente dans une zone géographique restreinte peut, en
        dépit d’un nombre inférieur de victimes, recevoir la qualification de
        génocide s’il a été perpétré avec l’intention de détruire la fraction en
        question comme telle. » 162
Une telle interprétation pourrait être considérée comme large par rap-

  160 Voir www.gradska.groblja.co.br.srebrenica.html.
  161 Document classé no 04-16/95 du 30 mars 1995, pour la remise de l’ordre du « Lys
d’or », figurant dans le « Guide of the Chronicle of the Bosnia and Herzegovina Army » ;
M. Ivanisevic, « Srebrenica, July 1995, Looking for the Truth in the Press ».
  162 TPIY, Le procureur c. Krstić, jugement, par. 590 ; les italiques sont de moi.



                                                                                   531

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                          uA)              571

port à la définition énoncée à l’article II de la convention sur le génocide,
allant bien au-delà de sa signification réelle.
   En outre, il semble que la chambre de première instance soit volontaire-
ment allée au-delà de la portée de la Convention parce qu’elle a jugé que
« [l]eur seul trait distinctif serait la localisation géographique, laquelle ne
figure pas au nombre des critères envisagés par la Convention » 163.
   Réduire la « partie visée » aux municipalités pourrait avoir un effet
déformant, comme l’a dit la chambre de première instance dans l’affaire
Brdjanin 164, essentiellement parce que l’intention de détruire un groupe en
partie signifie chercher à détruire une « fraction distincte » du groupe. Il
est cependant difficile de comprendre comment les Musulmans de Bosnie
vivant à Srebrenica constituent une fraction distincte par rapport aux
Musulmans de Bosnie dans leur ensemble. Au regard de la Convention,
un groupe national, ethnique ou religieux n’est pas une entité composée
de fractions distinctes mais une entité distincte en soi. Lorsque la Conven-
tion protège le groupe en partie elle protège, en réalité, le groupe dans
son intégralité. A cet égard, reconnaître qu’une fraction d’un groupe est
distincte sur la base de sa localisation géographique diminuerait l’effica-
cité de la protection dont le groupe bénéficie dans son ensemble. Si, tou-
tefois, des fractions d’un groupe se distinguent relativement aux caracté-
ristiques qui constituent le genus proximus du groupe (par exemple, les
Sunnites et les Chiites parmi les Musulmans), il est possible de parler de
sous-groupes constituant un regroupement par opposition aux groupes
homogènes auxquels très certainement les Musulmans de Bosnie appar-
tiennent également.
   En fait, une telle interprétation revient à transformer une partie du
groupe en un « sous-groupe », les Musulmans de Bosnie vivant à Srebre-
nica, sur la base de la perception qu’en auraient eue les auteurs des
crimes, à savoir celle d’une entité distincte. L’intention de détruire les
Musulmans de Bosnie de Srebrenica, en tant que « sous-groupe », consti-
tue donc une intention de détruire une partie substantielle du groupe des
Musulmans de Bosnie.
   En outre, la chambre de première instance a utilisé le critère du carac-
tère substantiel à deux reprises successivement de telle sorte que :
« [l]’intention génocidaire démontrée dans l’affaire Krstić est une inten-
tion de détruire une partie substantielle d’une partie substantielle » 165, et
non, comme il est exigé, une partie substantielle du groupe protégé. A
savoir que, en plus de qualifier les Musulmans de Bosnie de Srebrenica de
partie substantielle du groupe protégé des Musulmans de Bosnie, la
chambre de première instance a jugé que l’intention de détruire les hom-
mes en âge de porter les armes à l’intérieur du sous-groupe signifiait une
intention de détruire une partie substantielle de ce sous-groupe, du point


  163 TPIY, Le procureur c. Krstić, jugement, par. 559.
  164 TPIY, Le procureur c. Brdjanin, jugement, par. 966.
  165 Tournaye, op. cit., p. 460 ; les italiques sont de moi.



                                                                           532

           APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                           uA)                            572

de vue non seulement quantitatif (jugement, par. 594), mais également
qualitatif (jugement, par. 595). En fait, la qualification de « groupe ... en
partie », appliquée aux hommes musulmans de Srebrenica en âge de se
battre et physiquement capables de le faire, est fondée sur un triple cri-
tère, à savoir le sexe des victimes (uniquement des hommes), leur âge
(seulement ou principalement ceux en âge de porter les armes) et leur ori-
gine géographique (Srebrenica et ses environs) 166. La qualification en soi
excède donc de loin le sens du « groupe ... en partie » de l’article II de la
Convention tel qu’il est envisagé par la chambre elle-même 167.

  1.5. Comment conclure à l’intention de détruire

   145. La chambre de première instance a conclu à l’intention génoci-
daire à partir de trois sources différentes.
   Premièrement, « le massacre par la VRS de l’ensemble des hommes de
cette communauté en âge de combattre » 168est qualifié de « génocide
sélectif » 169. Mise à part la question du bien-fondé de la conclusion selon
laquelle « l’ensemble des hommes ... en âge de combattre » a été massa-
cré 170, et afin d’analyser l’aspect concret de l’intention de détruire, la
question de savoir si les hommes en âge de porter les armes ont été mas-
sacrés exclusivement pour des raisons de nationalité, d’appartenance
ethnique ou de religion revêt une importance cruciale.
   La réponse à cette question est donnée par l’arrêt lui-même, qui

  166  G. Mettraux, International Crimes and the Ad Hoc Tribunals, 2005, p. 222.
  167  TPIY, Le procureur c. Krstić, jugement, par. 559.
  168  Ibid., par. 594 ; TPIY, Le procureur c. Krstić, arrêt, par. 26.
   169 TPIY, Le procureur c. Krstić, jugement, par. 593.
   170 La conclusion contredit apparemment les faits établis. Par exemple, la chambre de

première instance a jugé que les attaques d’artillerie visaient « une colonne d’hommes
musulmans de Bosnie marchant sur Tuzla » (TPIY, Le procureur c. Krstić, jugement,
par. 546) et que, « pendant la semaine fatale du 11 au 16 juillet ... ils ont abouti à
l’ouverture de négociations entre les camps musulmans de Bosnie et serbes de Bosnie, et
une partie [un groupe de 3000 hommes] de la colonne d’hommes musulmans de Bosnie a
finalement pu passer en territoire sous contrôle gouvernemental » (ibid.). La conclusion
finale de la chambre de première instance est que : « sur les 10 000 à 15 000 Musulmans de
Bosnie que comptait la colonne, 8000 à 10 000 hommes ont finalement été portés disparus
(ibid. ; les italiques sont de moi). Il faut mentionner que l’écrasante majorité est encore
considérée comme « portés disparus », bien que le droit en vigueur en Bosnie-Herzégovine
prévoie une période de deux ans à compter de la disparition des personnes en temps de
guerre pour pouvoir les déclarer décédées. Il est raisonnablement permis de douter que
toutes les personnes portées disparues soient mortes. Ibrahim Mustafic, le représentant
musulman au sein du Parlement fédéral et de celui de Bosnie, qui a fondé le SDA à Sre-
brenica, a suggéré au Parlement de Bosnie de mettre en place une commission spéciale
chargée de rechercher les survivants de l’enclave, sans obtenir de réaction du Parlement. Il
indique que :
    « l’attitude actuelle des autorités à l’égard de ces personnes suffit à me convaincre que
    les autorités s’attendaient à ce qu’il y ait moins de survivants ; il semble que le nombre
    de survivants soit trop élevé pour leurs calculs. Ils me font dire ceci : « [i]l semble que
    vous ayez peur des habitants de Srebrenica qui sont en vie » » (Slobodna Bosna,
    Sarajevo, 14 juillet 1996).

                                                                                          533

            APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                            uA)               573

indique que « l’extermination de ces hommes n’était pas motivée uniquement
par des considérations militaires » 171.
  Il apparaît que la chambre de première instance a exclu que des consi-
dérations exclusivement militaires aient été à l’origine du massacre et, à
cette fin, s’est fondée sur deux éléments :
a) aucune distinction n’a été faite entre les militaires et les civils ; et

b) des hommes n’ayant pas l’âge de combattre figuraient parmi les per-
   sonnes massacrées.
   Divers arguments semblent cependant pouvoir relativiser cette conclu-
sion. En ce qui concerne la distinction entre les militaires et les civils, le
rapport de Srebrenica cite notamment le fait que des membres du bataillon
néerlandais ont parlé de « conflit dans lequel la distinction entre civils et
soldats était souvent floue » 172. Il est possible de comprendre une telle
situation si l’on tient compte du concept particulier de défense en RFSY,
à savoir la défense dite populaire. Les forces armées y étaient constituées
de l’armée régulière et de la défense territoriale, qui comprenait non seu-
lement des hommes en âge de combattre qui ne faisaient pas partie de
l’armée régulière, mais également des personnes qui n’entraient pas dans
cette catégorie. Le jugement ne fournit aucune information concernant
les hommes qui n’étaient pas en âge de porter les armes et qui ont été
massacrés. En ce qui concerne les jeunes gens (TPIY, Le procureur c.
Krstić, arrêt, par. 27), il s’agit probablement de grands mineurs, à la dif-
férence des « enfants », lesquels ont été déplacés. En pratique, cependant,
ces mineurs relèvent bien de la catégorie des appelés dans de nombreux
pays (par exemple, à partir de l’âge de seize ans aux Etats-Unis d’Amé-
rique). Pour écarter les considérations militaires, la chambre de première
instance s’est également appuyée sur la preuve que « certaines victimes
étaient des personnes gravement handicapées, et qu’il ne pouvait donc
s’agir de combattants » 173. Toutefois, on ne trouve mention que d’un seul
cas de cette nature (ibid.).
   En outre, il semble que le raisonnement du Tribunal permette de
conclure que les personnes pour lesquelles il a été estimé qu’elles
n’entraient pas dans la catégorie des hommes en âge de combattre ne
représentaient, elles aussi, qu’une menace militaire légère et non une
menace sérieuse. La chambre d’appel a en effet jugé que :
        « [s]’il est possible que les jeunes et les vieillards aient été à même de
        porter les armes, la chambre de première instance était fondée à
        conclure qu’ils ne représentaient pas une menace militaire sérieuse... »
        (TPIY, Le procureur c. Krstić, arrêt, par. 27 ; les italiques sont de
        moi.)


  171 TPIY, Le procureur c. Krstić, arrêt, par. 26.
  172 Deuxième partie, chap. 8, sect. 10, p. 4.
  173 TPIY, Le procureur c. Krstić, jugement, par. 75.



                                                                              534

            APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                            uA)               574

   Deuxièmement, les conséquences des meurtres d’hommes de la com-
munauté musulmane de Srebrenica sur la postérité de celle-ci.
   Troisièmement, le transfert de femmes, d’enfants et de personnes âgées
qui se trouvaient à l’intérieur de leur zone de contrôle (celle des Serbes de
Bosnie) vers d’autres régions de la Bosnie sous contrôle musulman. Même
si « le transfert forcé ne constitue pas par lui-même un acte génoci-
daire » 174, cela n’empêche pas la chambre de première instance de s’en ser-
vir comme d’un élément de preuve des intentions de l’état-major de la VRS.
   146. Il apparaît évident que l’intention de détruire les Musulmans de
Bosnie à Srebrenica en tant que tels n’est pas la seule conclusion raison-
nable qu’il soit possible de tirer des éléments de preuve disponibles. Dans
le cas où il faut énoncer une conclusion, il faut que ce soit la seule conclu-
sion raisonnable possible au vu des éléments de preuve. Concrètement,
l’intention génocidaire de l’auteur du massacre n’est pas la seule déduc-
tion raisonnable ; or, à en juger par la conclusion de la chambre de pre-
mière instance, « l’extermination ... n’était pas motivée uniquement par
des considérations militaires » 175 et, compte tenu des arguments avancés,
voilà une conclusion dont on peut difficilement dire qu’elle répondrait
même à un critère plus souple que celui de la preuve au-delà de tout doute
raisonnable. « Il semble assez démesuré de conclure qu’en tuant les hom-
mes et les garçons en âge de porter les armes l’intention était d’éliminer la
communauté dans son intégralité,... en se fondant sur le fait que des hom-
mes et des jeunes gens en âge de porter les armes ont été massacrés. » 176
   La manière dont la chambre de première instance est parvenue à sa
conclusion dans l’affaire Krstić diverge nettement des décisions rendues
par le Tribunal dans les affaires Jelisić (jugement, par. 107-108) et
Brdjanin. Dans cette dernière affaire, la chambre de première instance,
d’une manière qui peut être considérée comme un exemple classique de
démonstration de la condition intrinsèque d’une déduction, a conclu que

        « les forces des Serbes de Bosnie contrôlaient le territoire de la région
        autonome de Krajina (RAK), comme l’a démontré le fait qu’elles
        étaient en mesure de gérer les ressources logistiques pour déplacer
        par la force des dizaines de milliers de Musulmans de Bosnie..., res-
        sources qui, si telle avait été l’intention, auraient pu être utilisées
        pour détruire tous les Musulmans de Bosnie ... de la RAK »,

et que, par conséquent,

        « les victimes des actes énumérés à l’article 4 2) jusqu’à l’alinéa c), en
        particulier dans les camps et centres de détention, étaient essentiel-
        lement des hommes en âge de combattre mais pas seulement. Cet élé-

  174 TPIY, Le procureur c. Krstić, arrêt, par. 33.
  175 TPIY, ibid., par. 26.
  176 W. Schabas, « Was Genocide Committed in Bosnia and Herzegovina ? », Fordham
International Law Journal, vol. 25, 2001, p. 46.

                                                                              535

            APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                            uA)                   575

        ment supplémentaire pourrait jouer encore contre la conclusion
        selon laquelle l’existence de l’intention génocidaire est la seule déduc-
        tion raisonnable pouvant être tirée des éléments de preuve sou-
        mis. » 177
   147. La conclusion du Tribunal, selon laquelle les meurtres d’hommes
à Srebrenica ont de graves conséquences pour la postérité de la commu-
nauté musulmane de Bosnie, puisque cette destruction « entraînerai[t] iné-
vitablement la disparition physique de la population musulmane de Bos-
nie à Srebrenica » 178 en empêchant leurs épouses de se remarier et donc
d’avoir d’autres enfants 179, paraît extrêmement incertaine du point de
vue juridique.
   On pourrait également dire que « la disparition physique de la commu-
nauté musulmane de Bosnie à Srebrenica » 180 ne signifie pas et ne peut
pas signifier, en soi, la destruction physique. Indépendamment des argu-
ments de caractère juridique, l’indéniable réalité témoigne de ce que la
communauté musulmane de Bosnie à Srebrenica s’est reconstituée après
la conclusion de l’accord de Dayton.
   148. En ce qui concerne le transfert des femmes, enfants et personnes
âgées, la preuve du transfert ne peut servir de véritable substrat pour
déduire l’intention génocidaire, puisque, suivant la conclusion du Tribu-
nal lui-même, ce transfert « ne constitue pas en soi un acte génoci-
daire » 181. En effet, la chambre de première instance a utilisé le transfert
pour étayer sa conclusion, qui est que « des membres de l’état-major prin-
cipal de la VRS avaient l’intention de détruire les Musulmans de Bosnie
vivant à Srebrenica » 182. Sur ce point, le Tribunal semble avoir une
conception large comparée à l’esprit et à la lettre de la convention sur le
génocide. Le substrat factuel permettant de déduire l’intention génoci-
daire devrait, en principe, consister en actes matériels susceptibles, objec-
tivement, de produire des effets génocidaires. Les actes matériels qui ne
peuvent avoir de tels effets, comme l’acte de transfert, ne peuvent
qu’étayer la conclusion de l’intention génocidaire qui a déjà été adoptée
ou confirmer son existence. Dans le cas contraire, la preuve du transfert
serait traitée implicitement comme une preuve de la destruction des
parties visées du groupe protégé, ce qui reviendrait en fait, bien que de
manière déguisée, à considérer le transfert forcé comme un acte sous-
jacent au regard de l’article II de la convention sur le génocide. Concrè-
tement, et en tenant compte de ce que les meurtres, à Srebrenica, ont
concerné essentiellement des hommes en âge de porter les armes, il n’est
pas permis de conclure à l’intention génocidaire comme la seule déduc-

  177 TPIY, Le procureur c. Brdjanin, chambre de première instance, par. 978-979.
  178 TPIY, Le procureur c. Krstić, jugement, par. 595.
  179 TPIY, Le procureur c. Krstić, arrêt, par. 28.
  180 TPIY, Le procureur c. Krstić, jugement, par. 595.
  181 TPIY, Le procureur c. Stakic, jugement, par. 519 ; TPIY, Le procureur c. Krstić,

arrêt, par. 33.
  182 TPIY, Le procureur c. Krstić, arrêt, par. 33.



                                                                                  536

             APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                             uA)            576

tion raisonnable en s’appuyant sur la preuve du transfert, laquelle trans-
cenderait les limites permises pour être considérée comme corroborante
en cherchant à remédier à une valeur probante insuffisante aux fins de
déduire l’intention génocidaire ou même de s’y substituer.
   Les actes matériels qui, en soi, ne sont pas en mesure de produire des
effets génocidaires, même s’ils sont motivés par une intention de détruire
un groupe protégé, ne représentent juridiquement rien de plus qu’une ten-
tative manquée que l’on peut distinguer de celle de commettre un géno-
cide prévue à l’article III de la Convention, à savoir « des actes qui, par
leur caractère substantiel, constituent un commencement d’exécution mais
sans que le crime soit accompli en raison de circonstances indépendantes
de [l]a volonté [de l’individu qui agit] » 183.
   149. Ces moyens ne peuvent pas être assimilés à une « atteinte grave à
l’intégrité physique ou mentale » au sens de l’article II de la Convention.
Différents par leur nature même — certains d’entre eux comprennent
l’actus reus des crimes contre l’humanité (traitement inhumain, déporta-
tion) tandis que d’autres sont des crimes internationaux distincts (torture,
viol) —, ces moyens, même s’ils peuvent produire une « atteinte grave à
l’intégrité physique ou mentale », ne constituent pas un acte répondant à
la définition de la Convention. A cet égard, une « atteinte grave à l’inté-
grité physique ou mentale » apparaît comme un résultat des méthodes ou
des moyens appliqués et non comme un acte en soi. C’est-à-dire qu’on
devrait le considérer « sur les bases de l’intention et de la possibilité
d’appliquer cette intention au dommage causé » 184.
   150. L’interprétation du génocide en ce qui concerne le massacre de Sre-
brenica, que le TPIY a exposée dans les affaires Krstić et Blagojević (le der-
nier jugement n’étant pas définitif), est fondée sur un raisonnement erroné.
   Dans le cas de Srebrenica, l’existence d’un plan de génocide, que ce soit
à l’échelle locale ou à l’échelle régionale, dont le massacre une fois com-
mis constituerait la mise en œuvre, n’a pas été démontrée. Par consé-
quent, les chambres de première instance ont tenté de retenir l’intention
génocidaire alléguée en la déduisant des faits présentés.
   Il apparaît cependant que le processus de déduction n’a pas été appli-
qué lege artis, à savoir qu’il n’a pas respecté les conditions intrinsèques
que l’exercice de déduction proprement dit impose nécessairement. Le
substrat à partir duquel il est possible de déduire l’intention spécifique
doit respecter intrinsèquement les normes applicables tant sur le plan
quantitatif que sur le plan qualitatif.
   En ce qui concerne les conditions qualitatives, le substrat doit consister
en actes en mesure de produire, au sens objectif, des effets génocidaires
ou d’être constitutifs de génocide.
   Il semble évident, même dans la jurisprudence du Tribunal, que le
transfert des femmes, des enfants et des personnes âgées n’a pas en soi


  183   Article 25 (par. 3, al. f)) du Statut de la CPI.
  184   N. Robinson, op. cit., p. 18.

                                                                            537

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                          uA)                   577

cette capacité génocidaire. En réalité, le transfert a été utilisé comme source
d’information subsidiaire par la chambre de première instance pour
déduire l’intention génocidaire, compte tenu du fait que les « meurtres »,
en tant que source primaire d’une telle conclusion, n’étaient pas une
source suffisante et qu’ils ne constituaient pas non plus une source cré-
dible à cet égard. En l’occurrence, il semble que tant l’étendue que l’objet
des meurtres ne peuvent donner lieu qu’à l’interprétation énoncée dans
l’affaire Krstić, à savoir celle du « génocide sélectif », notion qui, au vu
des conditions de l’article II de la Convention, ne représente rien d’autre
qu’une contradictio in adjecto.
   « Le génocide sélectif », qui est par nature non génocidaire, l’est devenu
par le biais de l’interprétation de l’intention génocidaire à partir d’autres
sources que celle des meurtres, c’est-à-dire d’actes qui ne sont pas consti-
tutifs de ce crime.
   Suivant cette interprétation, l’intention génocidaire est alors considérée
comme démontrable en ce qui concerne la nature d’actes comme le dépla-
cement forcé et les pertes subies par les survivants (Krstić, jugement de
première instance, par. 543 ; Blagojević, jugement de première instance,
par. 644, 654), actes que la majorité considère comme « l’élément matériel
d’atteintes graves à l’intégrité physique ou mentale » au sens du litt. b) de
l’article II de la Convention (par. 290 de l’arrêt).
   Un tel processus ne saurait être admis. Déduire une intention génoci-
daire d’actes qui ne peuvent avoir en soi des effets génocidaires et qui,
comme tels, ne peuvent être considérés comme des actes au sens de l’ar-
ticle II de la Convention, conduit inévitablement à affaiblir la notion de
génocide telle qu’elle est établie par la Convention 185.
   Des actes incapables de produire des effets génocidaires ne peuvent que
corroborer ou étayer une intention génocidaire déjà établie.
   En ce qui concerne le massacre de Srebrenica, le TPIY a, en quelque
sorte, en déduisant l’intention génocidaire alléguée à partir d’un substrat
erroné, transformé d’éventuels effets corroborant ou étayant la déduction
tirée à partir d’un tel substrat en effets constituant cette déduction. Bref,
le TPIY a eu recours à l’interprétation au lieu de déduire l’intention géno-
cidaire.
   Même si, par hypothèse, l’intention génocidaire avait été prouvée à
Srebrenica, il serait possible de parler plutôt de tentative de commettre
un génocide plutôt que de génocide proprement dit.
   Il s’avère que la chambre de première instance a procédé à partir d’une
distinction insoutenable au regard de la nature du nettoyage ethnique.
Même si elle a jugé expressis verbis que le nettoyage ethnique ne saurait
être comparé au génocide, elle l’utilise comme substrat pour déduire
l’intention génocidaire.


  185 William A. Schabas, « Was Genocide Committed in Bosnia and Herzegovina ? First

Judgments of the International Criminal Tribunal for the Former Yugoslavia », Fordham
International Law Journal, vol. 25, 2001, p. 45-46.

                                                                                538

            APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                            uA)               578

  1.6. Le véritable sens juridique des décisions du TPIY dans les
       affaires Blagojević et Krstić
   151. Le général Krstić a été condamné pour complicité de génocide.
   De par sa nature même, la complicité dans le génocide est un crime
accessoire. La complicité en tant que telle ne produit pas de conséquences
ni d’actes leur faisant suite, c’est juste une condition ou l’une des condi-
tions qui les favorise.
   La convention sur le génocide établit une nette distinction entre le géno-
cide et la complicité dans le génocide. Cette distinction est faite de manière
stricte aux articles III, IV, V, VI, VII et VIII, avec la formule « le génocide
et ... autres actes énumérés à l’article III ». L’expression « actes de géno-
cide » n’apparaît qu’à l’article VIII, indiquant que l’expression renvoie aux
cinq alinéas de l’article II et non aux « autres actes » définis à l’arti-
cle III 186. De nature qualitative, la distinction entre génocide et complicité
dans le génocide implique que ces deux notions s’excluent mutuellement.
   En l’absence d’un auteur de génocide en tant que crime principal, le
général Krstić a en réalité été condamné pour complicité de meurtres et
non de génocide comme tel.
   En effet, le meurtre est l’un des actes définis à l’article II de la Convention
comme constituant l’actus reus du génocide au sens normatif, mais c’est un
acte qui constitue un crime d’extermination ou bien un crime de guerre.
   152. Un acte répréhensible au sens du droit pénal existe en tant que
tel, le crime international est autre chose.
   L’analyse qui assimile l’acte répréhensible à un crime réduit essentiel-
lement la notion de crime à l’illicéité en tant qu’élément objectif du crime.
   Quoi qu’il en soit, la notion de crime est fondée sur l’association de
deux éléments — l’un, objectif, consistant dans l’illicéité d’un acte concret
ou d’une omission, et l’autre, subjectif, constitué par la culpabilité person-
nifiée et personnalisée. La notion de crime existe donc comme le résultat
d’un lien entre acte illicite et culpabilité personnifiée. Une telle notion
constitue un patrimoine commun dans la législation moderne en matière
pénale et fonde également les catégories proprement dites du droit pénal.
En matière de droit pénal international, par exemple, sans un élément sub-
jectif sous les différentes formes que peut prendre une intention criminelle,
il n’est pas possible de faire une véritable distinction entre le génocide, le
crime contre l’humanité et le crime de guerre. Même en ce qui concerne les
crimes relevant de la responsabilité objective, il existe nécessairement un
élément subjectif sous la forme d’une présomption absolue de culpabilité.
   Le crime international implique une accumulation de plusieurs élé-
ments, parmi lesquels l’existence d’un auteur du crime. Comme le TPIY
l’a souvent indiqué :
           « Afin d’établir la responsabilité pénale individuelle pour avoir pla-
        nifié, incité à commettre, ordonné ou de toute autre manière aidé et

  186   W. Schabas, Genocide in International Law, 2000, p. 155.

                                                                              539

           APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                           uA)                          579

     encouragé la planification et la préparation d’un crime visé aux articles
     2 à 5 du Statut, il faut prouver que le crime en question a effectivement
     été commis par l’auteur principal (ou les auteurs principaux). » 187

   La conclusion concrète du Tribunal est à fortiori valable pour les
crimes caractérisés par une intention spécifique comme le génocide. Sans
auteur en tant que personne ayant l’intention criminelle de détruire un
groupe ethnique, national, religieux ou racial, il est tout simplement im-
possible juridiquement de parler de génocide comme d’un crime commis.
   La culpabilité est un élément subjectif sans lequel il n’existe pas de
crime au sens juridique. L’acte même n’est pas en soi suffisant pour cons-
tituer un crime ; il s’agit juste d’une solide indication de son existence.
   De même qu’un acte criminel n’existe pas en l’absence d’un auteur, la
culpabilité, comme élément indispensable d’un crime, n’existe pas juridi-
quement en tant que culpabilité abstraite, non personnifiée. Elle est la
substance de la notion de responsabilité pénale individuelle. L’acte maté-
riel, qui viole une norme juridique pénale, se transforme, en principe, en
crime lorsque la condition subjective est remplie, à savoir l’intention cri-
minelle d’un auteur, mais si la culpabilité n’est pas véritablement établie
à l’égard d’une personne ou d’un groupe de personnes, il ne représente
qu’un acte répréhensible au sens du droit pénal (Unrecht, acte illicite).
   153. Le général Krstić a été déclaré coupable de participation à une
« entreprise criminelle commune ». L’absence de plan visant à perpétrer
un génocide jusqu’aux jours qui ont immédiatement précédé le massacre
n’a pas empêché la chambre de première instance de juger que le général
Krstić « se doutait forcément que l’objectif originel de nettoyage ethnique
par le transfert forcé s’était mué en un projet meurtrier, celui d’en finir
une fois pour toutes avec la population masculine de Srebrenica » 188.
   Formuler quelques observations semble, sur ce point, d’une impor-
tance cruciale.
   Comme la notion d’« entreprise criminelle commune » est fondée sur les
conséquences naturelles et prévisibles d’un acte particulier, elle relève de par sa
nature de la catégorie des infractions de négligence difficilement conciliable
avec les crimes les plus graves, en particulier le génocide, essentiellement carac-
térisé par son intention spécifique. En tant que telle, « [i]l s’agit plutôt d’une
forme de comportement antisocial jugé d’après un critère différent de ceux qui
caractérisent les crimes avec intention criminelle et préméditation » 189.

   187 TPIR, Le procureur c. Akayesu, jugement, par. 473 ; TPIY, Le procureur c. Blaskić,

jugement, par. 278 ; TPIY, Le procureur c. Kordić, jugement, par. 386 ; TPIY, Le pro-
cureur c. Stakić, jugement, par. 445 ; TPIY, Le procureur c. Tadić, arrêt, par. 229 ; TPIY,
Le procureur c. Aleksovski, arrêt, par. 164 ; TPIY, Le procureur c. Furundzija, jugement,
par. 235 ; TPIY, Le procureur c. Vasiljević, jugement, par. 70 ; TPIY, Le procureur c. Nale-
tilić, jugement, par. 63 ; TPIY, Le procureur c. Simić, jugement, par. 161 ; les italiques
sont de moi.
   188 TPIY, Le procureur c. Krstić, jugement, par. 622.
   189 W. Schabas, « Mens rea and the ICTY », New England Law Review, vol. 37, 2003,

p. 1033.

                                                                                        540

          APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KREC
                                                          uA)                       580

   Le plus important en l’espèce est que la notion d’« entreprise criminelle
commune » n’appartient manifestement pas au droit du génocide établi
par la Convention. L’« entreprise criminelle commune » ne figure pas
parmi les actes punissables, autres que le génocide, qui sont énumérés de
manière exhaustive à l’article III de la Convention sur le génocide. La
totalité de ces actes exprimant la condition énoncée dans l’intitulé de
l’article II est basée sur un critère subjectif de l’appréciation de la mens
rea. Par opposition, l’« entreprise criminelle commune » implique plutôt
un critère objectif formulé en fonction du caractère raisonnable mieux
adapté à la responsabilité civile du fait d’autrui qu’à la responsabilité
pénale. En outre, elle ne figure pas, comme forme de participation, au
paragraphe 1 de l’article 7 du Statut du TPIY, étant, en fait, une création
des juges du TPIY 190 peut-être au mépris du principe nullum crimen nulla
poena sine lege. Ses effets reviennent à élargir la mens rea du crime de
génocide, avec de dangereuses conséquences.
   Comme l’a souligné la chambre de première instance (les juges May,
Bennouna et Robins) dans le jugement qu’elle a rendu en l’affaire Kordić :
        « Une conception trop large de la notion de mens rea pourrait
     mener à imputer à des individus une pleine responsabilité pénale
     pour ce qui ne relève en réalité que d’une « culpabilité par associa-
     tion », ce qui est contraire aux principes fondateurs de ce Tribunal
     international. » 191
   Les dangers de la « culpabilité par association » ont été présentés par le
Tribunal dans son premier rapport annuel. Le Tribunal a estimé qu’elle
pouvait conduire à une « responsabilité collective » sous forme de concept
primitif et archaïque signifiant qu’« on tiendra des groupes entiers pour
coupables d’avoir massacré, torturé et violé, d’avoir procédé au net-
toyage ethnique et d’avoir détruit aveuglément villes et villages ». Et l’his-
toire montre que, « si l’on s’accroche à ces idées de « responsabilité col-
lective », cela dégénère facilement en rancune, en haine et en frustration et
conduit inévitablement à un regain de violences et de crimes » 192.

                                                      (Signé) Milenko KREC
                                                                         uA.




   190 TPIY, Le procureur c. Furundzija, jugement, par. 199-226 ; TPIY, Le procureur c.

Tadić, jugement, par. 190.
   191 TPIY, Le procureur c. Kordić, jugement, par. 219.
   192 Rapport du Tribunal international chargé de poursuivre les personnes présumées

responsables de violations graves du droit international humanitaire commises sur le ter-
ritoire de l’ex-Yougoslavie depuis 1991, GAOR/SCOR, quarante-neuvième session,
Nations Unies, doc. A/49/342-S/1994/1007, 1994, par. 16.


                                                                                    541

